Case 19-34574-KRH         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                  Desc Main
                                 Document    Page 1 of 125


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


     In re:
                                                        Chapter 11

     LECLAIRRYAN PLLC,
                                                        Case No. 19-34574 (KRH)

     Debtor.


               Notes and Statements of Limitations, Methodology, and Disclaimer Regarding
                          Debtor’s Schedules and Statements of Financial Affairs

 GENERAL BACKGROUND AND DEFINITIONS

 LeClairRyan PLLC (“LeClair” or the “Debtor”) submits the attached Schedules of Assets and
 Liabilities (collectively, the “Schedules” and each a “Schedule”), Statement of Financial Affairs
 (the “SOFAs”), and Statement of Equity Security Holders (“SESH”) pursuant to 11 U.S.C. § 521
 and Federal Rule of Bankruptcy Procedure 1007. The Debtor, with the assistance of its advisors,
 prepared the Schedules and the SOFAs pursuant to Section 521 of title 11 of the United States
 Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure.

 The Schedules, SOFAs and SESH contain unaudited information, which is subject to further
 review, verification, and potential adjustment. Accordingly, while the Debtor’s management and
 professionals have made every reasonable effort to ensure that the Schedules, SOFAs and SESH
 are accurate and complete based on the information available at the time of preparation and
 filing, inadvertent errors or omissions may exist. Further, the subsequent receipt of information
 may result in material changes in financial and other data contained in these Schedules, SOFAs,
 and SESH.

 The Debtor, on behalf of the Estate (as hereafter defined), reserves all rights to amend and/or
 supplement the Schedules, SOFAs and SESH from time to time as necessary or appropriate.

 These Notes and Statement of Limitations, Methodology, and Disclaimer Regarding Debtor’s
 Schedules and Statement of Financial Affairs (the “Notes”) are incorporated by reference in, and
 comprise an integral part of, the Schedules, SOFAs and SESH and should be referred to in
 connection with any review of the Schedules, SOFAs and SESH. The Notes and the Schedules
 and SOFAs and SESH represent the Debtor’s best efforts as of the Petition Date and should not
 be relied upon for information relating to current or future financial conditions, events, or
 performance of the Debtor.
Case 19-34574-KRH          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                    Desc Main
                                  Document    Page 2 of 125


 The contents of these Schedules, SOFAs and SESH constitute neither a waiver of any rights or
 claims of the Estate nor an admission of the existence, amount, nature or validity of potential
 claims against the Debtor. The Debtor, on behalf of the Estate, reserves the right to dispute or
 challenge the status and amount of any claim listed on Schedules D, E or F.

 Christopher Lange, in his capacity as a member of the LeClairRyan Dissolution Committee,
 signed the Schedules, SOFAs and SESH. In reviewing and signing the Schedules, SOFAs and
 SESH, Mr. Lange necessarily relied upon the efforts, statements and representations of the
 Debtor’s other personnel and professionals. Mr. Lange has not personally verified the accuracy
 of each individual statement and representation, including, for example, those concerning
 amounts owed to individual creditors, classification of such amounts and creditors’ addresses.

 DESCRIPTION OF CASE

 On September 3, 2019 (the “Petition Date”), LeClair filed a voluntary petition for relief under chapter 11
 of the Bankruptcy Code.

 On September 12, 2019 the United States Trustee filed the Notice of Motion to Convert Case to Chapter
 [Doc. No. 61]. The Court denied the motion on September 27, 2019 [Doc. No. 134]. However, on
 October 4, 2019 upon the express consent of the Debtor, the Court entered an order granting the
 conversion to Chapter 7 [Doc. No. 140] and appointed Lynn Tavenner as the chapter 7 trustee (the
 “Trustee”) of the Debtor’s estate (the “Estate”).

 BASIS OF PRESENTATION

 The Schedules require the Debtor to report assets at current market values. In instances where the Debtor
 had current valuations, the Schedules and SOFAs reflect those values. Otherwise, the Debtor reported
 assets on a net book value basis and noted such treatment. In addition, the amounts shown for total assets
 and liabilities exclude items identified as “unknown” or “undetermined” and, thus, ultimate assets and
 liabilities may differ materially from the amounts in the Schedules.

 For these and other reasons, the Schedules and SOFAs may not reconcile to the Debtor’s books and
 records which it prepares on a modified cash basis. Furthermore, these Schedules, SOFAs and SESH do
 not purport to represent financial statements and do not necessarily reflect the amounts that would be set
 forth in financial statements prepared in accordance with generally accepted accounting principles
 (“GAAP”).
 The Debtor makes no representation of the value ultimately realizable from or the collectability of any
 assets presented herein.
Case 19-34574-KRH         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                  Desc Main
                                 Document    Page 3 of 125


 CAUSES OF ACTION

 Despite its best efforts to identify all known assets as described above, the Debtor has not
 conducted any analysis of potential claims and/or causes of actions against, and potential
 recoveries from, third parties or the values of any such claims. As such, no such asset is
 specifically identified notwithstanding the likelihood that numerous claims and/or causes of
 action exist. The Debtor reserves, on behalf of the Estate, all rights of the Estate to assert any and
 all such claims and causes of action, whether or not listed in these Schedules and SOFAs.
 Further, nothing contained in these Notes, the Schedules, SOFAs or SESH shall constitute a
 waiver of any such claims or causes of action or in any way prejudice or impair the assertion of
 such claims or causes of action.


 RECHARACTERIZATION

 Given the conversion to chapter 7, the Debtor did not have ample opportunity for its
 professionals to fully analyze items from a legal characterization basis. Accordingly, the Debtor
 may not have correctly characterized, classified, categorized, and / or designated claims, assets,
 liabilities, executory contracts, unexpired leases, and other items reported in the Schedules,
 SOFAs and SESH, and as a result hereby reserves all rights of the Estate to recharacterize,
 reclassify, recategorize, or redesignate items reported in the Schedules, SOFAs and SESH at a
 later time as necessary or appropriate as additional information becomes available.

 CLAIMS DESCRIPTION

 Any failure to designate a claim on the Schedules as “disputed,” “contingent” and/or
 “unliquidated” does not constitute an admission by the Debtor that such amount is not
 “disputed,” “contingent” and/or “unliquidated.” The Debtor, on behalf of the Estate, reserves the
 Estate’s rights to (i) dispute or assert offsets or defenses to any claim on the Schedules on any
 grounds, including, but not limited to, amount, liability, priority, status, description or
 classification or (ii) amend the Schedules to designate any claim as “disputed,” “contingent”
 and/or “unliquidated.”

 CONFIDENTIAL INFORMATION

 The Debtor has omitted certain information from the Schedules and SOFAs due to the nature of
 an agreement between the Debtor and a third party, legal ethical requirements, preservation of
 clients’ legal privilege, or European Union privacy regulations. Due to the Debtor’s concern for
 the privacy of individuals or clients, in some instances, the Debtor has omitted names, addresses,
 and/or other identifying information from the Schedules and SOFAs. However, the Debtor can
 assist the Trustee on behalf of the Estate in locating certain information in appropriate
 circumstances.
Case 19-34574-KRH        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44              Desc Main
                                Document    Page 4 of 125


                                      NOTES TO SCHEDULES



 SCHEDULE B11 – ACCOUNTS RECEIVABLE

 The Debtor has presented accounts receivable at summary rather than client level due to
 concerns of confidentiality and/or the ethically or commercially sensitive nature of the
 information. The Debtor can assist the Trustee on behalf of the Estate in locating certain
 information in appropriate circumstances.

 SCHEDULE B60 – PATENTS, COPYRIGHTS, AND OTHER INTELLECTUAL PROPERTY

 The Debtor neither kept records of, nor registered, and accordingly, has not provided detail for
 all its copyrighted materials. Generally, the copyrighted materials not included herein were
 general business presentations, marketing materials, and correspondence. All registered
 trademarks and service marks are detailed on Schedule B60.

 SCHEDULE B39/B41 – OFFICE EQUIPMENT, FURNISHINGS, AND SUPPLIES

 The Debtor does not have current appraisals or other valuations of its fixed assets. Accordingly,
 Schedule B39/41 includes the aggregate net book value by location as of August 31, 2019, the
 last day preceding the Petition Date through which the Debtor had calculated and recorded
 depreciation expense. The Debtor abandoned much of its office equipment and furnishings
 immediately following the Petition Date. Accordingly, the value of remaining assets may be
 materially lower than the value presented herein.

 SCHEDULE E – PRIORITY CLAIMS

 Amounts listed on Schedule E may in the aggregate for a particular creditor exceed the statutory
 cap provided at 11 U.S.C. § 507; to the extent the same occurs, amounts over said cap shall be
 general unsecured claims.

 Schedule E4 includes wages and salaries payable to both terminated and ongoing employees as
 of the Petition Date. Pursuant to Court order, the Debtor paid certain of these amounts. Wage-
 related claims are therefore lower as of the filing of these Schedules than at the Petition Date.

 Schedule E4 also includes amounts payable as paid time off (“PTO”). Similar to wage claims,
 some employees took PTO, thereby reducing the balance of those employees’ PTO claims versus
 the amounts shown herein. Additionally, the final amounts payable to certain employees may
 need to be adjusted based on the date said employee was terminated.

 Due to one or more of the foregoing, many employees’ potential claims detailed herein are
 designated as “Contingent” and /or “Unliquidated.”

 SCHEDULE F – CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
Case 19-34574-KRH        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44              Desc Main
                                Document    Page 5 of 125


 Schedule F presents amounts owed to general unsecured creditors as of the Petition Date.
 Included in Schedule F are amounts payable to certain former members and/or shareholders of
 the Debtor in the form of stock subscriptions, membership interest, dividends, interest and other
 items. The amounts provided herein are listed on the Debtor’s books and record in conflicting
 amounts and, as such, are being provided for notice purposes. Furthermore, inclusion on
 Schedule F is merely for informational purposes and no legal connotation should be drawn from
 the category of “creditor” in that the same may actually be “shareholder” and/or “member” with
 an equity interest based on various facts and circumstances.

 SCHEDULE G – EXECUTORY CONTRACTS

 The Debtor did not maintain a central repository for contracts. Accordingly, the items listed
 hereon are those identified by various members of the Debtor’s wind-down team. There are,
 therefore, likely numerous executory contracts and/or leases not included herein.

 The Debtor did not include on Schedule G any client engagement letters as contracts given
 concerns over client confidentiality and legal ethics requirements. The Debtor can assist the
 Trustee on behalf of the Estate in locating certain information in appropriate circumstances.


                        NOTES TO STATEMENTS OF FINANCIAL AFFAIRS


 SOFA 4 - PAYMENTS TO INSIDERS IN THE 1 YEAR PERIOD

 Out of an abundance of caution, firm members, officers, managers, other managing agents, and
 affiliates of the Debtor, as well as any of the forgoing held out to the public as such, are
 addressed herein. Inclusion on or exclusion from the SOFA 4 is not meant to be a legal
 conclusion as to “insider” status (or lack thereof).


 SOFA 6 – SETOFFS

 The amounts provided herein are included out of an abundance of caution. Pursuant to a letter
 agreement dated July 19, 2019, the Debtor arguably granted permission to ABL Alliance, LLP.


 SOFA 26D –FINANCIAL STATEMENTS ISSUED WITHIN 2 YEARS

 The Debtor’s CFO did not prepare or tender any financial statements within the two-year period
 to third parties. However, it is uncertain if any member of the firm may have tendered financial
 information to any party.
           Case 19-34574-KRH                        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                    Desc Main
                                                           Document    Page 6 of 125


 Fill in this information to identify the case:

 Debtor name         LeClairRyan PLLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-34574
                                                                                                                                    Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                         $54,760,346.48
       From 1/01/2019 to Filing Date
                                                                                                Other Legal Services


       For prior year:                                                                          Operating a business                       $111,746,893.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other Legal Services


       For year before that:                                                                    Operating a business                       $133,676,706.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other Legal Services

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2019 to Filing Date                                                           Rental Income                                     $381,826.87


       From the beginning of the fiscal year to filing date:
       From 1/01/2019 to Filing Date                                                           Interest Income                                    $12,550.89


       From the beginning of the fiscal year to filing date:
       From 1/01/2019 to Filing Date                                                           Miscellaneous Income                              $184,787.23




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                         Desc Main
                                                           Document    Page 7 of 125
 Debtor       LeClairRyan PLLC                                                                          Case number (if known) 19-34574



                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)
       For prior year:
       From 1/01/2018 to 12/31/2018                                                            Rental Income                                       $1,222,704.00


       For prior year:
       From 1/01/2018 to 12/31/2018                                                            Interest Income                                        $24,094.00


       For prior year:
       From 1/01/2018 to 12/31/2018                                                            Miscellaneous Income                                  $122,020.00


       For year before that:
       From 1/01/2017 to 12/31/2017                                                            Rental Income                                       $1,359,930.00


       For year before that:
       From 1/01/2017 to 12/31/2017                                                            Interest Income                                        $33,739.00


       For year before that:
       From 1/01/2017 to 12/31/2017                                                            Miscellaneous Income                                  $195,597.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               See Exhibit SOFA 3                                          6/5/19 to                   $48,697,721.00           Secured debt
                                                                           9/3/19
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Exhibit SOFA 4                                          9/4/18 to                   $22,215,166.00          Various
                                                                           9/3/19

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                             Desc Main
                                                           Document    Page 8 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was               Amount
                                                                                                                               taken
       ABL Alliance, LLLP                                        ABL Initated a withdrawal from the Debtor's                   7/22/19                 $456,985.19
       4551 Cox Road                                             HSBC operating accounts to paydown the
       Suite 402                                                 Debtor's outstanding debt to ABL.
       Glen Allen, VA 23060                                      Last 4 digits of account number: 1207

       ABL Alliance, LLLP                                        ABL Initated a withdrawal from the Debtor's                   7/23/19                 $154,185.41
       4551 Cox Road                                             HSBC operating accounts to paydown the
       Suite 402                                                 Debtor's outstanding debt to ABL.
       Glen Allen, VA 23060                                      Last 4 digits of account number: 1207

       ABL Alliance, LLLP                                        ABL Initated a withdrawal from the Debtor's                   7/24/19                  $35,442.34
       4551 Cox Road                                             HSBC operating accounts to paydown the
       Suite 402                                                 Debtor's outstanding debt to ABL.
       Glen Allen, VA 23060                                      Last 4 digits of account number: 1207

       ABL Alliance, LLLP                                        ABL Initated a withdrawal from the Debtor's                   7/25/19                 $145,439.32
       4551 Cox Road                                             HSBC operating accounts to paydown the
       Suite 402                                                 Debtor's outstanding debt to ABL.
       Glen Allen, VA 23060                                      Last 4 digits of account number: 1207

       ABL Alliance, LLLP                                        ABL Initated a withdrawal from the Debtor's                   7/26/19                 $244,414.20
       4551 Cox Road                                             HSBC operating accounts to paydown the
       Suite 402                                                 Debtor's outstanding debt to ABL.
       Glen Allen, VA 23060                                      Last 4 digits of account number: 1207

       ABL Alliance, LLLP                                        ABL Initated a withdrawal from the Debtor's                   7/29/19                 $349,962.93
       4551 Cox Road                                             HSBC operating accounts to paydown the
       Suite 402                                                 Debtor's outstanding debt to ABL.
       Glen Allen, VA 23060                                      Last 4 digits of account number: 1207

       ABL Alliance, LLLP                                        ABL Initated a withdrawal from the Debtor's                   7/31/19                 $357,540.34
       4551 Cox Road                                             HSBC operating accounts to paydown the
       Suite 402                                                 Debtor's outstanding debt to ABL.
       Glen Allen, VA 23060                                      Last 4 digits of account number: 1207

       Total:                                                                                                                                        $1,743,969.73
                                                                 Last 4 digits of account number:


       Footnote: See Global Notes                                                                                                                               $0.00
                                                                 Last 4 digits of account number:


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                           Document    Page 9 of 125
 Debtor       LeClairRyan PLLC                                                                          Case number (if known) 19-34574




       None.
               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.1.    Andrew Wolf v LeClairRyan,                        Ethics                    New Jersey Ethics                    Pending
               PLLC                                                                        Committee                            On appeal
               VA-2017-0037E                                                                                                    Concluded

       7.2.    Brewer Leasing v. George T.                       Malpractice / Bad         Harris County District Court         Pending
               Jackson, et al.                                   Advice                    49 San Jacinto St                    On appeal
               01-08-00120-cv                                                              #303                                   Concluded
                                                                                           Houston, TX 77002

       7.3.    Bishay v. Supreme Judicial                        Pro Se Litigant /         Massachusetts District                 Pending
               Court of Massachusetts                            Eviction                  Court                                On appeal
               18-cv-12610                                                                 24 New Chardon St.
                                                                                                                                Concluded
                                                                                           1st Floor
                                                                                           Boston, MA 02114

       7.4.    Douglas W. Fuller v Donald                        Breach of                 Circuit Court of VA Beach            Pending
               Lee Moore                                         Fiduciary Duty /          10, 2425 Nimmo Pkwy                    On appeal
               CL15-609                                          Violations of             Virginia Beach, VA 23456
                                                                                                                                Concluded
                                                                 Professional
                                                                 Obligations

       7.5.    Kyle Atkins v. Ford Motor                         Sanctions against         Central District of California         Pending
               Company                                           LR client, Ford           350 W 1st Street                     On appeal
               2:18-cv-04383                                                               Suite 4311
                                                                                                                                Concluded
                                                                                           Los Angeles, CA
                                                                                           90012-4565

       7.6.    Latonya Mallory v.                                Malpractice               Eastern District of Virginia         Pending
               LeClairRyan                                                                 Bankruptcy                             On appeal
               18-03082
                                                                                                                                Concluded

       7.7.    Leader Bank v. Trinity                            Conspiracy/Fraud          District of Massachusetts            Pending
               Building and Construction                                                                                        On appeal
               Management Corp, et al.                                                                                          Concluded

       7.8.    Michele Burke Craddock v                          Gender / Pay              Eastern District Court of              Pending
               LeClairRyan, A Professional                       Discrimination            Virginia                             On appeal
               Corporation                                                                 701 East Broad Street
                                                                                                                                Concluded
               3:16-cv-00011                                                               Richmond, VA 23219

       7.9.    Marci J. Keatts v LeClairRyan,                    Gender / Pay              Eastern District Court of              Pending
               PLLC                                              discrimination            Virginia                             On appeal
               3:19-cv-00535                                                               701 East Broad Street
                                                                                                                                Concluded
                                                                                           Richmond, VA 23219

       7.10 Naylon v. LR and Maureen                             Malpractice               Supreme Court, Monroe                Pending
       .    Bass                                                                           County, New York                     On appeal
                                                                                                                                Concluded

       7.11 PETA v. Meizner, et al.                              Conspiracy                Fairfax County Circuit                 Pending
       .    2018-cv-01234                                                                  Court                                On appeal
                                                                                           4110 Chain Bridge Road
                                                                                                                                Concluded
                                                                                           Fairfax, VA 22030


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                        Desc Main
                                                          Document     Page 10 of 125
 Debtor       LeClairRyan PLLC                                                                          Case number (if known) 19-34574



               Case title                                        Nature of case            Court or agency's name and              Status of case
               Case number                                                                 address
       7.12 R.F. Technologies, Inc. v                            Malpractice / Bad         Northern District Court of                 Pending
       .    LeClairRyan, PLLC                                    Advice                    Illinois                                 On appeal
               1:17-cv-01886                                                               219 South Dearborn St
                                                                                                                                    Concluded
                                                                                           Chicago, IL 60604

       7.13 River Plantation Community                           Restrictive               Montgomery Cty District                    Pending
       .    Improvement Association,                             Covenant                  Court                                    On appeal
               Inc. v. River Plantation                                                    301 N Main St
                                                                                                                                    Concluded
               Properties, LLC                                                             #110
               09-17-cv-00451                                                              Conroe, TX 77301

       7.14 The Medical Mutual Group                             Malpractice               Circuit Court, City of                   Pending
       .                                                                                   Roanoke, Virgina                         On appeal
                                                                                                                                    Concluded

       7.15 Whitfield, et al. v. McCabe,                         Pro se litigant /         New York District Court                    Pending
       .    Weisberg & Conway, P.C., et                          Foreclosure               225 Cadman Plaza E                       On appeal
               al                                                                          Brooklyn, NY 11201
                                                                                                                                    Concluded
               18-cv-7259

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions               Dates given                           Value

       9.1.    America's Toothfairy                              Charitable donation to encourage
               4530 Park Road                                    employee/family Dental Preventative Care
               Suite 320
               Charlotte, NC 28209                                                                                       1/24/18                         $3,425.00

               Recipients relationship to debtor



       9.2.    LeClairRyan Foundation                            3rd quarter firm contribution 2017
               4405 Cox Rd
               Suite 200
               Glen Allen, VA 23060                                                                                      9/28/17                       $15,000.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 11 of 125
 Debtor       LeClairRyan PLLC                                                                          Case number (if known) 19-34574



               Recipient's name and address                      Description of the gifts or contributions               Dates given                     Value

       9.3.    LeClairRyan Foundation                            4th quarter firm contribution 2017
               4405 Cox Rd
               Suite 200
               Glen Allen, VA 23060                                                                                      12/28/17                $15,000.00

               Recipients relationship to debtor



       9.4.    LeClairRyan Foundation                            1st quarter firm contribution 2018
               4405 Cox Road
               Suite 200
               Glen Allen, VA 23060                                                                                      4/13/18                 $15,000.00

               Recipients relationship to debtor



       9.5.    LeClairRyan Foundation                            2nd quarter firm contribution 2018
               4405 Cox Rd
               Suite 200
               Glen Allen, VA 23060                                                                                      8/10/18                 $15,000.00

               Recipients relationship to debtor



       9.6.    LeClairRyan Foundation                            3rd quarter firm contribution 2018
               4405 Cox Road
               Suite 200
               Glen Allen, VA 23060                                                                                      9/28/18                 $15,000.00

               Recipients relationship to debtor



       9.7.    LeClairRyan Foundation                            4th quarter firm contribution 2018
               4405 Cox Rd
               Suite 200
               Glen Allen, VA 23060                                                                                      11/30/18                $15,000.00

               Recipients relationship to debtor



       9.8.    LeClairRyan Foundation                            1st quarter firm contribution 2019
               4405 Cox Rd
               Suite 200
               Glen Allen, VA 23060                                                                                      2/4/19                  $15,000.00

               Recipients relationship to debtor



       9.9.    LeClairRyan Foundation                            2nd quarter firm contribution 2019
               4405 Cox Road
               Suite 200
               Glen Allen, VA 23060                                                                                      6/4/19                  $15,000.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                          Desc Main
                                                          Document     Page 12 of 125
 Debtor        LeClairRyan PLLC                                                                             Case number (if known) 19-34574



               Recipient's name and address                      Description of the gifts or contributions                Dates given                        Value

       9.10 New Jersey Bankruptcy                                Bronze sponsor to New Jersey
       .    Lawyers Foundation                                   Bankruptcy Lawyers Foundation
               347 Mt. Pleasant Avenue
               West Orange, NJ 07052                                                                                      5/17/18                      $2,500.00

               Recipients relationship to debtor



       9.11 Virginia Commonwealth                                Contribution to Virginia Commonwealth
       .    University                                           University
               907 Floyd Avenue
               Richmond, VA 23284                                                                                         7/31/19                    $15,000.00

               Recipients relationship to debtor



       9.12 Total:
       .                                                                                                                                            $140,925.00

               Recipients relationship to debtor




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Hirschler Fleischer
                8270 Greensboro Drive
                Mc Lean, VA 22102                                                                                              4/23/19               $50,000.00

                Email or website address
                https://www.hirschlerlaw.com/

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 13 of 125
 Debtor        LeClairRyan PLLC                                                                         Case number (if known) 19-34574



                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.2.    Hirschler Fleischer
                8270 Greensboro Drive
                Mc Lean, VA 22102                                                                                              5/21/19           $25,000.00

                Email or website address
                https://www.hirschlerlaw.com/

                Who made the payment, if not debtor?




       11.3.    Hirschler Fleischer
                8270 Greensboro Drive
                Mc Lean, VA 22102                                                                                              7/15/19           $50,000.00

                Email or website address
                https://www.hirschlerlaw.com/

                Who made the payment, if not debtor?




       11.4.    Hunton Andrews Kurth LLP
                951 E Byrd Street
                Richmond, VA 23219                                                                                             8/7/19           $150,000.00

                Email or website address
                https://www.huntonak.com/en/

                Who made the payment, if not debtor?




       11.5.    Hunton Andrews Kurth LLP
                951 E Byrd Street
                Richmond, VA 23219                                                                                             8/23/19           $75,000.00

                Email or website address
                https://www.huntonak.com/en/

                Who made the payment, if not debtor?




       11.6.    Hunton Andrews Kurth LLP
                951 E Byrd Street
                Richmond, VA 23219                                                                                             8/28/19          $150,000.00

                Email or website address
                https://www.huntonak.com/en/

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 14 of 125
 Debtor        LeClairRyan PLLC                                                                         Case number (if known) 19-34574



                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.7.    Protiviti, Inc.
                1051 E Cary Street
                Suite 602
                Richmond, VA 23219                                                                                             7/31/19           $50,000.00

                Email or website address
                https://www.protiviti.com/US-en

                Who made the payment, if not debtor?




       11.8.    Protiviti, Inc.
                1051 E Cary Street
                Suite 602
                Richmond, VA 23219                                                                                             8/8/19            $74,197.00

                Email or website address
                https://www.protiviti.com/US-en

                Who made the payment, if not debtor?




       11.9.    Protiviti, Inc.
                1051 E Cary Street
                Suite 602
                Richmond, VA 23219                                                                                             8/21/19          $104,384.50

                Email or website address
                https://www.protiviti.com/US-en

                Who made the payment, if not debtor?




       11.10 Protiviti, Inc.
       .     1051 E Cary Street
                Suite 602
                Richmond, VA 23219                                                                                             8/23/19           $50,000.00

                Email or website address
                https://www.protiviti.com/US-en

                Who made the payment, if not debtor?




       11.11 Protiviti, Inc.
       .     1051 E Cary Street
                Suite 602
                Richmond, VA 23219                                                                                             8/28/19          $150,000.00

                Email or website address
                https://www.protiviti.com/US-en

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                           Desc Main
                                                          Document     Page 15 of 125
 Debtor        LeClairRyan PLLC                                                                          Case number (if known) 19-34574



                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.12
       .     Total:
                                                                                                                                                     $928,581.50

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    New York City 51st                                                                                         9/01/06 to 10/5/18
                830 3rd Ave
                #5
                New York, NY 10022

       14.2.    SW New York                                                                                                1/1/08 to 12/15/16
                1 Battery Park Plz
                FL 35
                New York, NY 10004

       14.3.    Rochester                                                                                                  1/1/11 to 2/14/19
                70 Linden Oaks
                STE 210
                Rochester, NY 14625

       14.4.    Los Angeles                                                                                                6/1/08 to 8/15/19
                725 S. Figueroa Street
                STE 350
                Los Angeles, CA 90017



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                           Desc Main
                                                          Document     Page 16 of 125
 Debtor        LeClairRyan PLLC                                                                         Case number (if known) 19-34574



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.5.    Glenwood Springs                                                                                           11/1/13 to 9/15/16
                110 8th Street
                Glenwood Springs, CO 81601

       14.6.    Atlanta                                                                                                    3/1/15 to 4/15/18
                1170 Peachtree Street
                NE STE 2350
                Atlanta, GA 30309

       14.7.    Wilmington                                                                                                 9/1/15 to 7/15/19
                800 North King Street
                STE 303
                Wilmington, DE 19801

       14.8.    Newport Beach                                                                                              11/1/07 to 1/15/18
                3501 Jamboree Road
                STE 602
                Newport Beach, CA 92660

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

       No.
           Yes. State the nature of the information collected and retained.

                  Client names, addresses, and state and federal tax identification
                  numbers
                  Does the debtor have a privacy policy about that information?
                   No
                   Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Footnote: See Global Notes                                                                 EIN:

                    Has the plan been terminated?
                     No
                     Yes
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 17 of 125
 Debtor        LeClairRyan PLLC                                                                         Case number (if known) 19-34574




 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was            Last balance
                Address                                          account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.    HSBC                                             XXXX-0136                 Checking                  08/09/19                    $176,454.92
                P.O. Box 1393                                                              Savings
                Buffalo, NY 14240-1393                                                     Money Market
                                                                                           Brokerage
                                                                                           Other

       18.2.    Wells Fargo                                      XXXX-4013                 Checking                  1/24/19                              $0.00
                P.O. Box 6995                                                              Savings
                Portland, OR 97228-6995                                                    Money Market
                                                                                           Brokerage
                                                                                           Other    Payroll
                                                                                          (ZBA)

       18.3.    Wells Fargo                                      XXXX-6700                 Checking                  4/1/19                         $4,839.60
                P.O. Box 6995                                                              Savings
                Portland, OR 97228-6995
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

       18.4.    Wells Fargo                                      XXXX-9501                 Checking                  1/23/19                        $1,660.88
                P.O. Box 6995                                                              Savings
                Portland, OR 97228-6995
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

       18.5.    Wells Fargo                                      XXXX-9857                 Checking                  6/30/19                              $0.00
                P.O. Box 6995                                                              Savings
                Portland, OR 97228-6995                                                    Money Market
                                                                                           Brokerage
                                                                                           Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 18 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574




       None
       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       See Exhibit SOFA 20                                           As of the Petition Date,                                                 No
                                                                     the Debtor maintained                                                    Yes
                                                                     over 129,000 boxes of
                                                                     client files at Iron
                                                                     Mountain facilities. SOFA
                                                                     Exhibit 20 provides a
                                                                     break down of boxes held
                                                                     by each of the Debtor's
                                                                     offices. Offices generally
                                                                     maintained boxes at
                                                                     multiple local Iron
                                                                     Mountain facilities.

       Total:                                                        129,089 boxes                                                            No
                                                                                                                                              Yes


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
       Owner's name and address                                      Location of the property             Describe the property                          Value
       Certain Identified Clients (15)                               HSBC 0268                            Cash                                   $23,528.39
                                                                     P.O. Box 1393
                                                                     Buffalo, NY 14240-1393

       Owner's name and address                                      Location of the property             Describe the property                          Value
       Certain Identified Clients (12)                               HSBC 0250                            Cash                                  $113,038.86
                                                                     P.O. Box 1393
                                                                     Buffalo, NY 14240-1393

       Owner's name and address                                      Location of the property             Describe the property                          Value
       Certain Identified Client (1)                                 HSBC 0101                            Cash                                   $26,906.80
                                                                     P.O. Box 1393
                                                                     Buffalo, NY 14240-1393

       Owner's name and address                                      Location of the property             Describe the property                          Value
       Certain Identified Client (1)                                 HSBC 0284                            Cash                                           $9.55
                                                                     P.O. Box 1393
                                                                     Buffalo, NY 14240-1393

       Owner's name and address                                      Location of the property             Describe the property                          Value
       Certain Identified Clients (10)                               Bank of America 2241                 Cash                                   $91,992.79
                                                                     P.O. Box 15284
                                                                     Wilmington, DE 19850

       Owner's name and address                                      Location of the property             Describe the property                          Value
       Certain Identified Clients (14)                               HSBC 0314                            Cash                                  $873,234.44
                                                                     P.O. Box 1393
                                                                     Buffalo, NY 14240-1393


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                        Desc Main
                                                          Document     Page 19 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Owner's name and address                                      Location of the property             Describe the property                            Value
       Certain Identified Clients (21)                               HSBC 0152                            Cash                                    $118,265.73
                                                                     P.O. Box 1393
                                                                     Buffalo, NY 14240-1393

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Certain Identified Client (1)                                 Bank of America 2194                 Cash                                     $10,000.00
                                                                     P.O. Box 15284
                                                                     Wilmington, DE 19850

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Certain Identified Clients (89)                               HSBC 0292                            Cash                                    $583,856.22
                                                                     P.O. Box 1393
                                                                     Buffalo, NY 14240-1393

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Total:                                                                                                                                  $1,840,832.78



 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                             Desc Main
                                                          Document     Page 20 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.                                                                                                      EIN:
             Accurate Title, LLC                                                                                            XX-XXXXXXX
             4405 Cox Road
             Suite 200                                                                                         From-To      5/3/04 to Present
             Glen Allen, VA 23060

    25.2.                                                                                                      EIN:
             Biedermann Reif Hoenig &                                                                                       XX-XXXXXXX
             Ruff, P.C.
             4405 Cox Road                                                                                     From-To      12/29/95 to Present
             Suite 200
             Glen Allen, VA 23060

    25.3.                                                                                                      EIN:
             Hays McConn, Rice &                                                                                            XX-XXXXXXX
             Pickering
             4405 Cox Road                                                                                     From-To      12/20/90 to Unknown
             Suite 200
             Glen Allen, VA 23060

    25.4.                                                                                                      EIN:
             LeClairRyan, Michigan                                                                                          XX-XXXXXXX
             4405 Cox Road
             Suite 200                                                                                         From-To      1/31/05 to Present
             Glen Allen, VA 23060

    25.5.                                                                                                      EIN:
             LeClairRyan, Delaware LLP                                                                                      XX-XXXXXXX
             4405 Cox Rd
             Suite 200                                                                                         From-To      5/15/08 to Present
             Glen Allen, VA 23060

    25.6.                                                                                                      EIN:
             LeClair Ryan Flippen                                                                                           XX-XXXXXXX
             Densmore
             4405 Cox Road                                                                                     From-To      3/29/96 to Present
             Suite 200
             Glen Allen, VA 23060

    25.7.                                                                                                      EIN:
             LeClairRyan Foundation                                                                                         XX-XXXXXXX
             4405 Cox Rd
             Suite 200                                                                                         From-To      3/20/08 to Present
             Glen Allen, VA 23060

    25.8.                                                                                                      EIN:
             LeClairRyan Investment                                                                                         Unknown
             Partnership, LLC
             4405 Cox Road                                                                                     From-To      12/23/09 to Unknown
             Suite 200
             Glen Allen, VA 23060

    25.9.                                                                                                      EIN:
             Seiden Wayne, LLC                                                                                              XX-XXXXXXX
             4405 Cox Road
             Suite 200                                                                                         From-To      12/27/96 to Present
             Glen Allen, VA 23060




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                             Desc Main
                                                          Document     Page 21 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.10                                                                                                      EIN:
          ULX Partners, LLC                                                                                                 XX-XXXXXXX
    .
             2810 N Parham Rd
             #310                                                                                              From-To      3/19/18 to Present
             Henrico, VA 23294

    25.11                                                                                                      EIN:
          Wright Robinson and Tatum,                                                                                        XX-XXXXXXX
    .
             PC
             4405 Cox Road                                                                                     From-To      12/29/86 to Present
             Suite 200
             Glen Allen, VA 23060

    25.12                                                                                                      EIN:
          Footnote: See Global Notes
    .
                                                                                                               From-To


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Katisha Mandrell, Cash Management Lead                                                                                     10/12/12 to Present
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060
       26a.2.       Brandy Kaufman, Billing Manager                                                                                            6/15/09 to Present
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060
       26a.3.       Annmarie Farthing, Client Services                                                                                         12/31/01 to Present
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060
       26a.4.       Curtisa Smith, Accounts Payable Manager                                                                                    1/19/04 to Present
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060
       26a.5.       Dwight Jones, Chief Financial Officer                                                                                      4/15/15 to 10/4/19
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060
       26a.6.       Brian DeFazio, Controller                                                                                                  2/26/18 to Present
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060
       26a.7.       Joshua Dickens, Finance Manager                                                                                            8/13/18 to 8/2/19
                    7592 Sugar Magnolia Lane
                    Quinton, VA 23141
       26a.8.       Brian Haynes, Director of Finance                                                                                          4/20/15 to 8/16/19
                    8221 Ferrill Court
                    Mechanicsville, VA 23116


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                       Desc Main
                                                          Document     Page 22 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.9.       Frank Puleo, Director of Accounting                                                                                   11/6/00 to 3/3/19
                    157 Crystal Street
                    North Arlington, NJ 07031
       26a.10.      Joy Sanudo, Accounting Manager                                                                                        7/9/18 to 8/23/19
                    3843 Mapuche Terrace
                    Powhatan, VA 23139
       26a.11.      Michelle Kuhn, Controller                                                                                             9/28/15 to12/29/17
                    14203 Cove Ridge Ct
                    Midlothian, VA 23112

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       Elliot Davis, LLC                                                                                                     For the years ended
                    200 East Broad Street                                                                                                 2017, 2018
                    Suite 500
                    Greenville, SC 29601

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Katisha Mandrell, Cash Management Lead
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060
       26c.2.       Brandy Kaufman, Billing Manager
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060
       26c.3.       Annmarie Farthing, Client Services
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060
       26c.4.       Curtisa Smith, Accounts Payable Manager
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060
       26c.5.       Dwight Jones, Chief Financial Officer
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060
       26c.6.       Brian DeFazio, Controller
                    4405 Cox Road
                    Suite 200
                    Glen Allen, VA 23060

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                       Desc Main
                                                          Document     Page 23 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574




           None
       Name and address
       26d.1.       Footnote: See Global Notes



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Elizabeth Acee                                 216 Totoket Road                                    Firm Member- Common                   2.4%
                                                      Branford, CT 06405                                  Shares

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Rodney Adams                                   700 Lakewater Drive                                 Firm Member-Common                    2.4%
                                                      Henrico, VA 23229                                   Shares

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Megan Ben'Ary                                  3712 Riverwood Road                                 Firm Member-Common                    2.4%
                                                      Alexandria, VA 22309                                Shares

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steven Blaine                                  2000 Lewis Mountain Road                            Firm Member- Common                   2.4%
                                                      Charlottesville, VA 22903                           Shares

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Richard Bowerman                               216 Totoket Road                                    Firm Member- Common                   2.4%
                                                      Branford, CT 06405                                  Shares

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Paul Burleigh                                  19777 Buckeye Meadow Lane                           Firm Member- Common                   2.4%
                                                      Porter Ranch, CA 91326                              Shares

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       James Carroll                                  108 Cairn Ridge Road                                Firm Member- Common                   2.4%
                                                      East Falmouth, MA 02536                             Shares

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Andrew Clark                                   3210 Seminary Ave                                   Firm Member- Common                   2.4%
                                                      Richmond, VA 23227                                  Shares




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 24 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Karol Corbin Walker                            24 Manor Drive                                      Firm Member- Common                2.4%
                                                      Morristown, NJ 07960                                Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Mark Dombroff                                  10598 Hannah Farm Road                              Firm Member- Common                2.4%
                                                      Oakton, VA 22124                                    Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Brian Donnell                                  12 Cavendish Place                                  Firm Member- Common                2.4%
                                                      Avon, CT 06001                                      Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Niclas Ferland                                 50 Webster Point Road                               Firm Member- Common                2.4%
                                                      Madison, CT 06443                                   Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Robert Fletcher                                6960 Birch Street                                   Firm Member- Common                2.4%
                                                      Falls Church, VA 22046                              Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Janice Grubin                                  652 Broadway                                        Firm Member- Common                2.4%
                                                      Apt 5                                               Shares
                                                      New York, NY 10012
       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Charles Gustafson                              9312 Ludgate Drive                                  Firm Member- Common                2.4%
                                                      Fairfax Station, VA 22039                           Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Robert Harrison                                1819 Chantry Drive                                  Firm Member- Common                2.4%
                                                      Arcadia, CA 91006                                   Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Michael Hern                                   420 N. Stafford Avenue                              Firm Member- Common                2.4%
                                                      Richmond, VA 23220                                  Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       William Holm                                   6400 Boulevard View                                 Firm Member- Common                2.4%
                                                      Alexandria, VA 22307                                Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Charles Horn                                   2026 Lake Street                                    Firm Member- Common                2.4%
                                                      San Francisco, CA 94121                             Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Gretchen Jackson                               1177 Redfields Road                                 Firm Member- Common                2.4%
                                                      Charlottesville, VA 22903                           Shares




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 25 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       William Janicki                                1225 Macaulay Circle                                Firm Member-Common                 2.4%
                                                      Carmichael, CA 95608                                Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Rodney Adams                                   700 Lakewater Drive                                 Firm Member- Series A              3.9%
                                                      Henrico, VA 23229                                   Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Rodney Adams                                   700 Lakewater Drive                                 Firm Member- Series B              24%
                                                      Henrico, VA 23229                                   Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Steven Blaine                                  2000 Lewis Mountain Road                            Firm Member- Series A              1.5%
                                                      Charlottesville, VA 22903                           Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Richard Bowerman                               216 Totoket Road                                    Firm Member- Series A              1.1%
                                                      Branford, CT 06405                                  Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Richard Bowerman                               216 Totoket Road                                    Firm Member- Series B              3.8%
                                                      Branford, CT 06405                                  Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Karol Corbin Walker                            24 Manor Drive                                      Firm Member- Series A              4.3%
                                                      Morristown, NJ 07960                                Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Brian Donnell                                  12 Cavendish Place                                  Firm Member- Series A              1.9%
                                                      Avon, CT 06001                                      Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Robert Fletcher                                6960 Birch Street                                   Firm Member- Series A              1.2%
                                                      Falls Church, VA 22046                              Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Janice Grubin                                  652 Broadway                                        Firm Member- Series B              4.4%
                                                      Apt 5                                               Preferred
                                                      New York, NY 10012
       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Charles Gustafson                              9312 Ludgate Drive                                  Firm Member- Series A              2.7%
                                                      Fairfax Station, VA 22039                           Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Charles Gustafson                              9312 Ludgate Drive                                  Firm Member- Series B              38.4%
                                                      Fairfax Station, VA 22039                           Preferred




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 26 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Robert Harrison                                1819 Chantry Drive                                  Firm Member- Series A              2.5%
                                                      Arcadia, CA 91006                                   Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Michael Hern                                   420 N. Stafford Avenue                              Firm Member-, Series A             4.6%
                                                      Richmond, VA 23220                                  Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Charles Horn                                   2026 Lake Street                                    Firm Member- Series A              4.2%
                                                      San Francisco, CA 94121                             Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Charles Horn                                   2026 Lake Street                                    Firm Member- Series B              7.7%
                                                      San Francisco, CA 94121                             Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Gretchen Jackson                               1177 Redfields Road                                 Firm Member- Series B              3.8%
                                                      Charlottesville, VA 22903                           Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       John Jessee                                    5008 Fox Ridge Road                                 Firm Member- Common                2.4%
                                                      Roanoke, VA 24018                                   Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       John Jessee                                    5008 Fox Ridge Road                                 Firm Member- Series A              2.9%
                                                      Roanoke, VA 24018                                   Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Ray King                                       5608 Shenandoah Avenue                              Firm Member- Common                2.4%
                                                      Norfolk, VA 23509                                   Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Ray King                                       5608 Shenandoah Avenue                              Firm Member- Series A              4.3%
                                                      Norfolk, VA 23509                                   Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Paul Kuhnel                                    223 North Broad Street                              Firm Member- Common                2.4%
                                                      Salem, VA 24153                                     Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Joseph Lagrotteria                             6 Cambridge Court                                   Firm Member- Common                2.4%
                                                      Eatontown, NJ 07724                                 Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Joseph Lagrotteria                             6 Cambridge Court                                   Firm Member- Series A              2.8%
                                                      Eatontown, NJ 07724                                 Preferred




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 27 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Joseph Lagrotteria                             6 Cambridge Court                                   Firm Member- Series B              4%
                                                      Eatontown, NJ 07724                                 Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Christopher Lange                              5615 Riverside Drive                                Firm Member- Common                2.4%
                                                      Richmond, VA 23225                                  Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Christopher Lange                              5615 Riverside Drive                                Firm Member- Series B              3.8%
                                                      Richmond, VA 23225                                  Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       David Lay                                      100 Woodhall Drive                                  Firm Member- Common                2.4%
                                                      Henrico, VA 23229                                   Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       David Lay                                      100 Woodhall Drive                                  Firm Member- Series A              0.3%
                                                      Henrico, VA 23229                                   Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Gary LeClair                                   326 Wickham Glen Drive                              Firm Member- Common                2.4%
                                                      Henrico, VA 23238                                   Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Gary LeClair                                   326 Wickham Glen Drive                              Firm Member- Series A              54.2%
                                                      Henrico, VA 23238                                   Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Ilan Markus                                    1348 Stillson Road                                  Firm Member- Common                2.4%
                                                      Fairfield, CT 06824                                 Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Jason Medley                                   2652 Westgate Street                                Firm Member- Common                2.4%
                                                      Houston, TX 77098                                   Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Christopher Perkins                            513 Libbie Avenue                                   Firm Member- Common                2.4%
                                                      Richmond, VA 23226                                  Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Christopher Perkins                            513 Libbie Avenue                                   Firm Member- Series A              0.2%
                                                      Richmond, VA 23226                                  Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       David Phillips                                 78 Beckwith Place                                   Firm Member- Common                1.2%
                                                      Rutherford, NJ 07070                                Shares




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 28 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Christopher Pizzo                              3433 NE 31st Ave                                    Firm Member- Common                2.4%
                                                      Pompano Beach, FL 33064                             Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Thomas Regan                                   111 Hansell Road                                    Firm Member- Common                2.4%
                                                      New Providence, NJ 07974                            Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Robin Teskin                                   12724 Ox Meadow Drive                               Firm Member- Common                2.4%
                                                      Herndon, VA 20171                                   Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Robin Teskin                                   12724 Ox Meadow Drive                               Firm Member- Series B              10%
                                                      Herndon, VA 20171                                   Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Lori Thompson                                  5542 Valley Drive                                   Firm Member- Common                1.4%
                                                      Roanoke, VA 24018                                   Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Peter Van Zandt                                80 Burlwood Drive                                   Firm Member- Common                2.4%
                                                      San Francisco, CA 94127                             Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Robert Wayne                                   4832 Chamal Circle                                  Firm Member- Common                2.4%
                                                      Boca Raton, FL 33487                                Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Robert Wayne                                   4832 Chamal Circle                                  Firm Member- Series A              1.5%
                                                      Boca Raton, FL 33487                                Preferred

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Andrew White                                   1480 Windsor Way                                    Firm Member- Common                2.4%
                                                      Manakin Sabot, VA 23103                             Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Diane Wilson                                   19 Four Winds Lane                                  Firm Member- Common                2.4%
                                                      New Canaan, CT 06840                                Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Thomas Wolf                                    3810 Seminary Avenue                                Firm Member- Common                2.4%
                                                      Richmond, VA 23227                                  Shares

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Thomas Wolf                                    3810 Seminary Avenue                                Firm Member- Series A              5.6%
                                                      Richmond, VA 23227                                  Preferred




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 29 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Robert Wonneberger                             322 Woodruff Road                                   Firm Member- Common                 2.4%
                                                      Milford, CT 06461                                   Shares

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Robert Wonneberger                             322 Woodruff Road                                   Firm Member- Series A               0.4%
                                                      Milford, CT 06461                                   Preferred, Series B Preferred

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Elizabeth Hern                                 926 Argonne Ave. NE                                 Director of Executive
                                                      Atlanta, GA 30309                                   Administration

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Dwight Hopewell                                13532 Reynard Lane                                  Assistant General Counsel
                                                      Henrico, VA 23233                                   and Corporate Secretary

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Dwight Jones                                   4405 Cox Road                                       Chief Financial Officer
                                                      Suite 200
                                                      Glen Allen, VA 23060
       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Christopher Lange                              5615 Riverside Drive                                Dissolution Committee
                                                      Richmond, VA 23225                                  Member

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Joshua Rosenfeld                               652 Lombard Street                                  Chief Operating Officer
                                                      San Francisco, CA 94133

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Lori Thompson                                  5542 Valley Drive                                   Dissolution Committee Chair
                                                      Roanoke, VA 24018

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Karen Yates                                    28 Forest Court South                               Firm Member- Common                 2.4%
                                                      Hamden, CT 06518                                    Shares



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Alan Albert                                    703 Walnut Hill Road                                Former Member-                  2/4/04 to 11/2/18
                                                      Hockessin, DE 19707                                 Common Shares, Series
                                                                                                          A Preferred




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 30 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Jeffrey Alitz                                  24 Mt. Vernon Street                                Former Member-                  7/20/07 to 1/4/19
                                                      Charlestown, MA 02129                               Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Everette Allen III                             206 Hanover Avenue                                  Former Member-                  4/1/05 to 11/1/18
                                                      Ashland, VA 23005                                   Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       James Anelli                                   431 Fox Chase Rd                                    Former Member-                  12/31/97 to
                                                      Chester, NJ 07930                                   Common Shares, Series           10/31/18
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       LeeAnn Baker                                   38 Robbins Road                                     Former Member-                  11/22/13 to 12/9/18
                                                      Arlington, MA 02476                                 Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Shanna M. Boughton                             251 Montvale Avenue                                 Former Member-                  5/6/13 to 6/14/19
                                                      Woburn, MA 01801                                    Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Paul Boylan                                    78 Westwood Glen Road                               Former Member-                  7/20/07 to 1/4/19
                                                      Westwood, MA 02090                                  Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Robert Brener                                  222 Smull Avenue                                    Former Member-                  6/27/12 to 6/14/19
                                                      Caldwell, NJ 07006                                  Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Neal Brodsky                                   1816 Tree Line Road                                 Former Member-                  11/30/98 to 1/31/19
                                                      Virginia Beach, VA 23454                            Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Evan Burkholder                                3888 W North Territorial Road                       Former Member-                  3/1/05 to 12/31/18
                                                      Whitmore Lake, MI 48189                             Common Shares, Series
                                                                                                          A Preferred, Series B
                                                                                                          Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       John Cahill                                    7218 Edloe St                                       Former Member-                  11/29/99 to 12/2/18
                                                      Houston, TX 77025                                   Common Shares



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 31 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Andrew Cole                                    212 Winchester Beach Dr                             Former Member-                  8/18/14 to 3/15/19
                                                      Annapolis, MD 21409                                 Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       David Cook                                     3 Hurlingham Drive                                  Former Member-                  7/9/12 to 3/31/19
                                                      Honeoye Falls, NY 14472                             Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Mary Elizabeth Davis                           5520 Old Gainsmill Lane                             Former Member-                  2/15/17 to 6/5/19
                                                      Mechanicsville, VA 23111                            Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Stephen Faraci                                 414 Hickory Drive                                   Former Member-                  4/1/05 to 11/2/18
                                                      Manakin Sabot, VA 23103                             Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       David Freinberg                                39 Greenview Way                                    Former Member-                  9/1/82 to 4/19/19
                                                      Montclair, NJ 07043                                 Common Shares, Series
                                                                                                          A Preferred, Series B
                                                                                                          Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Bernard Gehlhar                                2613 Isabelle Avenue                                Former Member-                  2/1/14 to 7/15/19
                                                      San Mateo, CA 94403                                 Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Michael Giunta                                 33 Tower Hill Rd                                    Former Member-                  7/20/07 to 1/4/19
                                                      North Reading, MA 01864                             Common Shares, Series
                                                                                                          A Preferred, Series B
                                                                                                          Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Michael Goldman                                6 White Briar                                       Former Member-                  12/31/10 to 2/15/19
                                                      Pittsford, NY 14534                                 Common Shares, Series
                                                                                                          A Preferred, Series B
                                                                                                          Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       B. Clark Haman                                 30435 Passageway Place                              Former Member-                  10/2/17 to 1/1/19
                                                      Agoura Hills, CA 91301                              Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Peter Hart                                     1423 Carlos Avenue                                  Former Member- Series           4/9/90 to 8/27/19
                                                      Burlingame, CA 94010                                A Preferred


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 32 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Niel Hartzell                                  19 Franklin Rodgers Road                            Former Member-                  7/20/07 to 1/4/19
                                                      Hingham, MA 02043                                   Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Katja Hill                                     17 Rio Vista Lane                                   Former Member-                  9/1/98 to 1/13/19
                                                      Richmond, VA 23226                                  Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Warren Hutchison                               250 Dean Road                                       Former Member-                  7/20/07 to 1/4/19
                                                      Brookline, MA 02445                                 Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Kevin Kenneally                                21 Charles Street                                   Former Member-                  7/20/07 to 1/4/19
                                                      Hingham, MA 02043                                   Common Shares, Series
                                                                                                          A Preferred, Series B
                                                                                                          Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Christy Kostich                                24169 Mentry Drive                                  Former Member-                  8/7/06 to 12/31/18
                                                      Newhall, CA 91321                                   Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Gunnar Leinburg                                27 Cedarbrook Circle                                Former Member-                  12/31/10 to 2/15/19
                                                      Penfield, NY 14526                                  Common Shares, Series
                                                                                                          A Preferred, Series B
                                                                                                          Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Gregory Mascitti                               29 Cricket Hill Drive                               Former Member-                  12/16/10 to 4/24/19
                                                      Pittsford, NY 14534                                 Common Shares, Series
                                                                                                          A Preferred, Series B
                                                                                                          Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Diane Mason                                    1464 23rd Avenue                                    Former Member-                  6/1/11 to 5/6/19
                                                      San Francisco, CA 94122                             Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Edwin Merkel                                   33 Sturbridge Lane                                  Former Member-                  12/31/10 to 2/15/19
                                                      Pittsford, NY 14534                                 Common Shares




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 33 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Laurin Mills                                   2759 Marshall Lake Drive                            Former Member-                  1/4/10 to 2/7/19
                                                      Oakton, VA 22124                                    Common Shares, Series
                                                                                                          A Preferred, Series B
                                                                                                          Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Susan North                                    224 Kings Grant Drive                               Former Member-                  10/16/06 to 2/15/19
                                                      Yorktown, VA 23692                                  Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Kevin Oddo                                     5501 Wales Court                                    Former Member-                  5/1/04 to 2/15/19
                                                      Roanoke, VA 24018                                   Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Charles Ognibene                               91 Walpole Street                                   Former Member-                  5/25/12 to 6/14/19
                                                      Dover, MA 02030                                     Common Shares, Series
                                                                                                          A Preferred, Series B
                                                                                                          Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Joseph Paranac                                 191 Union Street                                    Former Member-                  7/1/02 to 10/31/18
                                                      Montclair, NJ 07042                                 Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Patricia Peden                                 34 Blair Avenue                                     Former Member-                  5/4/15 to 6/21/19
                                                      Piedmont, CA 94611                                  Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Janet B. Pezzulich                             12 Pilgrim Circle                                   Former Member-                  7/20/07 to 1/4/19
                                                      Wellesley Hills, MA 02481                           Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Nancy Reimer                                   77 Pond Avenue                                      Former Member-                  7/20/07 to 1/4/19
                                                      Brookline, MA 02445                                 Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Nancy Reynolds                                 925 Saddle Drive                                    Former Member-                  2/11/08 to 11/15/18
                                                      Salem, VA 24153                                     Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Stephen Rice                                   4506 Ivanhoe Street                                 Former Member-                  8/20/82 to 12/31/18
                                                      Houston, TX 77027                                   Common Shares


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 34 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       N. Pendleton Rogers                            21 Charnwood Road                                   Former Member-                  2/16/04 to 12/1/18
                                                      Henrico, VA 23229                                   Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Stephen Romine                                 3052 Lynndale Road                                  Former Member-                  3/20/01 to 1/31/19
                                                      Virginia Beach, VA 23452                            Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Lori Schweller                                 5303 Little Fox Lane                                Former Member-                  7/18/05 to 1/17/19
                                                      Charlottesville, VA 22903                           Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       John Selbach                                   3821 Thamesford Way                                 Former Member-                  11/2/09 to 1/13/19
                                                      Henrico, VA 23233                                   Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Shane Smith                                    2619 Mulberry Row Road                              Former Member-                  5/19/08 to 2/24/19
                                                      Midlothian, VA 23113                                Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Tate Tischner                                  71 Fuller Avenue                                    Former Member-                  12/31/10 to 2/15/19
                                                      Webster, NY 14580                                   Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Patrick Voke                                   41 Rocky Lane                                       Former Member-                  5/1/08 to 6/14/19
                                                      Cohasset, MA 02025                                  Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Michael Weinberg                               44 Dracut Street                                    Former Member-                  7/20/07 to 1/4/19
                                                      Boston, MA 02124                                    Common Shares, Series
                                                                                                          A Preferred
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Edward White                                   6 Windsor Way                                       Former Member-                  3/26/12 to 4/26/19
                                                      Richmond, VA 23221                                  Common Shares

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Andrew Zappia                                  95 Wheatstone Circle                                Former Member-                  12/31/10 to 2/15/19
                                                      Fairport, NY 14450                                  Common Shares, Series
                                                                                                          A Preferred, Series B
                                                                                                          Preferred



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 35 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Deke Bowerman                                  216 Totoket Road                                    Board Member                    Held Position
                                                      Branford, CT 06405                                                                  Through 7/24/19

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Paul Burleigh                                  19777 Buckeye Meadow Lane                           Board Member                    Held Position
                                                      Porter Ranch, CA 91326                                                              Through 6/2019

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Karol Corbin Walker                            24 Manor Drive                                      Board Member                    Held Position
                                                      Morristown, NJ 07960                                                                Through 7/24/19

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Mark Dombroff                                  10598 Hannah Farm Road                              Board Member                    Held Position
                                                      Oakton, VA 22124                                                                    Through 6/2019

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Niclas Ferland                                 50 Webster Point Road                               Board Member                    Held Position
                                                      Madison, CT 06443                                                                   Through 7/24/19

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Janice Grubin                                  652 Broadway                                        Board Member                    Held Position
                                                      Apt 5                                                                               Through 7/24/19
                                                      New York, NY 10012
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Charles Gustafson                              9312 Ludgate Drive                                  Board Member                    Held Position
                                                      Alexandria, VA 22309                                                                Through 7/24/19

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Katja Hill                                     17 Rio Vista Lane                                   Board Member                    Held Position
                                                      Richmond, VA 23226                                                                  Through 12/2018

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Kevin Kenneally                                21 Charles Street                                   Board Member                    Held Position
                                                      Hingham, MA 02043                                                                   Through 10/2018

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Joseph Lagrotteria                             6 Cambridge Court                                   Board Member                    Held Position
                                                      Eatontown, NJ 07724                                                                 Through 7/24/19




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                      Desc Main
                                                          Document     Page 36 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574



       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Jason Medley                                   2652 Westgate Street                                Board Member                    Held Position
                                                      Houston, TX 77098                                                                   Through 7/24/19

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Stephen Romine                                 3052 Lynndale Road                                  Board Member                    Held Position
                                                      Virginia Beach, VA 23452                                                            Through 12/2018

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Andrew Zappia                                  95 Wheatstone Circle                                Board Member                    Held Position
                                                      Fairport, NY 14450                                                                  Through 8/2018

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Lori Thompson                                  5542 Valley Drive                                   General Counsel                 Held Position
                                                      Roanoke, VA 24018                                                                   Through 7/24/19

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Bruce Matson                                   117 Thomashire Court                                Chief Legal Officer             9/3/18 to
                                                      Henrico, VA 23229                                                                   Unknown

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Dwight Hopewell                                13532 Reynard Lane                                  Assistant General               Held Position
                                                      Henrico, VA 23233                                   Counsel and Corporate           Through 7/24/19
                                                                                                          Secretary

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates            Reason for
                                                                 property                                                                 providing the value
       30.1 See Exhibit SOFA 30                                                                                          9/7/18 to
       .                                                         Total: $21,447,012                                      9/3/19           Various

               Relationship to debtor
               Members, Officers, Affiliates,
               Managers, and Other Agents
               of the Debtor


       30.2 Footnote: See Global Notes
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 31
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                       Desc Main
                                                          Document     Page 37 of 125
 Debtor      LeClairRyan PLLC                                                                           Case number (if known) 19-34574




           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on


 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 32
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-34574-KRH                             Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                 Desc Main
                                                                Document     Page 38 of 125
                                                                                                                                                                                                Exhibit SOFA 3

                                                                                              LeClairRyan PLLC
                                                                                               Case 19-34574

                                                    SOFA Part 2, Question 3. List payments or transfers--including expense reimbursements--to any creditor,
                                                          other than regular employee compensation, within 90 days before filing this case unless
                                                              the aggregate value of all property transferred to that creditor is less than $6,825.


                       Name                                                     Address                                      City, State ZIP              Date         Amount         Reason for Payment

11th & Cochran, LLC                                    c/o CB Richard Ellis, P.O. Box 13470                        Richmond, VA 23225                   06/06/19   $      24,175   Rent
11th & Cochran, LLC                                    c/o CB Richard Ellis, P.O. Box 13470                        Richmond, VA 23225                   07/16/19          26,592   Rent
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 06/17/19         319,250   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 07/01/19         195,804   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 07/15/19         319,250   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 07/22/19         456,985   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 07/23/19         154,185   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 07/24/19          35,442   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 07/25/19         145,439   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 07/26/19         244,414   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 07/29/19         349,963   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 07/30/19       1,443,970   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 07/31/19         357,540   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 08/23/19          71,336   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 08/26/19           4,029   Loan Repayment
ABL Alliance, LLLP                                     4551 Cox Road, Suite 402                                    Glen Allen, VA 23060                 08/30/19          60,000   Loan Repayment
ABM Parking Services                                   Attn:24164440, 600 Harrison St Ste 600                      San Francisco, CA 94107              06/10/19           5,689   Other Trade Debt
ABM Parking Services                                   Attn:24164440, 600 Harrison St Ste 600                      San Francisco, CA 94107              07/08/19           5,553   Other Trade Debt
Aderant North America, Inc.                            500 Northridge Rd., Ste 800                                 Atlanta, GA 30350                    06/07/19          13,400   Other Trade Debt
Admiral Cochrane LLC                                   10 Hight Street, Suite 903                                  Boston, MA 02110                     06/27/19          27,886   Rent
Admiral Cochrane LLC                                   10 Hight Street, Suite 903                                  Boston, MA 02110                     06/27/19          27,886   Rent
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   06/06/19           5,853   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   06/12/19       1,339,637   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   06/13/19         342,530   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   06/14/19           6,429   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   06/21/19             198   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   06/26/19       1,349,901   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   06/27/19         353,438   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   06/28/19          11,021   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   07/02/19           5,313   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   07/10/19       1,269,502   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   07/11/19         341,726   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   07/15/19             500   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   07/19/19             149   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   07/22/19           4,653   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   07/24/19       1,207,738   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   07/25/19         308,625   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   07/26/19             703   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   08/07/19         868,122   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   08/08/19         277,010   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   08/09/19           8,696   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   08/16/19             140   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   08/21/19         385,532   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   08/22/19         241,075   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   08/26/19          22,688   Payroll Services
ADP Inc.                                               One ADP Boulevard                                           Roseland, NJ 07068                   08/27/19           8,936   Payroll Services
American Academy of Physician Assistants               2318 Mill Road, Suite 1300                                  Alexandria, VA 22314-6868            06/05/19          14,610   Other Trade Debt
American Express                                       P.O. Box 360001                                             Ft. Lauderdale, FL 33336-0001        06/05/19           8,573   Other Trade Debt
American Express                                       P.O. Box 360001                                             Ft. Lauderdale, FL 33336-0001        06/05/19             198   Other Trade Debt
American Express                                       P.O. Box 360001                                             Ft. Lauderdale, FL 33336-0001        06/17/19          10,777   Other Trade Debt
American Express                                       P.O. Box 360001                                             Ft. Lauderdale, FL 33336-0001        07/05/19           3,170   Other Trade Debt
American Express                                       P.O. Box 360001                                             Ft. Lauderdale, FL 33336-0001        07/05/19             347   Other Trade Debt
American Express                                       P.O. Box 360001                                             Ft. Lauderdale, FL 33336-0001        07/31/19          48,345   Other Trade Debt
American Express                                       P.O. Box 360001                                             Ft. Lauderdale, FL 33336-0001        08/05/19           4,055   Other Trade Debt
Ames & Gough Insurance/Risk Management, Inc.           8300 Greensboro Drive, Suite 980                            McLean, VA 22102                     08/27/19         185,400   Insurance
Annapolis City Marina, LLP                             2328 W Joppa Road, Suite 200                                Lutherville, MD 21093                06/27/19           6,817   Rent
Annapolis City Marina, LLP                             2328 W Joppa Road, Suite 200                                Lutherville, MD 21093                06/27/19           6,817   Rent
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          06/06/19          98,872   Insurance
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          06/06/19          33,157   Insurance
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          06/06/19          33,143   Insurance
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          06/14/19          33,157   Insurance
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          07/03/19         128,301   Insurance
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          07/03/19          46,209   Insurance
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          07/03/19          28,775   Insurance
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          07/03/19          26,164   Insurance
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          07/25/19          40,147   Insurance
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          08/21/19          58,389   Insurance
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          08/27/19          32,372   Insurance
Anthem Blue Cross LIfe & Health Insurance Company      120 Monument Circle                                         Indianapolis, IN 46204-4903          08/30/19          22,192   Insurance
Archer Networks, Inc                                   dba Integrity Telecommunications, Inc., 93 Avalon Drive     Colonia, NJ 07067                    07/31/19          50,275   Services
Archer Networks, Inc                                   dba Integrity Telecommunications, Inc., 93 Avalon Drive     Colonia, NJ 07067                    08/09/19          10,235   Services
Archer Networks, Inc                                   dba Integrity Telecommunications, Inc., 93 Avalon Drive     Colonia, NJ 07067                    08/22/19          29,486   Services
Archer Networks, Inc                                   dba Integrity Telecommunications, Inc., 93 Avalon Drive     Colonia, NJ 07067                    08/28/19          47,559   Services
Archer NSG, LLC                                        562 W Washington Blvd                                       Chicago, IL 60661                    07/09/19          19,008   Services
Archer NSG, LLC                                        562 W Washington Blvd                                       Chicago, IL 60661                    07/31/19          19,008   Services
Aspera Associates, Inc.                                70 Washington St., Suite 222                                Salem, MA 01970                      07/08/19          12,250   Other Trade Debt
Bank Direct Capital Finance                            Two Conway Park, 150 North Field Drive, Suite 190           Lake Forest, IL 60045                07/05/19         157,531   Services
Bank Direct Capital Finance                            Two Conway Park, 150 North Field Drive, Suite 190           Lake Forest, IL 60045                08/01/19         157,531   Services
Bank of America NA                                     P.O. Box 1070                                               Newark, NJ 07101-1070                06/17/19             264   Internal Transfers
Bank of America NA                                     P.O. Box 1070                                               Newark, NJ 07101-1070                07/01/19           4,450   Internal Transfers
Bank of America NA                                     P.O. Box 1070                                               Newark, NJ 07101-1070                07/01/19             125   Internal Transfers
Bank of America NA                                     P.O. Box 1070                                               Newark, NJ 07101-1070                07/01/19           5,639   Internal Transfers
Bank of America NA                                     P.O. Box 1070                                               Newark, NJ 07101-1070                07/01/19           3,139   Internal Transfers
Bank of America NA                                     P.O. Box 1070                                               Newark, NJ 07101-1070                07/01/19             125   Internal Transfers




                                                                                                 Page 1 of 11
            Case 19-34574-KRH                     Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                                        Document     Page 39 of 125
                                                                                                                                                                                 Exhibit SOFA 3

                                                                                      LeClairRyan PLLC
                                                                                       Case 19-34574

                                            SOFA Part 2, Question 3. List payments or transfers--including expense reimbursements--to any creditor,
                                                  other than regular employee compensation, within 90 days before filing this case unless
                                                      the aggregate value of all property transferred to that creditor is less than $6,825.


                       Name                                             Address                                      City, State ZIP              Date     Amount        Reason for Payment

Bank of America NA                             P.O. Box 1070                                               Newark, NJ 07101-1070                07/02/19         741   Internal Transfers
Bank of America NA                             P.O. Box 1070                                               Newark, NJ 07101-1070                07/15/19         291   Internal Transfers
Bank of America NA                             P.O. Box 1070                                               Newark, NJ 07101-1070                08/15/19         367   Internal Transfers
Barrister Digital Solutions                    1700 K Street, NW, Suite B100                               Washington, DC 20006                 06/10/19      17,215   Other Trade Debt
Barrister Digital Solutions                    1700 K Street, NW, Suite B100                               Washington, DC 20006                 07/05/19          80   Other Trade Debt
BCal, LLC                                      c/o Beacon Capital Partners, 200 State St., 5th Floor       Boston, MA 02109                     06/20/19      46,719   Rent
Berglund Chervrolet, Inc.                      P.O. Box 12608                                              Roanoke, VA 24027                    07/16/19      31,677   Other Trade Debt
Berkeley Research Group, LLC                   2200 Powell Street, Suite 1200                              Emeryville, CA 94608                 06/11/19      28,040   Other Trade Debt
Bingham Greenebaum Doll, LLP                   3500 National City Tower, 101 South Fifth Street            Louisville, KY 40202-3197            06/28/19       2,338   Other Trade Debt
Bingham Greenebaum Doll, LLP                   3500 National City Tower, 101 South Fifth Street            Louisville, KY 40202-3197            08/12/19       7,363   Other Trade Debt
BioGrammatics, Inc.                            2705 Glasgow Drive                                          Carlsbad, CA 92010                   06/14/19      23,876   Other Trade Debt
Brandon L. Wolff                               17 Lonergan Lane                                            West Orange, NJ 07052                07/02/19          75   Expense Reimbursement
Brandon L. Wolff                               17 Lonergan Lane                                            West Orange, NJ 07052                07/25/19      10,642   Expense Reimbursement
Brandon L. Wolff                               17 Lonergan Lane                                            West Orange, NJ 07052                08/08/19         851   Expense Reimbursement
Brandon L. Wolff                               17 Lonergan Lane                                            West Orange, NJ 07052                08/26/19       3,310   Expense Reimbursement
Branoff Design, LLC                            24531 Hickory                                               Gross Lle, MI 48138                  06/14/19       2,513   Other Trade Debt
Branoff Design, LLC                            24531 Hickory                                               Gross Lle, MI 48138                  06/28/19       2,250   Other Trade Debt
Branoff Design, LLC                            24531 Hickory                                               Gross Lle, MI 48138                  07/11/19       2,100   Other Trade Debt
Branoff Design, LLC                            24531 Hickory                                               Gross Lle, MI 48138                  07/25/19         625   Other Trade Debt
Branoff Design, LLC                            24531 Hickory                                               Gross Lle, MI 48138                  07/31/19         688   Other Trade Debt
Branoff Design, LLC                            24531 Hickory                                               Gross Lle, MI 48138                  08/08/19       3,188   Other Trade Debt
Branoff Design, LLC                            24531 Hickory                                               Gross Lle, MI 48138                  08/26/19         500   Other Trade Debt
Brian Lansing                                  11 Runswick Drive                                           Henrico, VA 23238                    08/28/19      14,817   Expense Reimbursement
Brian Richard Matlaga                          21 Hickory Knoll Court                                      Lutherville, MD 21093                07/03/19       8,500   Other Trade Debt
Bricker & Eckler LLP                           100 South Third Street                                      Columbus, OH 43215                   07/08/19         530   Other Trade Debt
Bricker & Eckler LLP                           100 South Third Street                                      Columbus, OH 43215                   08/13/19       6,555   Other Trade Debt
Cambridge Mercantile Corp USA                  3 Bala Plaza East, Suite 117                                Bala Cynwyd, PA 19004                06/13/19       3,606   Other Trade Debt
Cambridge Mercantile Corp USA                  3 Bala Plaza East, Suite 117                                Bala Cynwyd, PA 19004                07/01/19     338,576   Other Trade Debt
Cambridge Mercantile Corp USA                  3 Bala Plaza East, Suite 117                                Bala Cynwyd, PA 19004                07/10/19      47,240   Other Trade Debt
Cambridge Mercantile Corp USA                  3 Bala Plaza East, Suite 117                                Bala Cynwyd, PA 19004                07/18/19      16,042   Other Trade Debt
Cambridge Mercantile Corp USA                  3 Bala Plaza East, Suite 117                                Bala Cynwyd, PA 19004                07/19/19      31,517   Other Trade Debt
Cambridge Mercantile Corp USA                  3 Bala Plaza East, Suite 117                                Bala Cynwyd, PA 19004                07/31/19     159,167   Other Trade Debt
Christopher John Lange                         5615 Riverside Drive                                        Richmond, VA 23225                   08/27/19      14,000   Fees
Chrome River Technologies, Inc.                5757 Wilshire Blvd., Ste 565                                Los Angeles, CA 90036                06/05/19       4,520   Services
Chrome River Technologies, Inc.                5757 Wilshire Blvd., Ste 565                                Los Angeles, CA 90036                07/03/19       4,520   Services
Chrome River Technologies, Inc.                5757 Wilshire Blvd., Ste 565                                Los Angeles, CA 90036                08/06/19       4,520   Services
Clarivate Analytics (Compumark), Inc.          P.O. Box 71892                                              Chicago, IL 60694-1892               06/14/19         648   Other Trade Debt
Clarivate Analytics (Compumark), Inc.          P.O. Box 71892                                              Chicago, IL 60694-1892               07/03/19       1,212   Other Trade Debt
Clarivate Analytics (Compumark), Inc.          P.O. Box 71892                                              Chicago, IL 60694-1892               07/08/19       5,148   Other Trade Debt
Clarivate Analytics (Compumark), Inc.          P.O. Box 71892                                              Chicago, IL 60694-1892               08/09/19      21,364   Other Trade Debt
Clerk, of Riverside County Superior Court      4050 Main St                                                Riverside, CA 92501                  07/22/19      16,610   Other Trade Debt
Clerk, of Riverside County Superior Court      4050 Main St                                                Riverside, CA 92501                  07/22/19          50   Other Trade Debt
Clint Robison                                  22204 Camay Court                                           Calabasas, CA 91302                  06/18/19      47,175   Professional Fees
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/14/19         393   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/14/19         354   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/17/19         335   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/17/19         188   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/17/19         494   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/21/19         155   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/24/19         243   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/24/19         243   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/24/19         232   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/28/19         243   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/28/19         125   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               06/28/19          70   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/01/19         165   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/01/19       6,427   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/05/19          88   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/11/19         393   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/11/19         354   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/11/19         125   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/17/19         335   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/17/19         188   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/22/19         243   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/22/19         232   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/22/19         155   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/23/19         494   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/31/19         243   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/31/19         145   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/31/19          88   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/31/19          70   Services
Comcast Holdings Corporation                   One Comcast Center, 32nd Floor                              Philadelphia, PA 19103               07/31/19       6,427   Services
ConvergeOne, Inc                               3344 Highway 149                                            Eagan, MN 55121                      07/19/19      47,798   Other Trade Debt
ConvergeOne, Inc                               3344 Highway 149                                            Eagan, MN 55121                      07/31/19      75,855   Other Trade Debt
Cornerstone Information Technologies, LLC      1040 Avenue of the Americas, 8th Floor                      New York, NY 10018                   08/06/19      27,083   Services
Counsel Press Inc.                             PO Box 65019                                                Baltimore, MD 21264-5019             06/04/19         884   Other Trade Debt
Counsel Press Inc.                             PO Box 65019                                                Baltimore, MD 21264-5019             06/13/19       5,056   Other Trade Debt
Counsel Press Inc.                             PO Box 65019                                                Baltimore, MD 21264-5019             06/27/19       1,338   Other Trade Debt
Counsel Press Inc.                             PO Box 65019                                                Baltimore, MD 21264-5019             08/08/19         810   Other Trade Debt
CPA Global                                     Liberation House, Castle Street                             St. Helier, Jersey JE1 1BL           06/12/19       7,515   Other Trade Debt
Craig-Botetourt Electric Cooperative           P O Box 265, 26198 Craigs Creek Road                        New Castle, VA 24127                 08/07/19       8,216   Services
Creative Effects, Inc.                         403 B. Central Avenue                                       Cedarhurst, NY 11516                 06/05/19       1,207   Services
Creative Effects, Inc.                         403 B. Central Avenue                                       Cedarhurst, NY 11516                 07/22/19       5,770   Services
Crowley Fleck PLLP                             490 North 31st Street, Suite 500                            Billings, MT 59101                   07/09/19      14,413   Professional Fees




                                                                                         Page 2 of 11
             Case 19-34574-KRH                    Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                                        Document     Page 40 of 125
                                                                                                                                                                                 Exhibit SOFA 3

                                                                                      LeClairRyan PLLC
                                                                                       Case 19-34574

                                            SOFA Part 2, Question 3. List payments or transfers--including expense reimbursements--to any creditor,
                                                  other than regular employee compensation, within 90 days before filing this case unless
                                                      the aggregate value of all property transferred to that creditor is less than $6,825.


                         Name                                           Address                                      City, State ZIP              Date     Amount        Reason for Payment

Crowley Fleck PLLP                             490 North 31st Street, Suite 500                            Billings, MT 59101                   08/13/19         593   Professional Fees
D.C. Bar                                       1250 H Street NW, Sixth Floor                               Washington, DC 20005-5937            07/01/19       7,923   Services
Daniel Elliott                                 8 Palmieri Place                                            North Haven, CT 06473                07/02/19         151   Expense Reimbursement
Daniel Elliott                                 8 Palmieri Place                                            North Haven, CT 06473                07/02/19          75   Expense Reimbursement
Daniel Elliott                                 8 Palmieri Place                                            North Haven, CT 06473                07/11/19         482   Expense Reimbursement
Daniel Elliott                                 8 Palmieri Place                                            North Haven, CT 06473                07/25/19          63   Expense Reimbursement
Daniel Elliott                                 8 Palmieri Place                                            North Haven, CT 06473                08/08/19         317   Expense Reimbursement
Daniel Elliott                                 8 Palmieri Place                                            North Haven, CT 06473                08/20/19       3,624   Expense Reimbursement
Daniel Elliott                                 8 Palmieri Place                                            North Haven, CT 06473                08/22/19       3,624   Expense Reimbursement
Daniel Elliott                                 8 Palmieri Place                                            North Haven, CT 06473                08/26/19       1,599   Expense Reimbursement
Daniel J. Blake                                95 Grover St.                                               Beverly, MA 01915                    06/14/19          93   Expense Reimbursement
Daniel J. Blake                                95 Grover St.                                               Beverly, MA 01915                    07/02/19         478   Expense Reimbursement
Daniel J. Blake                                95 Grover St.                                               Beverly, MA 01915                    07/25/19         200   Expense Reimbursement
Daniel J. Blake                                95 Grover St.                                               Beverly, MA 01915                    08/20/19       6,686   Expense Reimbursement
Daniel J. Blake                                95 Grover St.                                               Beverly, MA 01915                    08/22/19       3,062   Expense Reimbursement
De Lage Landen Financial Services, Inc         P.O. Box 41602                                              Philadelphia, PA 19101-1602          07/12/19      19,956   Services
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             06/04/19       4,896   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             06/14/19       4,585   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             06/21/19       2,472   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             06/25/19       2,070   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             07/01/19         877   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             07/01/19       7,040   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             07/08/19       2,802   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             07/23/19       2,909   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             07/26/19         867   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             07/26/19       2,333   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             08/09/19       3,748   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             08/21/19       4,192   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             08/21/19       3,095   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             08/21/19         774   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             08/27/19       3,978   Insurance
Delta Dental Plan of Virginia                  P.O. Box 758722                                             Baltimore, MD 21275-8722             08/27/19       2,600   Insurance
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/04/19       1,265   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/04/19         160   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/06/19         275   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/06/19       1,350   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/06/19         200   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/06/19         120   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/10/19         300   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/11/19       1,000   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/12/19         275   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/12/19       1,720   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/13/19         480   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/13/19         480   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/13/19         480   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/13/19         600   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/16/19       5,500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/16/19         160   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/17/19       1,000   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/17/19         700   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/17/19       1,000   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/17/19         400   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/18/19         500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/18/19         500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/18/19         700   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/19/19         160   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/19/19         120   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/20/19       2,765   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/20/19         480   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/23/19         120   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/23/19         100   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/24/19         700   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/24/19         600   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/25/19         240   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/26/19         650   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/26/19         240   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/27/19         340   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/27/19       1,000   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/27/19       1,400   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/30/19       5,659   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/30/19         350   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            06/30/19         500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/01/19       1,880   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/02/19         550   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/02/19         275   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/02/19         200   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/04/19         550   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/07/19         225   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/07/19         225   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/07/19         125   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/07/19         225   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/07/19         225   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/07/19       1,400   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            07/07/19         120   Other Trade Debt




                                                                                         Page 3 of 11
             Case 19-34574-KRH                    Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                                        Document     Page 41 of 125
                                                                                                                                                                                  Exhibit SOFA 3

                                                                                      LeClairRyan PLLC
                                                                                       Case 19-34574

                                            SOFA Part 2, Question 3. List payments or transfers--including expense reimbursements--to any creditor,
                                                  other than regular employee compensation, within 90 days before filing this case unless
                                                      the aggregate value of all property transferred to that creditor is less than $6,825.


                         Name                                           Address                                      City, State ZIP              Date     Amount        Reason for Payment

Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/07/19         700   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/07/19         100   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/08/19         225   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/09/19         100   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/09/19         350   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/10/19         250   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/10/19         410   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/11/19         700   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/11/19         740   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/11/19         740   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/11/19         600   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/14/19         250   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/14/19          70   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/14/19          70   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/14/19         985   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/14/19          70   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/14/19         500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/14/19         160   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/15/19         240   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/15/19       2,565   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/15/19       1,000   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/15/19         150   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/17/19         425   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/17/19         125   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/17/19         125   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/17/19         225   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/17/19         160   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/17/19         820   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/17/19         785   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/17/19         140   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/18/19       1,400   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/18/19         650   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/21/19         200   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/21/19       1,500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/23/19         160   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/23/19         540   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/24/19         120   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/24/19         200   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/25/19         125   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/25/19         100   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/25/19         100   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/25/19         500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/25/19          35   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/25/19          35   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/28/19         100   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/28/19         700   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/28/19         700   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/28/19         200   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/28/19         500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/28/19         865   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/29/19       1,000   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/30/19         500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/30/19       1,000   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/31/19         500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/31/19         500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          07/31/19         960   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/01/19       5,000   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/01/19         960   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/01/19         600   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/01/19         500   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/01/19         960   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/04/19       2,000   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/04/19         300   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/04/19         700   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/04/19       1,080   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/04/19       3,799   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/04/19         340   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/05/19         225   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/05/19         280   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/05/19         650   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/05/19       5,634   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/06/19         160   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/06/19         160   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/08/19         300   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/08/19         785   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/08/19         700   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/08/19         950   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/08/19       1,900   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/08/19         650   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/08/19         700   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/11/19       1,880   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/13/19         100   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/13/19         150   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA   15251-7279          08/13/19         200   Other Trade Debt




                                                                                         Page 4 of 11
            Case 19-34574-KRH                     Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                                        Document     Page 42 of 125
                                                                                                                                                                                 Exhibit SOFA 3

                                                                                      LeClairRyan PLLC
                                                                                       Case 19-34574

                                            SOFA Part 2, Question 3. List payments or transfers--including expense reimbursements--to any creditor,
                                                  other than regular employee compensation, within 90 days before filing this case unless
                                                      the aggregate value of all property transferred to that creditor is less than $6,825.


                        Name                                            Address                                      City, State ZIP              Date     Amount        Reason for Payment

Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            08/15/19         785   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            08/18/19         960   Other Trade Debt
Director of the Patent & Trademark Office      P.O. Box 371279                                             Pittsburgh, PA 15251-7279            08/19/19          80   Other Trade Debt
Driven, Inc.                                   6400 Arlington Blvd, Suite 750                              Falls Church, VA 22042               08/12/19       8,834   Other Trade Debt
Dyno Media, LLC                                10307 West Broad St #211                                    Glen Allen, VA 23060                 06/18/19       6,600   Services
Dyno Media, LLC                                10307 West Broad St #211                                    Glen Allen, VA 23060                 07/23/19       2,200   Services
Elliott Davis Decosimo LLC                     P.O. Box 6286                                               Greenville, SC 29606-6286            06/05/19      20,600   Services
Elliott Davis Decosimo LLC                     P.O. Box 6286                                               Greenville, SC 29606-6286            06/27/19       4,650   Services
Elliott Davis Decosimo LLC                     P.O. Box 6286                                               Greenville, SC 29606-6286            07/01/19       7,000   Services
Esquire Deposition Services, LLC               P.O. Box 827829                                             Philadelphia, PA 19182-7829          08/12/19       5,247   Services
Esquire Deposition Services, LLC               P.O. Box 827829                                             Philadelphia, PA 19182-7829          08/12/19       3,301   Services
Excalibur Data Systems                         115 Sagamore Hill Road                                      Pittsburgh, PA 15239-2919            06/24/19       8,810   Services
Express Network, Inc                           Fidelity National Finance, Department 0768                  Los Angeles, CA 90088-0768           06/19/19         150   Other Trade Debt
Express Network, Inc                           Fidelity National Finance, Department 0768                  Los Angeles, CA 90088-0768           07/02/19          62   Other Trade Debt
Express Network, Inc                           Fidelity National Finance, Department 0768                  Los Angeles, CA 90088-0768           07/08/19       9,698   Other Trade Debt
Express Network, Inc                           Fidelity National Finance, Department 0768                  Los Angeles, CA 90088-0768           07/31/19       3,142   Other Trade Debt
Express Network, Inc                           Fidelity National Finance, Department 0768                  Los Angeles, CA 90088-0768           07/31/19         259   Other Trade Debt
Express Network, Inc                           Fidelity National Finance, Department 0768                  Los Angeles, CA 90088-0768           08/01/19         900   Other Trade Debt
EYP Realty LLC                                 P O Box 844801                                              Los Angeles, CA 90084-4801           06/27/19      50,207   Rent
Federal Express                                PO Box 371599                                               Pittsburgh, PA 15250-7599            07/18/19      19,249   Other Trade Debt
First Legal Network, LLC                       P.O. Box 743451                                             Los Angeles, CA 90084-4250           07/05/19       4,520   Other Trade Debt
First Legal Network, LLC                       P.O. Box 743451                                             Los Angeles, CA 90084-4250           08/12/19       3,075   Other Trade Debt
Flores & Associates, LLC                       200 South Tryon Street, Suite 1100                          Charlotte, NC 28202                  06/13/19       3,573   Rent
Flores & Associates, LLC                       200 South Tryon Street, Suite 1100                          Charlotte, NC 28202                  06/27/19       3,086   Rent
Flores & Associates, LLC                       200 South Tryon Street, Suite 1100                          Charlotte, NC 28202                  07/03/19         504   Rent
Flores & Associates, LLC                       200 South Tryon Street, Suite 1100                          Charlotte, NC 28202                  07/11/19       3,019   Rent
Flores & Associates, LLC                       200 South Tryon Street, Suite 1100                          Charlotte, NC 28202                  07/25/19       3,019   Rent
Flores & Associates, LLC                       200 South Tryon Street, Suite 1100                          Charlotte, NC 28202                  08/07/19      16,175   Rent
Flores & Associates, LLC                       200 South Tryon Street, Suite 1100                          Charlotte, NC 28202                  08/21/19       2,610   Rent
Flores & Associates, LLC                       200 South Tryon Street, Suite 1100                          Charlotte, NC 28202                  08/21/19       1,878   Rent
Fogler, Brar, Ford, O'Neil & Gray, LLP         909 Fannin Street, Suite 1640                               Houston, TX 77010                    06/07/19      12,500   Professional Fees
Fogler, Brar, Ford, O'Neil & Gray, LLP         909 Fannin Street, Suite 1640                               Houston, TX 77010                    06/25/19      12,500   Professional Fees
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            06/13/19      90,064   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            06/13/19       5,028   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            06/20/19         277   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            07/01/19      89,246   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            07/01/19       5,257   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            07/11/19      83,632   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            07/11/19       4,616   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            07/25/19      77,771   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            07/25/19       4,350   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/02/19         416   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/02/19         277   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/02/19         242   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/09/19       2,126   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/19/19      64,974   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/19/19       3,822   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/19/19         287   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/20/19         577   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/21/19      37,783   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/21/19       9,633   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/21/19          61   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/22/19       2,366   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/27/19         132   Benefits
FPRS Depository Account                        PO Box 770001                                               Cincinnati, OH 45277-0002            08/28/19     158,798   Benefits
Gary D. LeClair                                326 Wickham Glen Dr                                         Richmond, VA 23228                   06/04/19      40,052   Loan Repayment
Gary D. LeClair                                326 Wickham Glen Dr                                         Richmond, VA 23228                   06/14/19          78   Professional Fees
Gary D. LeClair                                326 Wickham Glen Dr                                         Richmond, VA 23228                   06/17/19      40,052   Loan Repayment
Gary D. LeClair                                326 Wickham Glen Dr                                         Richmond, VA 23228                   07/18/19      40,052   Loan Repayment
Gerrard & Cox, A Professional Corporation      2450 Saint Rose Parkway, Suite 200                          Henderson, Nevada 89074              07/08/19         225   Other Trade Debt
Gerrard & Cox, A Professional Corporation      2450 Saint Rose Parkway, Suite 200                          Henderson, Nevada 89074              07/24/19       1,936   Other Trade Debt
Gerrard & Cox, A Professional Corporation      2450 Saint Rose Parkway, Suite 200                          Henderson, Nevada 89074              08/13/19       5,992   Other Trade Debt
Gillian Woolf                                  137 High Street, Apt 2                                      Charlestown, MA, 02129               06/14/19         449   Expense Reimbursement
Gillian Woolf                                  137 High Street, Apt 2                                      Charlestown, MA, 02129               07/02/19         409   Expense Reimbursement
Gillian Woolf                                  137 High Street, Apt 2                                      Charlestown, MA, 02129               07/02/19          75   Expense Reimbursement
Gillian Woolf                                  137 High Street, Apt 2                                      Charlestown, MA, 02129               07/11/19         603   Expense Reimbursement
Gillian Woolf                                  137 High Street, Apt 2                                      Charlestown, MA, 02129               07/25/19         627   Expense Reimbursement
Gillian Woolf                                  137 High Street, Apt 2                                      Charlestown, MA, 02129               07/31/19          75   Expense Reimbursement
Gillian Woolf                                  137 High Street, Apt 2                                      Charlestown, MA, 02129               08/20/19       6,683   Expense Reimbursement
GLC Business Services, Inc.                    28 Prince Street                                            Rochester, NY 14607                  06/27/19      60,000   Services
GLC Business Services, Inc.                    28 Prince Street                                            Rochester, NY 14607                  07/25/19      70,000   Services
GLC Business Services, Inc.                    28 Prince Street                                            Rochester, NY 14607                  07/31/19      50,000   Services
GLC Business Services, Inc.                    28 Prince Street                                            Rochester, NY 14607                  08/02/19      50,000   Services
GLC Business Services, Inc.                    28 Prince Street                                            Rochester, NY 14607                  08/07/19      35,116   Services
GLC Business Services, Inc.                    28 Prince Street                                            Rochester, NY 14607                  08/19/19      72,049   Services
GLC Business Services, Inc.                    28 Prince Street                                            Rochester, NY 14607                  08/26/19      31,795   Services
Granite Telecommunications                     Client ID #311, P O Box 983119                              Boston, MA 02298-3119                06/19/19       4,339   Services
Granite Telecommunications                     Client ID #311, P O Box 983119                              Boston, MA 02298-3119                07/18/19       4,441   Services
Hahn Loeser & Parks LLP                        200 Public Square, Suite 2800                               Cleveland, OH 44114                  07/09/19       1,317   Other Trade Debt
Hahn Loeser & Parks LLP                        200 Public Square, Suite 2800                               Cleveland, OH 44114                  08/12/19       7,702   Other Trade Debt
Hasler, Inc                                    P.O. Box 895                                                Shelton, CT 06484-0895               06/14/19       9,237   Services
Hinshaw & Culbertson LLP                       151 N. Franklin Street, Suite 2500                          Chicago, IL 60606                    07/02/19      28,128   Services
Hinshaw & Culbertson LLP                       151 N. Franklin Street, Suite 2500                          Chicago, IL 60606                    07/18/19      50,000   Services
Hinshaw & Culbertson LLP                       151 N. Franklin Street, Suite 2500                          Chicago, IL 60606                    08/28/19      13,000   Services




                                                                                         Page 5 of 11
            Case 19-34574-KRH                Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                                   Document     Page 43 of 125
                                                                                                                                                                            Exhibit SOFA 3

                                                                                 LeClairRyan PLLC
                                                                                  Case 19-34574

                                       SOFA Part 2, Question 3. List payments or transfers--including expense reimbursements--to any creditor,
                                             other than regular employee compensation, within 90 days before filing this case unless
                                                 the aggregate value of all property transferred to that creditor is less than $6,825.


                       Name                                        Address                                      City, State ZIP              Date     Amount        Reason for Payment

Hirschler Fleischer                       Federal Reserve Bank Building, 701 East Byrd Street         Richmond, VA 23219                   06/11/19       3,120   Professional Fees
Hirschler Fleischer                       Federal Reserve Bank Building, 701 East Byrd Street         Richmond, VA 23219                   07/18/19      50,000   Professional Fees
HRYCAY Consulting Engineers, Inc.         1725 North Talbot Road, R.R. # 1                            Windsor, Ontario                     08/07/19      17,716   Professional Fees
Hunton Andrews Kurth LLP                  Riverfront Plaza, East Tower, 951 East Bryd Street          Richmond, VA 23218                   08/07/19     150,000   Professional Fees
Hunton Andrews Kurth LLP                  Riverfront Plaza, East Tower, 951 East Bryd Street          Richmond, VA 23218                   08/23/19      75,000   Professional Fees
Hunton Andrews Kurth LLP                  Riverfront Plaza, East Tower, 951 East Bryd Street          Richmond, VA 23218                   08/28/19     150,000   Professional Fees
Huseby, Inc.                              1230 West Morehead Street, Suite 408                        Charlotte, NC 28208                  08/12/19      10,529   Other Trade Debt
Imperial Parking (US) LLC                 510 Walnut Street - Suite 420                               Philadelphia, PA 19106-3623          06/10/19       6,550   Other Trade Debt
Imperial Parking (US) LLC                 510 Walnut Street - Suite 420                               Philadelphia, PA 19106-3623          06/10/19         310   Other Trade Debt
Imperial Parking (US) LLC                 510 Walnut Street - Suite 420                               Philadelphia, PA 19106-3623          07/15/19       6,550   Other Trade Debt
Imperial Parking (US) LLC                 510 Walnut Street - Suite 420                               Philadelphia, PA 19106-3623          07/15/19       1,320   Other Trade Debt
Imperial Parking (US) LLC                 510 Walnut Street - Suite 420                               Philadelphia, PA 19106-3623          07/15/19         310   Other Trade Debt
iNSERViO3                                 13915 N. Mopac Expy Suite 210                               Austin, TX 78728                     07/09/19       2,478   Other Trade Debt
iNSERViO3                                 13915 N. Mopac Expy Suite 210                               Austin, TX 78728                     07/23/19       1,000   Other Trade Debt
iNSERViO3                                 13915 N. Mopac Expy Suite 210                               Austin, TX 78728                     08/13/19      12,674   Other Trade Debt
Integreon Managed Solutions (ND) Inc      3247 47th Street South                                      Fargo, ND 58104                      06/13/19      40,460   Services
Integreon Managed Solutions (ND) Inc      3247 47th Street South                                      Fargo, ND 58104                      07/30/19      40,322   Services
IntelePeer Holding, Inc                   155 Bovet Road, Suite 405                                   Sand Mateo, CA 94402                 08/23/19      19,224   Services
Iridium Technology, LLC                   3501 Cheechako Circle                                       Reno, NV 89519                       07/03/19      13,622   Services
Iron Mountain                             448 Broadway                                                Ulster Park, NY 12487                08/01/19      70,191   Other Trade Debt
Iron Mountain                             448 Broadway                                                Ulster Park, NY 12487                08/12/19         100   Other Trade Debt
Iron Mountain                             448 Broadway                                                Ulster Park, NY 12487                08/23/19      70,770   Other Trade Debt
Iron Mountain Records Management          P.O. Box 27128                                              New York, NY 10087-7128              07/05/19      33,431   Services
Jackson Kelly, PLLC                       P. O. Box 553                                               Charleston, WV 25322                 06/24/19       8,559   Services
James P. Guy, II                          3607 Brook Road                                             Richmond, VA 23227                   07/02/19          75   Expense Reimbursement
James P. Guy, II                          3607 Brook Road                                             Richmond, VA 23227                   07/11/19       1,767   Expense Reimbursement
James P. Guy, II                          3607 Brook Road                                             Richmond, VA 23227                   07/25/19       4,899   Expense Reimbursement
James P. Guy, II                          3607 Brook Road                                             Richmond, VA 23227                   07/31/19          75   Expense Reimbursement
James P. Guy, II                          3607 Brook Road                                             Richmond, VA 23227                   08/26/19         534   Expense Reimbursement
Jeffrey E. Yee                            640 N. Pacer Court                                          Walnut, CA 91789                     07/02/19          75   Services
Jeffrey E. Yee                            640 N. Pacer Court                                          Walnut, CA 91789                     07/31/19          75   Services
Jeffrey E. Yee                            640 N. Pacer Court                                          Walnut, CA 91789                     08/20/19       7,387   Services
JoAnne L. Zimolzak                        216 Baltimore Road                                          Rockville, MD 20850                  08/08/19         656   Expense Reimbursement
JoAnne L. Zimolzak                        216 Baltimore Road                                          Rockville, MD 20850                  08/20/19       7,141   Expense Reimbursement
KCE Structural Engineers, PC              1818 Jefferson Place NW                                     Washington, DC 20036                 06/11/19      55,772   Other Trade Debt
Keiter                                    4401 Dominion Blvd., Suite 200                              Glen Allen, VA 23060                 06/04/19      49,545   Professional Fees
Keiter                                    4401 Dominion Blvd., Suite 200                              Glen Allen, VA 23060                 08/06/19      22,150   Professional Fees
King & Wood Mallesons                     16-18/F, One ICC, Shanghai ICC, 999 Huai Hai Road           Shanghai, China 200031               07/29/19      26,574   Professional Fees
Lanier Parking Systems                    Attn: Garage Office, 999 Waterside Drive                    Norfolk, VA 23510                    06/12/19       8,930   Other Trade Debt
Lanier Parking Systems                    Attn: Garage Office, 999 Waterside Drive                    Norfolk, VA 23510                    06/12/19         591   Other Trade Debt
Lanier Parking Systems                    Attn: Garage Office, 999 Waterside Drive                    Norfolk, VA 23510                    06/12/19         510   Other Trade Debt
Lanier Parking Systems                    Attn: Garage Office, 999 Waterside Drive                    Norfolk, VA 23510                    06/13/19       1,080   Other Trade Debt
Lanier Parking Systems                    Attn: Garage Office, 999 Waterside Drive                    Norfolk, VA 23510                    06/13/19          30   Other Trade Debt
Lanier Parking Systems                    Attn: Garage Office, 999 Waterside Drive                    Norfolk, VA 23510                    07/11/19       8,930   Other Trade Debt
Lanier Parking Systems                    Attn: Garage Office, 999 Waterside Drive                    Norfolk, VA 23510                    07/11/19         470   Other Trade Debt
Lanier Parking Systems                    Attn: Garage Office, 999 Waterside Drive                    Norfolk, VA 23510                    07/12/19         690   Other Trade Debt
Lanier Parking Systems                    Attn: Garage Office, 999 Waterside Drive                    Norfolk, VA 23510                    07/12/19          83   Other Trade Debt
Lanier Parking Systems                    Attn: Garage Office, 999 Waterside Drive                    Norfolk, VA 23510                    07/17/19         540   Other Trade Debt
Lanier Parking Systems                    Attn: Garage Office, 999 Waterside Drive                    Norfolk, VA 23510                    07/17/19          30   Other Trade Debt
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/05/19     339,457   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/05/19     267,323   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/05/19     406,854   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/07/19      18,096   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/11/19      32,819   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/12/19     669,819   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/12/19      25,402   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/12/19     669,819   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/13/19     342,530   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/13/19      14,071   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/14/19       5,060   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/14/19       4,003   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/17/19       7,032   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/17/19      40,503   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/18/19      20,087   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/19/19     669,819   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/19/19      31,054   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/19/19     368,049   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/20/19      72,552   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/20/19      31,054   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/21/19      39,420   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/21/19         198   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/24/19      20,429   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/25/19     245,490   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/26/19   1,349,901   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/26/19     358,224   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/26/19      63,272   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/26/19      16,738   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/27/19     348,591   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/27/19      41,024   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/27/19       4,847   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/27/19      63,272   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/28/19      14,841   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/28/19      11,021   Internal Transfers
LeClairRyan (HSBC-0110)                   452 Fifth Avenue                                            New York, NY 10018                   06/28/19   1,000,000   Internal Transfers




                                                                                    Page 6 of 11
            Case 19-34574-KRH         Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                            Document     Page 44 of 125
                                                                                                                                                                        Exhibit SOFA 3

                                                                          LeClairRyan PLLC
                                                                           Case 19-34574

                                SOFA Part 2, Question 3. List payments or transfers--including expense reimbursements--to any creditor,
                                      other than regular employee compensation, within 90 days before filing this case unless
                                          the aggregate value of all property transferred to that creditor is less than $6,825.


                       Name                                 Address                                      City, State ZIP              Date     Amount         Reason for Payment

LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/01/19     362,954   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/03/19     132,078   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/05/19      46,070   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/08/19     364,996   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/08/19           8   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/08/19           1   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/09/19     106,298   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/09/19     205,738   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/10/19   1,269,502   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/10/19       2,023   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/10/19       6,275   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/11/19     335,887   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/11/19       5,839   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/11/19       4,305   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/12/19       4,017   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/15/19       2,500   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/15/19      47,230   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/15/19      10,209   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/16/19      40,659   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/16/19      20,418   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/17/19       5,498   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/17/19      17,549   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/18/19      48,515   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/19/19         308   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/19/19         102   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/19/19      20,631   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/19/19         149   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/19/19      47,560   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/22/19     132,704   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/23/19         375   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/24/19   1,207,738   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/24/19     144,172   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/25/19     303,625   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/25/19       6,309   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/26/19      28,465   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/26/19         703   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/29/19       9,796   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/30/19      23,668   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/30/19      16,374   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/30/19   1,186,661   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/30/19     199,445   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/31/19     147,320   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   07/31/19      76,455   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/01/19     176,455   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/05/19     307,150   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/07/19     875,000   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/08/19     270,132   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/08/19       8,696   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/08/19           1   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/08/19          83   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/08/19          83   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/08/19           1   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/15/19      52,879   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/15/19      51,656   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/15/19       7,718   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/15/19      70,000   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/16/19      31,064   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/16/19      18,540   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/19/19       6,886   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/19/19     508,781   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/19/19     127,861   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/19/19         140   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/20/19     356,608   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/21/19     826,307   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/21/19     623,543   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/21/19       3,065   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/22/19      60,780   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/23/19      81,258   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/26/19      23,481   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/26/19      31,624   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/26/19      19,661   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/27/19     203,234   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/28/19     732,258   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/28/19       1,599   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/29/19     136,358   Internal Transfers
LeClairRyan (HSBC-0110)            452 Fifth Avenue                                            New York, NY 10018                   08/30/19      80,171   Internal Transfers
LeClairRyan (WellsFargo-8350)      P.O. Box 601317                                             Charlotte, NC 28260-1317             06/04/19     596,179   Internal Transfers
LeClairRyan (WellsFargo-8350)      P.O. Box 601317                                             Charlotte, NC 28260-1317             06/05/19     185,162   Internal Transfers
LeClairRyan (WellsFargo-8350)      P.O. Box 601317                                             Charlotte, NC 28260-1317             06/06/19     186,983   Internal Transfers
LeClairRyan (WellsFargo-8350)      P.O. Box 601317                                             Charlotte, NC 28260-1317             06/07/19     194,907   Internal Transfers
LeClairRyan (WellsFargo-8350)      P.O. Box 601317                                             Charlotte, NC 28260-1317             06/10/19     196,948   Internal Transfers
LeClairRyan (WellsFargo-8350)      P.O. Box 601317                                             Charlotte, NC 28260-1317             06/11/19       3,808   Internal Transfers
LeClairRyan (WellsFargo-8350)      P.O. Box 601317                                             Charlotte, NC 28260-1317             06/11/19     196,967   Internal Transfers
LeClairRyan (WellsFargo-8350)      P.O. Box 601317                                             Charlotte, NC 28260-1317             06/12/19     207,136   Internal Transfers




                                                                             Page 7 of 11
            Case 19-34574-KRH                        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                                           Document     Page 45 of 125
                                                                                                                                                                                    Exhibit SOFA 3

                                                                                         LeClairRyan PLLC
                                                                                          Case 19-34574

                                               SOFA Part 2, Question 3. List payments or transfers--including expense reimbursements--to any creditor,
                                                     other than regular employee compensation, within 90 days before filing this case unless
                                                         the aggregate value of all property transferred to that creditor is less than $6,825.


                        Name                                               Address                                      City, State ZIP              Date     Amount        Reason for Payment

LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/13/19     212,926   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/14/19       3,500   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/14/19     215,180   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/17/19     216,845   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/18/19     504,774   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/19/19     158,036   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/20/19     165,111   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/21/19     251,637   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/24/19     253,388   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/25/19     111,179   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/26/19     116,156   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/27/19     129,531   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             06/28/19     131,785   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/01/19     147,136   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/02/19     165,050   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/03/19     161,238   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/05/19     185,059   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/08/19     201,941   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/09/19       4,645   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/11/19       3,930   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/12/19       3,145   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/15/19       3,145   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/16/19       3,145   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/17/19       3,145   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             07/19/19       3,146   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             08/12/19       1,821   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             08/13/19       2,500   Internal Transfers
LeClairRyan (WellsFargo-8350)                     P.O. Box 601317                                             Charlotte, NC 28260-1317             08/30/19       1,196   Internal Transfers
LeClairRyan Texas Attorney Trust Accunt           452 Fifth Avenue                                            New York, NY 10018                   06/10/19         180   Other Trade Debt
LeClairRyan Texas Attorney Trust Accunt           452 Fifth Avenue                                            New York, NY 10018                   06/28/19         557   Other Trade Debt
LeClairRyan Texas Attorney Trust Accunt           452 Fifth Avenue                                            New York, NY 10018                   07/01/19       3,000   Other Trade Debt
LeClairRyan Texas Attorney Trust Accunt           452 Fifth Avenue                                            New York, NY 10018                   07/02/19       3,000   Other Trade Debt
LeClairRyan Texas Attorney Trust Accunt           452 Fifth Avenue                                            New York, NY 10018                   07/08/19         250   Other Trade Debt
LeClairRyan Texas Attorney Trust Accunt           452 Fifth Avenue                                            New York, NY 10018                   07/10/19       1,000   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   06/06/19       6,853   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   06/11/19          50   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   06/12/19          40   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   06/20/19      20,000   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   06/28/19         500   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   07/10/19      11,130   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   07/10/19       2,275   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   07/10/19       2,213   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   07/10/19         308   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   07/10/19          71   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   07/23/19       2,750   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   07/26/19      13,900   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   07/26/19         108   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   07/31/19     133,196   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   08/02/19       4,916   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   08/02/19       2,500   Other Trade Debt
LeClairRyan Virginia Attorney Trust Account       452 Fifth Avenue                                            New York, NY 10018                   08/23/19       3,500   Other Trade Debt
Leebcor Property Management                       309 Mclaws Circle, Suite F                                  Williamsburg, VA 23185               06/05/19      22,667   Rent
Leebcor Property Management                       309 Mclaws Circle, Suite F                                  Williamsburg, VA 23185               07/12/19      22,667   Rent
Leebcor Property Management                       309 Mclaws Circle, Suite F                                  Williamsburg, VA 23185               08/01/19      22,667   Rent
Leeper Appraisal Services                         4003 Seashore Drive                                         Newport Beach, CA 92663              06/18/19       6,000   Other Trade Debt
Leeper Appraisal Services                         4003 Seashore Drive                                         Newport Beach, CA 92663              07/05/19       1,800   Other Trade Debt
Leeper Appraisal Services                         4003 Seashore Drive                                         Newport Beach, CA 92663              08/07/19       6,000   Other Trade Debt
Litigation Services & Technologies of Nevada      3770 Howard Hughes Pkwy, Suite 300                          Las Vegas, NV 86169                  08/12/19       6,944   Other Trade Debt
Lori D. Thompson                                  5542 Valley Drive                                           Roanoke, VA 24018                    06/14/19          77   Expense Reimbursement
Lori D. Thompson                                  5542 Valley Drive                                           Roanoke, VA 24018                    08/27/19       8,000   Fees
LR Foundation                                     4405 Cox Road                                               Glenn Allen, VA 23060                06/07/19      15,000   Other Trade Debt
Masergy Communications Inc                        2740 Dallas Parkway, STE 260                                Plano, TX 75093                      06/19/19      67,071   Services
Masergy Communications Inc                        2740 Dallas Parkway, STE 260                                Plano, TX 75093                      07/17/19     213,635   Services
Matrix One Riverfront Plaza LLC                   CN 4000 Forsgate Drive                                      Cranbury, NJ 8512                    06/07/19       4,847   Rent
Matrix One Riverfront Plaza LLC                   CN 4000 Forsgate Drive                                      Cranbury, NJ 8512                    06/20/19      66,563   Rent
Matrix One Riverfront Plaza LLC                   CN 4000 Forsgate Drive                                      Cranbury, NJ 8512                    06/27/19      66,563   Rent
Matrix One Riverfront Plaza LLC                   CN 4000 Forsgate Drive                                      Cranbury, NJ 8512                    07/03/19       1,403   Rent
Michael I. Pirron                                 2222 E Cary St, Apt 302                                     Richmond, VA 23223                   07/15/19      14,354   Professional Fees
Micheal L. Hern                                   420 N. Stafford Avenue                                      Richmond, VA 23220                   06/04/19      25,871   Loan Repayment
Micheal L. Hern                                   420 N. Stafford Avenue                                      Richmond, VA 23220                   06/14/19         296   Expense Reimbursement
Micheal L. Hern                                   420 N. Stafford Avenue                                      Richmond, VA 23220                   06/17/19      25,871   Loan Repayment
Micheal L. Hern                                   420 N. Stafford Avenue                                      Richmond, VA 23220                   07/02/19          75   Expense Reimbursement
Micheal L. Hern                                   420 N. Stafford Avenue                                      Richmond, VA 23220                   07/18/19      25,871   Loan Repayment
Morningside Translations                          450 7th Avenue, Ste 1001                                    New York, NY 10123                   07/09/19     181,908   Other Trade Debt
MPR Associates, Inc.                              Engineers, 320 King Street                                  Alexandria, Virginia 22314           06/11/19      14,092   Other Trade Debt
Nationwide Legal, LLC                             1609 James M. Wood Blvd.                                    Los Angeles, CA 90015                07/09/19       7,093   Other Trade Debt
Nationwide Legal, LLC                             1609 James M. Wood Blvd.                                    Los Angeles, CA 90015                07/15/19         435   Other Trade Debt
Nationwide Legal, LLC                             1609 James M. Wood Blvd.                                    Los Angeles, CA 90015                07/19/19         300   Other Trade Debt
Nationwide Legal, LLC                             1609 James M. Wood Blvd.                                    Los Angeles, CA 90015                08/14/19      13,231   Other Trade Debt
Network Deposition Services, Inc.                 1800 Century Park East, Suite 150                           Los Angeles, CA 90067                07/09/19       1,658   Other Trade Debt
Network Deposition Services, Inc.                 1800 Century Park East, Suite 150                           Los Angeles, CA 90067                08/14/19       5,984   Other Trade Debt
New Boston Long Wharf, LLC                        75 State Street, Suite 1410                                 Boston, MA 02109                     06/28/19      47,562   Rent
Noonan & Lieberman, Ltd.                          105 W. Adams, Suite 1800                                    Chicago, IL 60603                    07/09/19      10,087   Other Trade Debt
Noonan & Lieberman, Ltd.                          105 W. Adams, Suite 1800                                    Chicago, IL 60603                    08/13/19      11,023   Other Trade Debt




                                                                                            Page 8 of 11
            Case 19-34574-KRH                    Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                                       Document     Page 46 of 125
                                                                                                                                                                                 Exhibit SOFA 3

                                                                                     LeClairRyan PLLC
                                                                                      Case 19-34574

                                           SOFA Part 2, Question 3. List payments or transfers--including expense reimbursements--to any creditor,
                                                 other than regular employee compensation, within 90 days before filing this case unless
                                                     the aggregate value of all property transferred to that creditor is less than $6,825.


                       Name                                            Address                                      City, State ZIP              Date     Amount        Reason for Payment

NYC Department of Finance                     General Corporation Tax, PO Box 5080                        Kingston, NY 12402-5080              07/03/19      57,355   Taxes
Office of Finance, City of Los Angeles        P.O. Box 53200                                              Los Angeles, CA 90053-0200           06/20/19      26,716   Other Trade Debt
O'Hagan Meyer                                 411 East Franklin St., Suite 500                            Richmond, VA 23219                   06/14/19       8,077   Professional Fees
On-Site Associates LLC                        505 Montgomery Street, 11th Floor                           San Francisco, CA 94111              06/20/19      62,800   Services
On-Site Associates LLC                        505 Montgomery Street, 11th Floor                           San Francisco, CA 94111              07/25/19      78,525   Services
On-Site Associates LLC                        505 Montgomery Street, 11th Floor                           San Francisco, CA 94111              08/19/19      65,620   Services
Park IP Translations                          15 West 37th Street, 8th Floor                              New York, NY 10018                   07/08/19       2,236   Services
Park IP Translations                          15 West 37th Street, 8th Floor                              New York, NY 10018                   08/12/19      12,905   Services
Parmenter Realty Fund III, Inc                701Brickell Ave, Suite 2020                                 Miami, FL 33131                      06/27/19     107,617   Rent
Persolvent                                    940 Hastings Ave                                            St. Paul, MN 55071                   06/06/19       7,452   Other Trade Debt
Persolvent                                    940 Hastings Ave                                            St. Paul, MN 55071                   06/06/19       1,109   Other Trade Debt
Persolvent                                    940 Hastings Ave                                            St. Paul, MN 55071                   07/05/19      10,315   Other Trade Debt
Persolvent                                    940 Hastings Ave                                            St. Paul, MN 55071                   07/05/19         598   Other Trade Debt
Persolvent                                    940 Hastings Ave                                            St. Paul, MN 55071                   08/06/19      22,794   Other Trade Debt
Persolvent                                    940 Hastings Ave                                            St. Paul, MN 55071                   08/06/19       9,227   Other Trade Debt
Persolvent                                    940 Hastings Ave                                            St. Paul, MN 55071                   08/06/19         607   Other Trade Debt
Persolvent                                    940 Hastings Ave                                            St. Paul, MN 55071                   08/13/19      16,400   Other Trade Debt
Planet Depos, LLC                             451 Hungerford Drive, 4th Floor                             Rockville, MD 20850                  07/03/19      23,052   Services
Planet Depos, LLC                             451 Hungerford Drive, 4th Floor                             Rockville, MD 20850                  08/08/19         330   Services
Proofpoint, Inc.                              892 Ross Drive                                              Sunnyvale, CA 94089                  07/17/19       9,999   Other Trade Debt
Protiviti, Inc.                               1051 E. Cary Street, Suite 602                              Richmond, VA. 23219                  07/31/19      50,000   Professional Fees
Protiviti, Inc.                               1051 E. Cary Street, Suite 602                              Richmond, VA. 23219                  08/07/19      74,197   Professional Fees
Protiviti, Inc.                               1051 E. Cary Street, Suite 602                              Richmond, VA. 23219                  08/21/19     104,385   Professional Fees
Protiviti, Inc.                               1051 E. Cary Street, Suite 602                              Richmond, VA. 23219                  08/23/19      50,000   Professional Fees
Protiviti, Inc.                               1051 E. Cary Street, Suite 602                              Richmond, VA. 23219                  08/28/19     150,000   Professional Fees
Quest Workspaces                              Northbridge Centre 515 N. Flagler Drive Suite P-300         West Palm Beach, FL 33401            06/04/19       2,439   Rent
Quest Workspaces                              Northbridge Centre 515 N. Flagler Drive Suite P-300         West Palm Beach, FL 33401            07/02/19       2,408   Rent
Quest Workspaces                              Northbridge Centre 515 N. Flagler Drive Suite P-300         West Palm Beach, FL 33401            08/02/19       2,408   Rent
Reliance Standard Life Insurance Company      2001 Market Street, Suite 1500                              Philadelphia, PA 19103               07/10/19      59,143   Insurance
Reliance Standard Life Insurance Company      2001 Market Street, Suite 1500                              Philadelphia, PA 19103               07/29/19         113   Insurance
Reliance Standard Life Insurance Company      2001 Market Street, Suite 1500                              Philadelphia, PA 19103               08/02/19      25,016   Insurance
Reliance Standard Life Insurance Company      2001 Market Street, Suite 1500                              Philadelphia, PA 19103               08/30/19         111   Insurance
RevisMedia, Inc.                              5529 Judalon Lane                                           Houston, TX 77056                    06/27/19       7,500   Services
Richmond Express, Inc.                        PO Box 663                                                  Richmond, VA 23218-0663              07/15/19      13,825   Other Trade Debt
Richmond Express, Inc.                        PO Box 663                                                  Richmond, VA 23218-0663              08/29/19       4,280   Other Trade Debt
Roy M. Palk                                   4714 61st Ave. Dr. West                                     Bradenton, FL 34210                  06/14/19       2,083   Other Trade Debt
Roy M. Palk                                   4714 61st Ave. Dr. West                                     Bradenton, FL 34210                  07/11/19       2,877   Other Trade Debt
Roy M. Palk                                   4714 61st Ave. Dr. West                                     Bradenton, FL 34210                  08/08/19       2,083   Other Trade Debt
Schulman Wiegman & Associates                 New Market Crossings, 216 Stelton Road, Suite C-1           Piscataway, NJ 8854                  07/08/19      11,290   Other Trade Debt
Spilman, Thomas and Battle, PLLC              300 Kanawha Boulevard, East, P.O. Box 273                   Charleston, WV 25321-0273            06/13/19         429   Professional Fees
Spilman, Thomas and Battle, PLLC              300 Kanawha Boulevard, East, P.O. Box 273                   Charleston, WV 25321-0273            08/08/19         300   Professional Fees
Spilman, Thomas and Battle, PLLC              300 Kanawha Boulevard, East, P.O. Box 273                   Charleston, WV 25321-0273            08/28/19      18,225   Professional Fees
Spilman, Thomas and Battle, PLLC              300 Kanawha Boulevard, East, P.O. Box 273                   Charleston, WV 25321-0273            08/28/19      15,000   Professional Fees
Stanley K. Joynes III                         8810 Wishart Rd                                             Henrico, VA 23229-7147               07/02/19      50,000   Deferred Compensation
Superior Document Services                    707 East Main Street, 8th and Main Building, Suite 150      Richmond, VA 23219                   07/05/19         329   Other Trade Debt
Superior Document Services                    707 East Main Street, 8th and Main Building, Suite 150      Richmond, VA 23219                   08/12/19      10,354   Other Trade Debt
Super-Server, LLC                             707 East Main Street, Suite 1425                            Richmond, VA 23219                   06/07/19      98,399   Professional Fees
Super-Server, LLC                             707 East Main Street, Suite 1425                            Richmond, VA 23219                   06/19/19      98,399   Professional Fees
Super-Server, LLC                             707 East Main Street, Suite 1425                            Richmond, VA 23219                   07/01/19          50   Professional Fees
Super-Server, LLC                             707 East Main Street, Suite 1425                            Richmond, VA 23219                   07/05/19      98,399   Professional Fees
Super-Server, LLC                             707 East Main Street, Suite 1425                            Richmond, VA 23219                   07/31/19     150,000   Professional Fees
Super-Server, LLC                             707 East Main Street, Suite 1425                            Richmond, VA 23219                   08/07/19      62,500   Professional Fees
Super-Server, LLC                             707 East Main Street, Suite 1425                            Richmond, VA 23219                   08/21/19      62,500   Professional Fees
Super-Server, LLC                             707 East Main Street, Suite 1425                            Richmond, VA 23219                   08/26/19      62,500   Professional Fees
Technology Leasing Concepts, Inc.             557 Southlake Boulevard, Suite B                            Richmond, Virginia 23236             06/19/19      32,600   Services
Technology Leasing Concepts, Inc.             557 Southlake Boulevard, Suite B                            Richmond, Virginia 23236             07/31/19      28,229   Services
The Doctors Company                           1801 Bayberry Court, Suite 102                              Richmond, VA 23226                   07/19/19       9,007   Services
The Hartford                                  PO Box 2907                                                 Hartford, CT 06104-2907              07/08/19      16,059   Insurance
The Hartford                                  PO Box 2907                                                 Hartford, CT 06104-2907              08/02/19      15,947   Insurance
The Kendall Law Firm, PC                      1201 County Line Road, Suite G                              Bryn Mawr, PA 19010                  07/26/19       5,500   Professional Fees
The Kendall Law Firm, PC                      1201 County Line Road, Suite G                              Bryn Mawr, PA 19010                  08/13/19       5,500   Professional Fees
The Samek Law Firm, LLC                       15245 Shady Grove Road, Suite 300                           Rockville, MD 20850                  06/10/19      28,667   Professional Fees
The Samek Law Firm, LLC                       15245 Shady Grove Road, Suite 300                           Rockville, MD 20850                  07/31/19      10,357   Professional Fees
The Samek Law Firm, LLC                       15245 Shady Grove Road, Suite 300                           Rockville, MD 20850                  08/27/19      72,925   Professional Fees
Thomson Elite                                 P. O. Box - LA 21213                                        Pasadena, CA 91185-1213              07/29/19      50,792   Services
Thomson Elite                                 P. O. Box - LA 21213                                        Pasadena, CA 91185-1213              08/26/19      50,792   Services
Thomson Elite                                 P. O. Box - LA 21213                                        Pasadena, CA 91185-1213              08/26/19      50,792   Services
Treasurer, Washington State                   PO Box 40200                                                Olympia, WA 98504-0200               06/04/19       4,350   Taxes
Treasurer, Washington State                   PO Box 40200                                                Olympia, WA 98504-0200               08/01/19       5,453   Taxes
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/04/19       1,410   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/04/19         750   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/04/19         460   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/06/19       1,500   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/06/19       1,410   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/06/19       1,410   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/06/19         500   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/06/19         460   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/06/19         460   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/10/19         750   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/10/19       1,410   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/10/19       1,410   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/10/19       1,410   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/10/19         500   Other Trade Debt
U.S. Department of Homeland Security          2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/10/19         500   Other Trade Debt




                                                                                        Page 9 of 11
            Case 19-34574-KRH                Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                                   Document     Page 47 of 125
                                                                                                                                                                             Exhibit SOFA 3

                                                                                 LeClairRyan PLLC
                                                                                  Case 19-34574

                                       SOFA Part 2, Question 3. List payments or transfers--including expense reimbursements--to any creditor,
                                             other than regular employee compensation, within 90 days before filing this case unless
                                                 the aggregate value of all property transferred to that creditor is less than $6,825.


                       Name                                        Address                                      City, State ZIP              Date     Amount        Reason for Payment

U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/10/19         500   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/10/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/10/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/10/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/10/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/11/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/11/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/11/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/12/19       1,225   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/17/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/17/19         680   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/17/19         540   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/17/19         500   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/17/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/25/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/25/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/25/19         500   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/25/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/25/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/26/19         750   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/27/19         500   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/27/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/28/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            06/28/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/02/19         455   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/10/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/10/19         500   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/10/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/11/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/11/19         750   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/11/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/15/19         500   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/16/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/16/19         500   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/16/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/17/19       1,225   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/17/19       1,225   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/19/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/19/19         500   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/19/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/26/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/26/19         460   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/29/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            07/30/19         680   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            08/05/19       1,225   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            08/05/19       1,225   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            08/05/19         725   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            08/08/19       1,225   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            08/08/19       1,225   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            08/09/19       1,410   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            08/09/19         540   Other Trade Debt
U.S. Department of Homeland Security      2707 Martin Luther King Jr Ave SE                           Washington, DC 20528-0525            08/09/19         460   Other Trade Debt
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                06/04/19     200,000   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                06/07/19     200,000   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                06/18/19     250,000   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                06/28/19     320,000   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                07/25/19     170,000   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                07/25/19     150,000   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                07/31/19     170,000   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                08/07/19     190,639   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                08/19/19      59,560   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                08/20/19      59,560   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                08/21/19      59,560   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                08/22/19      59,560   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                08/23/19      59,560   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                08/26/19      16,190   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                08/27/19      10,709   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                08/28/19      13,450   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                08/29/19      13,450   Services
ULX Partners                              4405 Cox Road                                               Glenn Allen, VA 23060                08/30/19      13,450   Services
Ungria International Inc                  15 Essex Road Suite 211                                     Paramus, New Jersey 7652             07/19/19       6,691   Other Trade Debt
Ungria International Inc                  15 Essex Road Suite 211                                     Paramus, New Jersey 7652             08/12/19      12,314   Other Trade Debt
United Educators Insurance                7700 Wisconsin Ave #500                                     Bethesda, MD 20814                   07/10/19      15,815   Insurance
UnitedLex Corporation                     6130 Sprint Parkway, Suite 300                              Overland Park, Kansas 66211          08/12/19       4,913   Other Trade Debt
UnitedLex Corporation                     6130 Sprint Parkway, Suite 300                              Overland Park, Kansas 66211          08/12/19       3,503   Other Trade Debt
USPTO                                     Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 06/18/19       5,000   Services
USPTO                                     Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 06/18/19       5,000   Services
USPTO                                     Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 06/24/19       5,000   Services
USPTO                                     Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 07/01/19      10,000   Services
USPTO                                     Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 07/03/19      10,000   Services
USPTO                                     Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 07/03/19       5,000   Services
USPTO                                     Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 07/12/19       7,000   Services
USPTO                                     Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 07/15/19       7,000   Services
USPTO                                     Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 07/19/19       7,000   Services




                                                                                   Page 10 of 11
           Case 19-34574-KRH       Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                Desc Main
                                         Document     Page 48 of 125
                                                                                                                                                                     Exhibit SOFA 3

                                                                       LeClairRyan PLLC
                                                                        Case 19-34574

                             SOFA Part 2, Question 3. List payments or transfers--including expense reimbursements--to any creditor,
                                   other than regular employee compensation, within 90 days before filing this case unless
                                       the aggregate value of all property transferred to that creditor is less than $6,825.


                      Name                               Address                                      City, State ZIP              Date       Amount         Reason for Payment

USPTO                           Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 07/25/19          5,000   Services
USPTO                           Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 07/30/19          5,000   Services
USPTO                           Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 08/07/19            300   Services
USPTO                           Mail Stop Document Services, P.O. Box 1450                  Alexandria, VA 22313                 08/12/19         10,000   Services
Virginia Lottery                600 E Main St                                               Richmond, VA 23219                   07/31/19          3,000   Other Trade Debt
Virginia Lottery                600 E Main St                                               Richmond, VA 23219                   07/31/19          3,000   Other Trade Debt
Virginia Lottery                600 E Main St                                               Richmond, VA 23219                   08/08/19          3,000   Other Trade Debt
Virginia State Bar              1111 East Main Street, Suite 700                            Richmond, VA 23219-3565              07/11/19             40   Other Trade Debt
Virginia State Bar              1111 East Main Street, Suite 700                            Richmond, VA 23219-3565              08/01/19         18,005   Other Trade Debt
VPNE Parking Solutions LLC      343 Congress St Ste 300                                     Boston, MA 02210                     06/14/19          5,450   Other Trade Debt
VPNE Parking Solutions LLC      343 Congress St Ste 300                                     Boston, MA 02210                     07/22/19          5,450   Other Trade Debt
WageWorks, Inc.                 1100 Park Place, 4th Floor                                  San Mateo, CA 94403                  06/05/19          5,037   Other Trade Debt
WageWorks, Inc.                 1100 Park Place, 4th Floor                                  San Mateo, CA 94403                  06/24/19            150   Other Trade Debt
WageWorks, Inc.                 1100 Park Place, 4th Floor                                  San Mateo, CA 94403                  07/05/19          3,165   Other Trade Debt
WageWorks, Inc.                 1100 Park Place, 4th Floor                                  San Mateo, CA 94403                  07/25/19            150   Other Trade Debt
WageWorks, Inc.                 1100 Park Place, 4th Floor                                  San Mateo, CA 94403                  08/05/19          3,552   Other Trade Debt
West Payment Center             P.O. Box 6292                                               Carol Stream, IL 60197-6292          08/02/19        203,908   Other Trade Debt
William A. Bogdan               566 Dewey Blvd                                              San Francisco, CA 94116              07/11/19             73   Expense Reimbursement
William A. Bogdan               566 Dewey Blvd                                              San Francisco, CA 94116              08/20/19          6,558   Expense Reimbursement
William A. Bogdan               566 Dewey Blvd                                              San Francisco, CA 94116              08/26/19          1,064   Expense Reimbursement
William D. Parness              P.O. Box 956                                                Matawan, NJ 7747                     07/02/19          7,251   Other Trade Debt
William D. Parness              P.O. Box 956                                                Matawan, NJ 7747                     08/08/19            299   Other Trade Debt
Ying Wang                       10820 71st Avenue, 5A                                       Forest Hills, NY 11375               06/14/19            258   Expense Reimbursement
Ying Wang                       10820 71st Avenue, 5A                                       Forest Hills, NY 11375               07/02/19            620   Expense Reimbursement
Ying Wang                       10820 71st Avenue, 5A                                       Forest Hills, NY 11375               07/02/19             75   Expense Reimbursement
Ying Wang                       10820 71st Avenue, 5A                                       Forest Hills, NY 11375               07/25/19            949   Expense Reimbursement
Ying Wang                       10820 71st Avenue, 5A                                       Forest Hills, NY 11375               07/31/19             75   Expense Reimbursement
Ying Wang                       10820 71st Avenue, 5A                                       Forest Hills, NY 11375               08/01/19            620   Expense Reimbursement
Ying Wang                       10820 71st Avenue, 5A                                       Forest Hills, NY 11375               08/08/19          8,602   Expense Reimbursement
Zayo Group Holdings, Inc        400 Centennial Parkway, Ste 200                             Louisville, CO 80027                 06/27/19              0   Services
Zayo Group Holdings, Inc        400 Centennial Parkway, Ste 200                             Louisville, CO 80027                 07/05/19          7,375   Services
Zayo Group Holdings, Inc        400 Centennial Parkway, Ste 200                             Louisville, CO 80027                 07/30/19          7,522   Services

                                                                                                                                            $ 48,697,721




                                                                         Page 11 of 11
         Case 19-34574-KRH                             Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                             Document     Page 49 of 125

                                                                                                                                                                                         Exhibit SOFA 4
                                                                                              LeClairRyan, PPLC
                                                                                              Case 19-34574-KRH


                    SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                        or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                              Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date             Amount

Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                09/07/18        $       8,152
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                09/21/18                8,152
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                10/05/18                8,152
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                10/19/18                8,152
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                11/02/18                8,152
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Expense Reimbursement            11/15/18                  388
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                11/16/18                8,152
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                11/30/18                8,152
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                12/14/18                8,152
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                12/28/18                8,152
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Year End Distributions           12/31/18                6,119
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                01/11/19                7,860
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                01/25/19                7,860
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                02/08/19                7,860
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                02/22/19                7,860
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                03/08/19                7,860
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                03/22/19                7,860
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                04/05/19                9,860
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                04/19/19                8,918
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                05/03/19                8,918
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                05/17/19                8,918
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                05/31/19                8,918
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                06/14/19                8,918
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Expense Reimbursement            06/14/19                   50
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                06/28/19                8,918
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                07/12/19                8,918
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                07/26/19                8,918
Acee, Elizabeth K              216 Totoket Rd                       Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                08/09/19                8,918
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                09/07/18                4,855
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                09/21/18                4,855
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Phone Allowance                  09/27/18                   75
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                10/05/18                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                10/19/18                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Phone Allowance                  10/30/18                   75
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                11/02/18                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                11/16/18                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Phone Allowance                  11/29/18                   75
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Expense Reimbursement            11/29/18                   10
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                11/30/18                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                12/14/18                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Expense Reimbursement            12/27/18                  158
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                12/28/18                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Year End Distributions           12/31/18              291,445
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Phone Allowance                  12/31/18                   75
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                01/11/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                01/25/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Phone Allowance                  01/31/19                   75
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                02/08/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                02/22/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Phone Allowance                  02/27/19                   75
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                03/08/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                03/22/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Phone Allowance                  04/04/19                   75
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                04/05/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                04/19/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Phone Allowance                  04/29/19                   75
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                05/03/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                05/17/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Phone Allowance                  05/30/19                   75
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                05/31/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                06/14/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                06/28/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Phone Allowance                  07/02/19                   75
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                07/12/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                07/26/19                4,470
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Phone Allowance                  07/31/19                   75
Adams, Rodney K                700 Lakewater Drive                  Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                08/09/19                4,470
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Bi-Weekly Payroll                09/07/18                5,192
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Expense Reimbursement            09/20/18                  604
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Bi-Weekly Payroll                09/21/18                5,192
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Phone Allowance                  09/27/18                   75
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Expense Reimbursement            10/04/18                  828




                                                                                               Page 1 of 50
          Case 19-34574-KRH                            Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                             Document     Page 50 of 125

                                                                                                                                                                                     Exhibit SOFA 4
                                                                                              LeClairRyan, PPLC
                                                                                              Case 19-34574-KRH


                    SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                        or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

           Name                             Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Bi-Weekly Payroll                10/05/18            5,192
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Expense Reimbursement            10/18/18              100
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Bi-Weekly Payroll                10/19/18            5,192
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Phone Allowance                  10/30/18               75
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Expense Reimbursement            10/31/18               20
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Bi-Weekly Payroll                11/02/18            5,192
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Bi-Weekly Payroll                11/16/18            3,403
Albert, Alan D                 703 Walnut Hill Road                 Hockessin, DE 19707               Firm Member                  Year End Distributions           12/31/18          102,430
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Expense Reimbursement            09/06/18            1,008
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Expense Reimbursement            09/06/18              100
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Bi-Weekly Payroll                09/07/18           10,723
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Bi-Weekly Payroll                09/21/18           10,723
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Phone Allowance                  09/27/18               75
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Expense Reimbursement            10/04/18              542
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Bi-Weekly Payroll                10/05/18           10,723
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Expense Reimbursement            10/18/18              925
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Expense Reimbursement            10/18/18              200
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Bi-Weekly Payroll                10/19/18           10,723
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Phone Allowance                  10/30/18               75
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Bi-Weekly Payroll                11/02/18           10,723
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Expense Reimbursement            11/15/18               49
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Bi-Weekly Payroll                11/16/18           10,723
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Phone Allowance                  11/29/18               75
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Bi-Weekly Payroll                11/30/18           10,723
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Bi-Weekly Payroll                12/14/18           10,723
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Expense Reimbursement            12/27/18              628
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Bi-Weekly Payroll                12/28/18           10,140
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Year End Distributions           12/31/18           39,819
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Phone Allowance                  12/31/18               75
Alitz, Jeffrey L               24 Mt. Vernon St.                    Charlestown, MA 02129             Firm Member                  Bi-Weekly Payroll                01/11/19            8,222
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Bi-Weekly Payroll                09/07/18            5,176
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Bi-Weekly Payroll                09/21/18            5,176
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Phone Allowance                  09/27/18               75
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Bi-Weekly Payroll                10/05/18            5,176
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Expense Reimbursement            10/18/18              215
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Bi-Weekly Payroll                10/19/18            5,176
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Phone Allowance                  10/30/18               75
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Bi-Weekly Payroll                11/02/18            5,176
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Bi-Weekly Payroll                11/16/18            1,364
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Phone Allowance                  11/29/18               75
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Phone Allowance                  12/31/18               75
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Phone Allowance                  01/31/19               75
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Phone Allowance                  02/27/19               75
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Phone Allowance                  04/04/19               75
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Phone Allowance                  04/29/19               75
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Phone Allowance                  05/30/19               75
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Phone Allowance                  07/02/19               75
Allen III, Everette G          206 Hanover Avenue                   Ashland, VA 23005                 Firm Member                  Phone Allowance                  07/31/19               75
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Bi-Weekly Payroll                09/07/18           10,088
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Expense Reimbursement            09/20/18              100
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Bi-Weekly Payroll                09/21/18           10,088
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Phone Allowance                  09/27/18               75
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Bi-Weekly Payroll                10/05/18           10,088
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Expense Reimbursement            10/18/18              470
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Bi-Weekly Payroll                10/19/18           10,088
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Phone Allowance                  10/30/18               75
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Bi-Weekly Payroll                11/02/18           10,088
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Bi-Weekly Payroll                11/16/18            2,697
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Year End Distributions           12/28/18          100,194
Anelli, James P                431 Fox Chase Rd                     Chester, NJ 07930                 Firm Member                  Year End Distributions           12/31/18           18,824
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Bi-Weekly Payroll                09/07/18            6,660
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Bi-Weekly Payroll                09/21/18            6,660
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Phone Allowance                  09/27/18               75
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Bi-Weekly Payroll                10/05/18            6,660
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Expense Reimbursement            10/18/18              315
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Bi-Weekly Payroll                10/19/18            6,660
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Phone Allowance                  10/30/18               75
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Bi-Weekly Payroll                11/02/18            6,660
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Expense Reimbursement            11/15/18               31
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Bi-Weekly Payroll                11/16/18            6,660
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Phone Allowance                  11/29/18               75
Baker, LeeAnn M.               38 Robbins Road                      Arlington, MA 02476               Firm Member                  Bi-Weekly Payroll                11/30/18            6,660




                                                                                               Page 2 of 50
         Case 19-34574-KRH                               Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                               Document     Page 51 of 125

                                                                                                                                                                                       Exhibit SOFA 4
                                                                                                LeClairRyan, PPLC
                                                                                                Case 19-34574-KRH


                      SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                          or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                                Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Baker, LeeAnn M.                 38 Robbins Road                      Arlington, MA 02476               Firm Member                  Bi-Weekly Payroll                12/14/18            6,660
Baker, LeeAnn M.                 38 Robbins Road                      Arlington, MA 02476               Firm Member                  Phone Allowance                  12/31/18               75
Baker, LeeAnn M.                 38 Robbins Road                      Arlington, MA 02476               Firm Member                  Phone Allowance                  01/31/19               75
Baker, LeeAnn M.                 38 Robbins Road                      Arlington, MA 02476               Firm Member                  Expense Reimbursement            02/21/19              181
Baker, LeeAnn M.                 38 Robbins Road                      Arlington, MA 02476               Firm Member                  Phone Allowance                  02/27/19               75
Baker, LeeAnn M.                 38 Robbins Road                      Arlington, MA 02476               Firm Member                  Phone Allowance                  04/04/19               75
Baker, LeeAnn M.                 38 Robbins Road                      Arlington, MA 02476               Firm Member                  Phone Allowance                  04/29/19               75
Baker, LeeAnn M.                 38 Robbins Road                      Arlington, MA 02476               Firm Member                  Phone Allowance                  05/30/19               75
Baker, LeeAnn M.                 38 Robbins Road                      Arlington, MA 02476               Firm Member                  Phone Allowance                  07/31/19               75
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Bi-Weekly Payroll                09/07/18            5,625
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Expense Reimbursement            09/20/18              804
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Bi-Weekly Payroll                09/21/18            5,625
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Phone Allowance                  09/27/18               75
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Bi-Weekly Payroll                10/05/18            5,625
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Bi-Weekly Payroll                10/19/18            5,625
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Phone Allowance                  10/30/18               75
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Bi-Weekly Payroll                11/02/18            5,625
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Bi-Weekly Payroll                11/16/18            5,625
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Phone Allowance                  11/29/18               75
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Bi-Weekly Payroll                11/30/18            5,625
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Bi-Weekly Payroll                12/14/18            5,625
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Bi-Weekly Payroll                12/28/18            5,625
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Phone Allowance                  12/31/18               75
Barringer, Janet R.              12 Pilgrim Circle                    Wellesley, MA 02481               Firm Member                  Bi-Weekly Payroll                01/11/19            4,340
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                09/07/18            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                09/21/18            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Phone Allowance                  09/27/18               75
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Expense Reimbursement            10/04/18              235
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                10/05/18            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                10/19/18            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Phone Allowance                  10/30/18               75
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                11/02/18            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Expense Reimbursement            11/15/18               14
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                11/16/18            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Phone Allowance                  11/29/18               75
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                11/30/18            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                12/14/18            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Expense Reimbursement            12/27/18               35
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                12/28/18            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Year End Distributions           12/31/18           12,239
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Phone Allowance                  12/31/18               75
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                01/11/19            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                01/25/19            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Phone Allowance                  01/31/19               75
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                02/08/19            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                02/22/19            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Phone Allowance                  02/27/19               75
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                03/08/19            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                03/22/19            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Phone Allowance                  04/04/19               75
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                04/05/19            5,596
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                04/19/19            5,865
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Phone Allowance                  04/29/19               75
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                05/03/19            5,865
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                05/17/19            5,865
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Phone Allowance                  05/30/19               75
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Expense Reimbursement            05/30/19               49
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                05/31/19            5,865
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                06/14/19            5,865
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                06/28/19            5,865
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Expense Reimbursement            07/02/19            1,360
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Phone Allowance                  07/02/19               75
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                07/12/19            5,865
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                07/26/19            5,865
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Phone Allowance                  07/31/19               75
Ben'Ary, Megan S                 3712 Riverwood Road                  Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                08/09/19            5,865
Blaine, Steven W                 2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                09/07/18            5,948
Blaine, Steven W                 2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            09/20/18              634
Blaine, Steven W                 2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                09/21/18            5,948
Blaine, Steven W                 2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Phone Allowance                  09/27/18               75
Blaine, Steven W                 2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            10/04/18              176
Blaine, Steven W                 2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                10/05/18            5,948




                                                                                                 Page 3 of 50
        Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                         Document     Page 52 of 125

                                                                                                                                                                                 Exhibit SOFA 4
                                                                                          LeClairRyan, PPLC
                                                                                          Case 19-34574-KRH


                SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                    or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            10/18/18              133
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                10/19/18            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Phone Allowance                  10/30/18               75
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            10/31/18               78
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                11/02/18            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            11/15/18               62
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                11/16/18            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            11/29/18              225
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Phone Allowance                  11/29/18               75
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                11/30/18            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            12/13/18              280
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                12/14/18            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            12/27/18              322
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                12/28/18            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Year End Distributions           12/31/18           12,179
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Phone Allowance                  12/31/18               75
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                01/11/19            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                01/25/19            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Phone Allowance                  01/31/19               75
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            02/07/19              761
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                02/08/19            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                02/22/19            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Phone Allowance                  02/27/19               75
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                03/08/19            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                03/22/19            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Phone Allowance                  04/04/19               75
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                04/05/19            5,948
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            04/18/19               40
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                04/19/19            6,218
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Phone Allowance                  04/29/19               75
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            05/02/19              174
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                05/03/19            6,218
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                05/17/19            6,218
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Phone Allowance                  05/30/19               75
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                05/31/19            6,218
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                06/14/19            6,218
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            06/14/19              191
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                06/28/19            6,218
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            07/02/19              212
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Phone Allowance                  07/02/19               75
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                07/12/19            6,218
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                07/26/19            6,218
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Phone Allowance                  07/31/19               75
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            08/08/19              867
Blaine, Steven W           2000 Lewis Mountain Road             Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                08/09/19            6,218
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            09/06/18                8
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                09/07/18            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            09/20/18            1,553
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            09/20/18              290
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                09/21/18            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Phone Allowance                  09/27/18               75
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            10/04/18              493
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                10/05/18            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            10/05/18            1,775
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                10/19/18            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Phone Allowance                  10/30/18               75
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                11/02/18            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                11/16/18            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Phone Allowance                  11/29/18               75
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                11/30/18            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            12/13/18              160
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                12/14/18            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            12/27/18              838
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                12/28/18            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Phone Allowance                  12/31/18               75
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                01/11/19            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                01/25/19            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Phone Allowance                  01/31/19               75
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                02/08/19            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            02/21/19               92
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                02/22/19            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Phone Allowance                  02/27/19               75




                                                                                           Page 4 of 50
        Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                         Document     Page 53 of 125

                                                                                                                                                                                 Exhibit SOFA 4
                                                                                          LeClairRyan, PPLC
                                                                                          Case 19-34574-KRH


                SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                    or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            03/07/19               70
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                03/08/19            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                03/22/19            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Phone Allowance                  04/04/19               75
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                04/05/19            5,266
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            04/18/19              646
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                04/19/19            6,169
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Phone Allowance                  04/29/19               75
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            05/02/19            1,415
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                05/03/19            6,169
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                05/17/19            6,169
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Expense Reimbursement            05/30/19              729
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Phone Allowance                  05/30/19               75
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                05/31/19            6,169
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                06/14/19            6,169
Boughton, Shanna M.        251 Montvale Avenue                  Woburn, MA 01801                  Firm Member                  Bi-Weekly Payroll                06/28/19            6,169
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                09/07/18            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                09/21/18            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Expense Reimbursement            10/04/18              970
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                10/05/18            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                10/19/18            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                11/02/18            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                11/16/18            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Expense Reimbursement            11/29/18            5,102
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                11/30/18            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Expense Reimbursement            12/13/18               71
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                12/14/18            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Expense Reimbursement            12/27/18              847
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                12/28/18            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Year End Distributions           12/31/18           13,196
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                01/11/19            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                01/25/19            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Expense Reimbursement            02/07/19              710
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                02/08/19            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                02/22/19            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Expense Reimbursement            03/07/19              644
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                03/08/19            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                03/22/19            7,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                04/05/19            8,292
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                04/19/19            7,186
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                05/03/19            7,186
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Expense Reimbursement            05/16/19            1,314
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                05/17/19            7,186
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                05/31/19            7,186
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                06/14/19            7,186
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                06/28/19            7,186
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Expense Reimbursement            07/02/19            3,398
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                07/12/19            7,186
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Expense Reimbursement            07/25/19               55
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                07/26/19            7,186
Bowerman, Richard W        216 Totoket Road                     Branford, CT 06405                Firm Member                  Bi-Weekly Payroll                08/09/19            7,186
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Expense Reimbursement            09/06/18               33
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Bi-Weekly Payroll                09/07/18            4,306
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Expense Reimbursement            09/20/18               67
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Bi-Weekly Payroll                09/21/18            4,306
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Phone Allowance                  09/27/18               75
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Expense Reimbursement            10/04/18               33
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Bi-Weekly Payroll                10/05/18            4,306
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Expense Reimbursement            10/18/18              100
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Bi-Weekly Payroll                10/19/18            4,306
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Phone Allowance                  10/30/18               75
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Bi-Weekly Payroll                11/02/18            4,306
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Bi-Weekly Payroll                11/16/18            4,306
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Phone Allowance                  11/29/18               75
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Bi-Weekly Payroll                11/30/18            4,306
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Expense Reimbursement            12/13/18               67
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Bi-Weekly Payroll                12/14/18            4,306
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Bi-Weekly Payroll                12/28/18            4,306
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Year End Distributions           12/31/18           11,302
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Phone Allowance                  12/31/18               75
Boylan, Paul G             78 Westwood Glen Road                Westwood, MA 02090                Firm Member                  Bi-Weekly Payroll                01/11/19            3,290
Brener, Robert J.          228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                09/07/18            5,343




                                                                                           Page 5 of 50
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 54 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                09/21/18            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Phone Allowance                  09/27/18               75
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Expense Reimbursement            10/04/18              691
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                10/05/18            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                10/19/18            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Phone Allowance                  10/30/18               75
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                11/02/18            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                11/16/18            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Phone Allowance                  11/29/18               75
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                11/30/18            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                12/14/18            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Expense Reimbursement            12/27/18            1,132
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                12/28/18            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Phone Allowance                  12/31/18               75
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                01/11/19            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                01/25/19            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Phone Allowance                  01/31/19               75
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                02/08/19            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                02/22/19            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Phone Allowance                  02/27/19               75
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                03/08/19            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                03/22/19            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Phone Allowance                  04/04/19               75
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                04/05/19            5,343
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Expense Reimbursement            04/05/19            3,222
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                04/19/19            5,824
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Phone Allowance                  04/29/19               75
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                05/03/19            5,824
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                05/17/19            5,824
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Expense Reimbursement            05/30/19            1,292
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Phone Allowance                  05/30/19               75
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                05/31/19            5,824
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                06/14/19            5,824
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Bi-Weekly Payroll                06/28/19            2,939
Brener, Robert J.           228 Smull Avenue                     North Caldwell, NJ 07006          Firm Member                  Expense Reimbursement            07/02/19              351
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Expense Reimbursement            09/06/18              478
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                09/07/18            8,057
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                09/21/18            8,057
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Phone Allowance                  09/27/18               75
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Expense Reimbursement            10/04/18              831
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                10/05/18            8,057
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Expense Reimbursement            10/18/18              343
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                10/19/18            8,057
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Phone Allowance                  10/30/18               75
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Expense Reimbursement            10/31/18            1,056
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                11/02/18            8,057
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                11/16/18            8,057
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Expense Reimbursement            11/29/18              457
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Phone Allowance                  11/29/18               75
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Expense Reimbursement            11/29/18               70
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                11/30/18            8,057
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Expense Reimbursement            12/13/18              240
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                12/14/18            8,057
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                12/28/18            8,057
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Year End Distributions           12/31/18           19,946
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Phone Allowance                  12/31/18               75
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Expense Reimbursement            01/10/19               53
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                01/11/19            8,057
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                01/25/19            8,057
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Phone Allowance                  01/31/19               75
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Bi-Weekly Payroll                02/08/19            6,663
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Phone Allowance                  02/27/19               75
Brodsky, Neal P             1816 Tree Line Road                  Virginia Beach, VA 23454          Firm Member                  Phone Allowance                  04/04/19               75
Burkholder, Evan A          3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Bi-Weekly Payroll                09/07/18            3,978
Burkholder, Evan A          3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Expense Reimbursement            09/20/18              534
Burkholder, Evan A          3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Bi-Weekly Payroll                09/21/18            3,978
Burkholder, Evan A          3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Phone Allowance                  09/27/18               75
Burkholder, Evan A          3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Bi-Weekly Payroll                10/05/18            3,978
Burkholder, Evan A          3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Bi-Weekly Payroll                10/19/18            3,978
Burkholder, Evan A          3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Phone Allowance                  10/30/18               75
Burkholder, Evan A          3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Expense Reimbursement            10/31/18              111
Burkholder, Evan A          3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Bi-Weekly Payroll                11/02/18            3,978




                                                                                            Page 6 of 50
          Case 19-34574-KRH                           Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                            Document     Page 55 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

           Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Expense Reimbursement            11/15/18               19
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Bi-Weekly Payroll                11/16/18            3,978
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Expense Reimbursement            11/29/18              185
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Phone Allowance                  11/29/18               75
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Bi-Weekly Payroll                11/30/18            3,978
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Expense Reimbursement            12/13/18              527
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Bi-Weekly Payroll                12/14/18            3,978
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Expense Reimbursement            12/27/18              549
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Bi-Weekly Payroll                12/28/18            3,978
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Year End Distributions           12/31/18           11,302
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Phone Allowance                  12/31/18               75
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Bi-Weekly Payroll                01/11/19            2,158
Burkholder, Evan A            3888 W North Territorial Road        Whitmore Lake, MI 48189           Firm Member                  Expense Reimbursement            01/30/19               16
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                09/07/18            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                09/21/18            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Phone Allowance                  09/27/18               75
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                10/05/18            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                10/19/18            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Phone Allowance                  10/30/18               75
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Expense Reimbursement            10/31/18              249
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                11/02/18            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Expense Reimbursement            11/15/18            1,907
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                11/16/18            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Phone Allowance                  11/29/18               75
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                11/30/18            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                12/14/18            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                12/28/18            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Phone Allowance                  12/31/18               75
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                01/11/19            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Expense Reimbursement            01/24/19            1,689
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                01/25/19            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Phone Allowance                  01/31/19               75
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Expense Reimbursement            02/07/19            1,684
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                02/08/19            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                02/22/19            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Phone Allowance                  02/27/19               75
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Expense Reimbursement            03/07/19            2,428
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                03/08/19            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                03/22/19            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Phone Allowance                  04/04/19               75
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                04/05/19            4,855
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Expense Reimbursement            04/18/19            3,460
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                04/19/19            6,393
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Phone Allowance                  04/29/19               75
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                05/03/19            6,393
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Expense Reimbursement            05/16/19            2,121
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                05/17/19            6,393
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Phone Allowance                  05/30/19               75
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                05/31/19            6,393
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                06/14/19            6,393
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                06/28/19            6,393
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Expense Reimbursement            07/02/19            5,706
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Phone Allowance                  07/02/19               75
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                07/12/19            6,393
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                07/26/19            6,393
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Phone Allowance                  07/31/19               75
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Expense Reimbursement            08/08/19               33
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Bi-Weekly Payroll                08/09/19            6,393
Burleigh, Paul H              19777 Buckeye Meadow Lane            Northridge, CA 91326              Firm Member                  Expense Reimbursement            08/26/19              228
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Bi-Weekly Payroll                09/07/18            4,641
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Expense Reimbursement            09/20/18               56
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Bi-Weekly Payroll                09/21/18            4,641
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Phone Allowance                  09/27/18               75
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Expense Reimbursement            10/04/18              155
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Bi-Weekly Payroll                10/05/18            4,641
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Expense Reimbursement            10/18/18              620
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Bi-Weekly Payroll                10/19/18            4,641
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Phone Allowance                  10/30/18               75
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Expense Reimbursement            10/31/18                7
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Bi-Weekly Payroll                11/02/18            4,641
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Expense Reimbursement            11/15/18               83
Cahill, John Patrick          7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Bi-Weekly Payroll                11/16/18            4,641




                                                                                              Page 7 of 50
          Case 19-34574-KRH                               Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                                Document     Page 56 of 125

                                                                                                                                                                                        Exhibit SOFA 4
                                                                                                 LeClairRyan, PPLC
                                                                                                 Case 19-34574-KRH


                       SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                           or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

           Name                                Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Cahill, John Patrick              7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Expense Reimbursement            11/29/18            1,692
Cahill, John Patrick              7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Phone Allowance                  11/29/18               75
Cahill, John Patrick              7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Bi-Weekly Payroll                11/30/18            4,641
Cahill, John Patrick              7218 EDLOE St.                       HOUSTON, TX 77025                 Firm Member                  Bi-Weekly Payroll                12/14/18            2,935
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            09/06/18              575
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                09/07/18            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                09/21/18            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Phone Allowance                  09/27/18               75
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            10/04/18              433
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                10/05/18            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            10/18/18              425
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                10/19/18            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Phone Allowance                  10/30/18               75
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            10/31/18              904
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                11/02/18            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            11/15/18              586
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                11/16/18            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            11/29/18              768
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Phone Allowance                  11/29/18               75
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                11/30/18            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            12/13/18            4,962
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                12/14/18            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            12/27/18              477
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                12/28/18            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            12/31/18              175
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                01/11/19            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            01/24/19            2,132
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            01/24/19              111
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                01/25/19            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Phone Allowance                  01/31/19               75
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            02/07/19            1,745
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                02/08/19            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            02/21/19              967
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                02/22/19            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Phone Allowance                  02/27/19               75
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            03/07/19            1,376
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                03/08/19            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            03/21/19              893
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                03/22/19            9,418
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Phone Allowance                  04/04/19               75
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                04/05/19           11,918
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            04/05/19              789
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            04/18/19            2,075
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                04/19/19            9,389
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Phone Allowance                  04/29/19               75
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            05/02/19              551
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                05/03/19            9,389
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                05/17/19            9,389
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            05/30/19            1,715
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Phone Allowance                  05/30/19               75
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                05/31/19            9,389
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                06/14/19            9,389
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            06/14/19            1,519
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                06/28/19            9,389
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            07/02/19            1,490
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Phone Allowance                  07/02/19               75
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            07/11/19              438
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                07/12/19            9,389
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            07/25/19            1,015
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                07/26/19            9,389
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Phone Allowance                  07/31/19               75
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            08/08/19              548
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Bi-Weekly Payroll                08/09/19            9,389
Carroll, James E                  108 Cairn Ridge Rd East              Falmouth, MA 02536                Firm Member                  Expense Reimbursement            08/26/19              577
Clark, Andrew K                   3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                09/07/18            5,710
Clark, Andrew K                   3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                09/21/18            5,710
Clark, Andrew K                   3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Phone Allowance                  09/27/18               75
Clark, Andrew K                   3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Expense Reimbursement            10/04/18               63
Clark, Andrew K                   3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                10/05/18            5,710
Clark, Andrew K                   3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                10/19/18            5,710
Clark, Andrew K                   3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Expense Reimbursement            10/30/18              175
Clark, Andrew K                   3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Expense Reimbursement            10/31/18               63




                                                                                                  Page 8 of 50
         Case 19-34574-KRH                           Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                           Document     Page 57 of 125

                                                                                                                                                                                   Exhibit SOFA 4
                                                                                            LeClairRyan, PPLC
                                                                                            Case 19-34574-KRH


                  SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                      or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                11/02/18            5,710
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                11/16/18            5,710
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Phone Allowance                  11/29/18               75
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                11/30/18            5,710
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                12/14/18            5,710
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Expense Reimbursement            12/27/18            1,283
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                12/28/18            2,808
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Year End Distributions           12/31/18            3,060
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Phone Allowance                  12/31/18               75
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                01/11/19            5,710
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Expense Reimbursement            01/24/19               10
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                01/25/19            5,130
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Phone Allowance                  01/31/19               75
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                02/08/19            5,130
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                02/22/19            5,130
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Phone Allowance                  02/27/19               75
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Expense Reimbursement            03/07/19               59
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                03/08/19            5,130
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                03/22/19            5,130
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Phone Allowance                  04/04/19               75
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                04/05/19            5,130
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                04/19/19            5,822
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Phone Allowance                  04/29/19               75
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                05/03/19            5,822
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                05/17/19            5,822
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Phone Allowance                  05/30/19               75
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                05/31/19            5,822
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                06/14/19            5,822
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                06/28/19            5,822
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Expense Reimbursement            07/02/19            1,876
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Phone Allowance                  07/02/19               75
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Expense Reimbursement            07/11/19              131
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                07/12/19            5,822
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                07/26/19            5,822
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Phone Allowance                  07/31/19               75
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                08/09/19            5,822
Clark, Andrew K              3210 Seminary Ave                    Richmond, VA 23227                Firm Member                  Expense Reimbursement            08/26/19              860
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Expense Reimbursement            09/06/18              113
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                09/07/18            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Expense Reimbursement            09/20/18               54
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                09/21/18            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Phone Allowance                  09/27/18               75
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                10/05/18            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                10/19/18            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Phone Allowance                  10/30/18               75
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Expense Reimbursement            10/31/18               25
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                11/02/18            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Expense Reimbursement            11/15/18                2
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                11/16/18            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Expense Reimbursement            11/29/18              447
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Expense Reimbursement            11/29/18              182
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Phone Allowance                  11/29/18               75
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                11/30/18            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Expense Reimbursement            12/13/18                9
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                12/14/18            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                12/28/18            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Phone Allowance                  12/31/18               75
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                01/11/19            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Expense Reimbursement            01/24/19                8
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                01/25/19            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Phone Allowance                  01/31/19               75
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                02/08/19            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Expense Reimbursement            02/21/19                8
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                02/22/19            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Phone Allowance                  02/27/19               75
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                03/08/19            6,099
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Expense Reimbursement            03/21/19               59
Cole, Andrew L.              212 Winchester Beach Dr              Annapolis, MD 21409               Firm Member                  Bi-Weekly Payroll                03/22/19            6,697
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Expense Reimbursement            09/06/18              742
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Expense Reimbursement            09/06/18               95
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                09/07/18            8,622
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Expense Reimbursement            09/20/18              722




                                                                                             Page 9 of 50
         Case 19-34574-KRH                           Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                           Document     Page 58 of 125

                                                                                                                                                                                   Exhibit SOFA 4
                                                                                            LeClairRyan, PPLC
                                                                                            Case 19-34574-KRH


                  SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                      or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                09/21/18            8,622
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Phone Allowance                  09/27/18               75
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                10/05/18            8,622
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Expense Reimbursement            10/18/18              638
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                10/19/18            8,622
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Phone Allowance                  10/30/18               75
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Expense Reimbursement            10/31/18              133
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                11/02/18            8,622
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                11/16/18            8,622
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Expense Reimbursement            11/29/18              341
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Expense Reimbursement            11/29/18              140
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Phone Allowance                  11/29/18               75
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                11/30/18            8,622
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                12/14/18            8,622
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Expense Reimbursement            12/27/18            2,027
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                12/28/18            8,622
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Phone Allowance                  12/31/18               75
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                01/11/19            7,600
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                01/25/19            7,600
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Phone Allowance                  01/31/19               75
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                02/08/19            7,600
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Expense Reimbursement            02/21/19            1,805
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                02/22/19            7,600
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Phone Allowance                  02/27/19               75
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                03/08/19            7,600
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                03/22/19            7,600
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Phone Allowance                  04/04/19               75
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Bi-Weekly Payroll                04/05/19            7,600
Cook, David L.               3 Hurlingham Dr.                     Honeoye Falls, NY 14472           Firm Member                  Expense Reimbursement            05/02/19            1,013
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            09/06/18                8
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                09/07/18            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                09/21/18            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Phone Allowance                  09/27/18               75
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                10/05/18            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            10/18/18              125
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                10/19/18            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Phone Allowance                  10/30/18               75
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                11/02/18            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            11/15/18              268
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                11/16/18            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Phone Allowance                  11/29/18               75
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                11/30/18            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                12/14/18            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            12/27/18            1,182
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                12/28/18            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Year End Distributions           12/31/18           47,536
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Phone Allowance                  12/31/18               75
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                01/11/19            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            01/24/19              181
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                01/25/19            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Phone Allowance                  01/31/19               75
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            02/07/19               18
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                02/08/19            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                02/22/19            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Phone Allowance                  02/27/19               75
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            03/07/19            3,574
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                03/08/19            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            03/21/19               13
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                03/22/19            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Phone Allowance                  04/04/19               75
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                04/05/19            7,504
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            04/05/19              231
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                04/19/19            6,562
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Phone Allowance                  04/29/19               75
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            05/02/19               97
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                05/03/19            6,562
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                05/17/19            6,562
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            05/30/19              350
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Phone Allowance                  05/30/19               75
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                05/31/19            6,562
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                06/14/19            6,562
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            06/14/19              415




                                                                                            Page 10 of 50
         Case 19-34574-KRH                           Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                           Document     Page 59 of 125

                                                                                                                                                                                   Exhibit SOFA 4
                                                                                            LeClairRyan, PPLC
                                                                                            Case 19-34574-KRH


                  SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                      or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                06/28/19            6,562
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            07/02/19            1,744
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Phone Allowance                  07/02/19               75
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                07/12/19            6,562
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Expense Reimbursement            07/25/19               32
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                07/26/19            6,562
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Phone Allowance                  07/31/19               75
Corbin Walker, Karol         24 Manor Dr                          Morris Township, NJ 07960         Firm Member                  Bi-Weekly Payroll                08/09/19            6,562
Couch, Bryan P.              16 Emerson Street                    Cresskill, NJ 07626               Firm Member                  Year End Distributions           12/31/18           12,239
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                09/07/18            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                09/21/18            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                10/05/18            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                10/19/18            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                11/02/18            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                11/16/18            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Expense Reimbursement            11/29/18              189
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Expense Reimbursement            11/29/18              112
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                11/30/18            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Expense Reimbursement            12/13/18            1,000
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                12/14/18            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Expense Reimbursement            12/27/18            1,146
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                12/28/18            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                01/11/19            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Expense Reimbursement            01/24/19              225
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                01/25/19            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                02/08/19            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Expense Reimbursement            02/21/19               77
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                02/22/19            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Expense Reimbursement            03/07/19                5
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                03/08/19            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Expense Reimbursement            03/21/19              302
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                03/22/19            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                04/05/19            6,991
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                04/19/19            6,414
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                05/03/19          139,383
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                05/17/19            6,414
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                05/31/19            6,414
Davis, Mary Elizabeth        5520 Old Gainsmill Lane              Mechanicsville, VA 23111          Firm Member                  Bi-Weekly Payroll                06/14/19            5,906
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            09/06/18              381
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                09/07/18           31,318
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            09/20/18               40
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                09/21/18           31,318
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Phone Allowance                  09/27/18               75
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            10/04/18              433
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            10/04/18              249
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                10/05/18           31,318
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                10/19/18           31,318
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Phone Allowance                  10/30/18               75
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            10/31/18              818
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            10/31/18              214
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                11/02/18           31,318
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            11/15/18            1,207
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            11/15/18              436
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                11/16/18           31,318
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            11/29/18              235
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            11/29/18               97
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Phone Allowance                  11/29/18               75
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                11/30/18           31,318
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            12/13/18              776
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                12/14/18           31,318
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            12/27/18              590
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                12/28/18           31,318
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Phone Allowance                  12/31/18               75
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                01/11/19           28,036
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                01/25/19           28,036
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Phone Allowance                  01/31/19               75
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            02/07/19              514
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                02/08/19           38,036
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            02/21/19            2,736
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                02/22/19           28,036
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Phone Allowance                  02/27/19               75
Dombroff, Mark A             10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            03/07/19            1,014




                                                                                            Page 11 of 50
        Case 19-34574-KRH                             Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                            Document     Page 60 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                              Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                03/08/19           28,036
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            03/21/19              166
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                03/22/19           28,036
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Phone Allowance                  04/04/19               75
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                04/05/19           28,036
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            04/05/19            1,272
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            04/18/19               40
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                04/19/19           28,036
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Phone Allowance                  04/29/19               75
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            05/02/19              440
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                05/03/19           18,036
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            05/16/19              145
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                05/17/19           18,036
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            05/30/19              427
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Phone Allowance                  05/30/19               75
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                05/31/19           18,036
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                06/14/19           28,036
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            06/14/19               78
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                06/28/19           18,036
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            07/02/19              341
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Phone Allowance                  07/02/19               75
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Expense Reimbursement            07/11/19               82
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                07/12/19           28,036
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                07/26/19           18,036
Dombroff, Mark A              10598 Hannah Farm Road               Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                08/09/19           18,036
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            09/06/18              344
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            09/06/18               25
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                09/07/18            9,555
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            09/20/18                7
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                09/21/18            9,555
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Phone Allowance                  09/27/18               75
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            10/04/18               58
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            10/04/18               20
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                10/05/18            9,555
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                10/19/18            9,555
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Phone Allowance                  10/30/18               75
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                11/02/18            9,555
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            11/15/18              483
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            11/15/18               20
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                11/16/18            9,555
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            11/29/18              267
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Phone Allowance                  11/29/18               75
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                11/30/18            9,555
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            12/13/18              173
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                12/14/18            9,555
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            12/27/18              248
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                12/28/18            9,555
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Year End Distributions           12/31/18            5,420
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Phone Allowance                  12/31/18               75
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            01/10/19              112
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                01/11/19            7,222
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            01/24/19                9
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                01/25/19            7,222
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Phone Allowance                  01/31/19               75
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                02/08/19            7,222
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            02/21/19              453
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                02/22/19            7,222
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Phone Allowance                  02/27/19               75
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                03/08/19            7,222
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            03/21/19                7
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                03/22/19            7,222
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Phone Allowance                  04/04/19               75
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                04/05/19            7,222
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            04/05/19              918
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            04/18/19            1,546
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                04/19/19            6,116
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Phone Allowance                  04/29/19               75
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            05/02/19              328
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                05/03/19            6,116
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            05/16/19              652
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                05/17/19            6,116
Donnell, Brian J              12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            05/30/19              247




                                                                                             Page 12 of 50
         Case 19-34574-KRH                             Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                             Document     Page 61 of 125

                                                                                                                                                                                     Exhibit SOFA 4
                                                                                              LeClairRyan, PPLC
                                                                                              Case 19-34574-KRH


                    SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                        or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                              Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Donnell, Brian J               12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Phone Allowance                  05/30/19               75
Donnell, Brian J               12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                05/31/19            6,116
Donnell, Brian J               12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                06/14/19            6,116
Donnell, Brian J               12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                06/28/19            6,116
Donnell, Brian J               12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            07/02/19              489
Donnell, Brian J               12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Phone Allowance                  07/02/19               75
Donnell, Brian J               12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                07/12/19            6,116
Donnell, Brian J               12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Expense Reimbursement            07/25/19              152
Donnell, Brian J               12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                07/26/19            6,116
Donnell, Brian J               12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Phone Allowance                  07/31/19               75
Donnell, Brian J               12 Cavendish Place                   Avon, CT 06001                    Firm Member                  Bi-Weekly Payroll                08/09/19            6,116
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Bi-Weekly Payroll                09/07/18            6,842
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Bi-Weekly Payroll                09/21/18            6,842
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Phone Allowance                  09/27/18               75
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Expense Reimbursement            10/04/18              137
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Expense Reimbursement            10/04/18               13
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Bi-Weekly Payroll                10/05/18            6,842
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Expense Reimbursement            10/18/18              449
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Bi-Weekly Payroll                10/19/18            6,842
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Phone Allowance                  10/30/18               75
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Bi-Weekly Payroll                11/02/18            6,842
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Bi-Weekly Payroll                11/16/18            3,975
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Year End Distributions           12/28/18           59,466
Faraci, Stephen M              414 Hickory Drive                    Manakin Sabot, VA 23103           Firm Member                  Year End Distributions           12/31/18           12,239
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                09/07/18            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                09/21/18            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Phone Allowance                  09/27/18               75
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            10/04/18              800
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            10/04/18              164
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                10/05/18            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                10/19/18            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Phone Allowance                  10/30/18               75
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                11/02/18            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            11/15/18            3,223
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                11/16/18            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Phone Allowance                  11/29/18               75
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                11/30/18            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                12/14/18            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            12/27/18              532
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                12/28/18            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Year End Distributions           12/31/18           14,735
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Phone Allowance                  12/31/18               75
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                01/11/19            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            01/24/19              212
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                01/25/19            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Phone Allowance                  01/31/19               75
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            02/07/19              532
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                02/08/19            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                02/22/19            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Phone Allowance                  02/27/19               75
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            03/07/19              527
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                03/08/19            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                03/22/19            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Phone Allowance                  04/04/19               75
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                04/05/19            6,944
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                04/19/19            5,838
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Phone Allowance                  04/29/19               75
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                05/03/19            5,838
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            05/16/19              298
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                05/17/19            5,838
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            05/30/19            4,016
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Phone Allowance                  05/30/19               75
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                05/31/19            5,838
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                06/14/19            5,838
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                06/28/19            5,838
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            07/02/19              386
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Phone Allowance                  07/02/19               75
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            07/11/19              120
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                07/12/19            5,838
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                07/26/19            5,838
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Phone Allowance                  07/31/19               75
Ferland, Niclas A              50 Webster Point Road                Madison, CT 06443                 Firm Member                  Bi-Weekly Payroll                08/09/19            5,838




                                                                                              Page 13 of 50
         Case 19-34574-KRH                              Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                              Document     Page 62 of 125

                                                                                                                                                                                      Exhibit SOFA 4
                                                                                               LeClairRyan, PPLC
                                                                                               Case 19-34574-KRH


                     SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                         or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                               Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Ferland, Niclas A               50 Webster Point Road                Madison, CT 06443                 Firm Member                  Expense Reimbursement            08/26/19              150
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                09/07/18           14,371
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                09/21/18           14,371
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Phone Allowance                  09/27/18               75
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                10/05/18           14,371
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                10/19/18           14,371
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Phone Allowance                  10/30/18               75
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                11/02/18           14,371
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                11/16/18           14,371
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Phone Allowance                  11/29/18               75
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            11/29/18               24
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                11/30/18           14,371
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            12/13/18              597
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                12/14/18           14,371
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            12/27/18               53
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                12/28/18           14,371
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Year End Distributions           12/31/18           34,096
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Phone Allowance                  12/31/18               75
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                01/11/19           12,183
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                01/25/19           12,183
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Phone Allowance                  01/31/19               75
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                02/08/19           12,183
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                02/22/19           12,183
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Phone Allowance                  02/27/19               75
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                03/08/19           12,183
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            03/21/19               19
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                03/22/19           12,183
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Phone Allowance                  04/04/19               75
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                04/05/19           12,183
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            04/05/19            1,607
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            04/18/19               27
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                04/19/19           12,087
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Phone Allowance                  04/29/19               75
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                05/03/19           12,087
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            05/16/19               27
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                05/17/19           12,087
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            05/30/19              712
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Phone Allowance                  05/30/19               75
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                05/31/19           12,087
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                06/14/19           12,087
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                06/28/19           12,087
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            07/02/19              918
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Phone Allowance                  07/02/19               75
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            07/11/19                2
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                07/12/19           12,087
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            07/25/19            2,874
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                07/26/19           12,087
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Phone Allowance                  07/31/19               75
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Bi-Weekly Payroll                08/09/19           12,087
Fletcher, Robert P              6960 Birch Street                    Falls Church, VA 22046            Firm Member                  Expense Reimbursement            08/26/19              900
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                09/07/18           14,226
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                09/21/18           14,226
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Phone Allowance                  09/27/18               75
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                10/05/18           14,226
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                10/19/18           14,226
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Phone Allowance                  10/30/18               75
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                11/02/18           14,226
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                11/16/18           14,226
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Expense Reimbursement            11/29/18              123
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Phone Allowance                  11/29/18               75
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                11/30/18           14,226
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Expense Reimbursement            12/13/18                9
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                12/14/18           14,226
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Expense Reimbursement            12/27/18              737
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                12/28/18           14,226
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Year End Distributions           12/31/18           93,278
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Phone Allowance                  12/31/18               75
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                01/11/19           14,226
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Expense Reimbursement            01/24/19               17
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                01/25/19           14,226
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Phone Allowance                  01/31/19               75
Freinberg, David C              39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                02/08/19           14,226




                                                                                               Page 14 of 50
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 63 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Freinberg, David C          39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                02/22/19           14,226
Freinberg, David C          39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Phone Allowance                  02/27/19               75
Freinberg, David C          39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                03/08/19            5,303
Freinberg, David C          39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                03/22/19            5,303
Freinberg, David C          39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Phone Allowance                  04/04/19               75
Freinberg, David C          39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                04/05/19            5,303
Freinberg, David C          39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                04/19/19            6,456
Freinberg, David C          39 Greenview Way                     Montclair, NJ 07043               Firm Member                  Bi-Weekly Payroll                05/03/19            3,572
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                09/07/18            7,691
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                09/21/18            7,691
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Phone Allowance                  09/27/18               75
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                10/05/18            7,691
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                10/19/18            7,691
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Phone Allowance                  10/30/18               75
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                11/02/18            7,691
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                11/16/18            7,691
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Phone Allowance                  11/29/18               75
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                11/30/18            7,691
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Expense Reimbursement            12/13/18               77
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                12/14/18            7,691
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                12/28/18            7,691
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Phone Allowance                  12/31/18               75
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                01/11/19            6,962
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Expense Reimbursement            01/24/19              441
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                01/25/19            6,962
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Phone Allowance                  01/31/19               75
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                02/08/19            6,962
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                02/22/19            6,962
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Phone Allowance                  02/27/19               75
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Expense Reimbursement            03/07/19              100
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                03/08/19            6,962
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Expense Reimbursement            03/21/19               17
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                03/22/19            6,962
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Phone Allowance                  04/04/19               75
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                04/05/19            6,962
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Expense Reimbursement            04/18/19               89
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                04/19/19            6,385
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Phone Allowance                  04/29/19               75
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                05/03/19            6,385
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                05/17/19            6,385
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Phone Allowance                  05/30/19               75
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Expense Reimbursement            05/30/19               19
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                05/31/19            6,385
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                06/14/19            6,385
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                06/28/19            6,385
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Phone Allowance                  07/02/19               75
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Expense Reimbursement            07/11/19              240
Gehlhar, Bernard            2613 Isabelle Avenue                 San Mateo, CA 94403               Firm Member                  Bi-Weekly Payroll                07/12/19           10,462
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Bi-Weekly Payroll                09/07/18            5,841
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Bi-Weekly Payroll                09/21/18            5,841
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Bi-Weekly Payroll                10/05/18            5,841
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Expense Reimbursement            10/05/18            4,026
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Bi-Weekly Payroll                10/19/18            5,841
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Bi-Weekly Payroll                11/02/18            5,841
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Bi-Weekly Payroll                11/16/18            5,841
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Bi-Weekly Payroll                11/30/18            5,841
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Bi-Weekly Payroll                12/14/18            5,841
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Bi-Weekly Payroll                12/28/18            5,550
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Expense Reimbursement            01/09/19              509
Giunta, Michael P           33 Tower Hill Rd                     North Reading, MA 01864           Firm Member                  Bi-Weekly Payroll                01/11/19            4,167
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                09/07/18           39,020
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                09/21/18           39,020
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Phone Allowance                  09/27/18               75
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                10/05/18           39,020
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                10/19/18           39,020
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Phone Allowance                  10/30/18               75
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                11/02/18           39,020
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Expense Reimbursement            11/15/18              339
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                11/16/18           39,020
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Phone Allowance                  11/29/18               75
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                11/30/18           39,020
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Expense Reimbursement            12/13/18               66




                                                                                           Page 15 of 50
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 64 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                12/14/18           39,020
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                12/28/18           39,020
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Year End Distributions           12/31/18          204,352
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Phone Allowance                  12/31/18               75
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                01/11/19           30,686
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Expense Reimbursement            01/24/19              111
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                01/25/19           30,686
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Phone Allowance                  01/31/19               75
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Expense Reimbursement            02/07/19              955
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                02/08/19           30,686
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Expense Reimbursement            02/21/19              422
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                02/22/19           30,686
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Phone Allowance                  02/27/19               75
Goldman, Michael L.         6 White Briar                        Pittsford, NY 14534               Firm Member                  Phone Allowance                  04/04/19               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            09/06/18              774
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            09/06/18              106
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                09/07/18            8,733
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            09/20/18               90
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            09/20/18               45
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                09/21/18            8,733
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            09/24/18              319
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  09/27/18               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            10/04/18              186
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            10/04/18              118
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                10/05/18            8,733
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            10/18/18            1,868
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            10/18/18              221
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                10/19/18            8,733
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  10/30/18               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            10/31/18            2,930
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            10/31/18               96
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                11/02/18            8,733
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  11/15/18               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            11/15/18               52
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                11/16/18            8,733
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            11/29/18              138
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  11/29/18               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            11/29/18               31
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                11/30/18            8,660
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            12/13/18              317
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                12/14/18            8,733
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            12/27/18              770
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                12/28/18            8,733
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  12/31/18               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            01/10/19              159
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                01/11/19            8,441
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            01/24/19              293
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            01/24/19              112
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                01/25/19            8,441
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  01/31/19               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            02/07/19              811
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                02/08/19            8,441
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            02/08/19              243
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            02/21/19              154
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                02/22/19            8,441
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  02/27/19               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            03/07/19            2,151
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                03/08/19            8,441
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            03/21/19              183
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                03/22/19            8,441
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  04/04/19               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                04/05/19            8,441
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            04/05/19              360
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            04/18/19              312
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                04/19/19            6,970
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  04/29/19               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            05/02/19            1,869
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                05/03/19            6,970
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            05/16/19              403
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                05/17/19            6,970
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            05/30/19              636
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  05/30/19               75




                                                                                           Page 16 of 50
        Case 19-34574-KRH                           Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 65 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                05/31/19            6,970
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                06/14/19            6,970
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            06/14/19               95
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                06/28/19            6,970
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            07/02/19              195
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  07/02/19               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            07/11/19               86
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                07/12/19            6,970
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            07/25/19              168
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                07/26/19            6,970
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Phone Allowance                  07/31/19               75
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Expense Reimbursement            08/08/19              189
Grubin, Janice B            652 Broadway, Apt 5                  New York, NY 10012                Firm Member                  Bi-Weekly Payroll                08/09/19            6,970
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                09/07/18           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                09/21/18           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Phone Allowance                  09/27/18               75
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Expense Reimbursement            10/04/18               44
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                10/05/18           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                10/19/18           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Phone Allowance                  10/30/18               75
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                11/02/18           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                11/16/18           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Phone Allowance                  11/29/18               75
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                11/30/18           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                12/14/18           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                12/28/18           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Year End Distributions           12/31/18           33,911
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Phone Allowance                  12/31/18               75
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                01/11/19           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                01/25/19           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Phone Allowance                  01/31/19               75
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                02/08/19           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                02/22/19           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Phone Allowance                  02/27/19               75
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                03/08/19           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                03/22/19           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Phone Allowance                  04/04/19               75
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                04/05/19           10,183
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                04/19/19            7,587
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Phone Allowance                  04/29/19               75
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                05/03/19            7,587
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                05/17/19            7,587
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Phone Allowance                  05/30/19               75
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                05/31/19            7,587
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                06/14/19            7,587
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                06/28/19            7,587
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Phone Allowance                  07/02/19               75
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                07/12/19            7,587
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                07/26/19            7,587
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Phone Allowance                  07/31/19               75
Gustafson, Charles E        9312 Ludgate Drive                   Alexandria, VA 22309              Firm Member                  Bi-Weekly Payroll                08/09/19            7,587
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Bi-Weekly Payroll                09/07/18            9,715
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Bi-Weekly Payroll                09/21/18            9,715
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Bi-Weekly Payroll                10/05/18            9,715
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Bi-Weekly Payroll                10/19/18            9,715
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Bi-Weekly Payroll                11/02/18            9,715
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Bi-Weekly Payroll                11/16/18            9,715
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Bi-Weekly Payroll                11/30/18            9,715
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Bi-Weekly Payroll                12/14/18            9,715
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Bi-Weekly Payroll                12/28/18            9,715
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Expense Reimbursement            01/10/19            1,011
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Bi-Weekly Payroll                01/11/19            5,423
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Expense Reimbursement            02/27/19              150
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Expense Reimbursement            03/07/19            1,163
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Phone Allowance                  04/04/19               75
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Phone Allowance                  04/29/19               75
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Expense Reimbursement            05/30/19              654
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Phone Allowance                  05/30/19               75
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Phone Allowance                  07/02/19               75
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Expense Reimbursement            07/11/19              512
Haman, Benjamin Clark       30435 Passageway Place               Agoura Hills, CA 91301            Firm Member                  Phone Allowance                  07/31/19               75
Harrison, Robert G          1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            09/06/18               78




                                                                                           Page 17 of 50
         Case 19-34574-KRH                              Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                              Document     Page 66 of 125

                                                                                                                                                                                      Exhibit SOFA 4
                                                                                               LeClairRyan, PPLC
                                                                                               Case 19-34574-KRH


                     SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                         or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                               Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                09/07/18            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                09/21/18            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            09/27/18              150
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            10/04/18               20
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                10/05/18            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            10/18/18               86
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                10/19/18            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Phone Allowance                  10/30/18               75
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            10/31/18               43
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                11/02/18            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            11/15/18              100
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                11/16/18            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Phone Allowance                  11/29/18               75
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            11/29/18               46
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                11/30/18            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                12/14/18            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            12/27/18              614
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                12/28/18            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Phone Allowance                  12/31/18               75
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                01/11/19            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            01/17/19            4,480
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            01/24/19              104
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                01/25/19            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Phone Allowance                  01/31/19               75
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                02/08/19            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                02/22/19            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Phone Allowance                  02/27/19               75
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                03/08/19            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            03/21/19            1,041
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                03/22/19            4,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Phone Allowance                  04/04/19               75
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                04/05/19            6,855
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                04/19/19            8,393
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Phone Allowance                  04/29/19               75
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            05/02/19            1,214
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                05/03/19            8,393
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            05/16/19              614
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                05/17/19            8,393
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            05/30/19              105
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Phone Allowance                  05/30/19               75
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                05/31/19            8,393
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                06/14/19            8,393
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                06/28/19            8,393
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Phone Allowance                  07/02/19               75
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            07/02/19               28
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                07/12/19            8,393
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            07/25/19              107
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                07/26/19            8,393
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Phone Allowance                  07/31/19               75
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            08/08/19               21
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Bi-Weekly Payroll                08/09/19            8,393
Harrison, Robert G              1819 Chantry Drive                   Arcadia, CA 91006                 Firm Member                  Expense Reimbursement            08/26/19               21
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                09/07/18            7,520
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Expense Reimbursement            09/20/18               98
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Expense Reimbursement            09/20/18               45
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                09/21/18            7,520
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Phone Allowance                  09/27/18               75
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Expense Reimbursement            10/04/18            1,229
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Expense Reimbursement            10/04/18               91
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                10/05/18            7,520
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Expense Reimbursement            10/18/18              100
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Expense Reimbursement            10/18/18               90
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                10/19/18            7,520
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Phone Allowance                  10/30/18               75
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Expense Reimbursement            10/31/18              327
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Expense Reimbursement            10/31/18               51
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                11/02/18            7,520
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Expense Reimbursement            11/15/18               73
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Expense Reimbursement            11/15/18               30
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                11/16/18            7,520
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Expense Reimbursement            11/29/18              179
Hartzell, Andrew C              19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                  Phone Allowance                  11/29/18               75




                                                                                               Page 18 of 50
         Case 19-34574-KRH                           Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                           Document     Page 67 of 125

                                                                                                                                                                                   Exhibit SOFA 4
                                                                                            LeClairRyan, PPLC
                                                                                            Case 19-34574-KRH


                  SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                      or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Hartzell, Andrew C           19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                    Expense Reimbursement          11/29/18               32
Hartzell, Andrew C           19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                    Bi-Weekly Payroll              11/30/18            7,520
Hartzell, Andrew C           19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                    Bi-Weekly Payroll              12/14/18            7,520
Hartzell, Andrew C           19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                    Expense Reimbursement          12/27/18              144
Hartzell, Andrew C           19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                    Bi-Weekly Payroll              12/28/18            7,520
Hartzell, Andrew C           19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                    Year End Distributions         12/31/18           12,254
Hartzell, Andrew C           19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                    Phone Allowance                12/31/18               75
Hartzell, Andrew C           19 Franklin Rodgers Road             Hingham, MA 02043                 Firm Member                    Bi-Weekly Payroll              01/11/19            5,637
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              09/07/18            6,112
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          09/20/18              100
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              09/21/18            6,112
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          09/27/18              160
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          10/04/18            1,261
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              10/05/18            6,112
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              10/19/18            6,112
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          10/30/18              134
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              11/02/18            6,112
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              11/16/18            6,112
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          11/29/18              134
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          11/29/18               37
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              11/30/18            6,112
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              12/14/18            6,112
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              12/28/18            6,112
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          12/31/18              134
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              01/11/19            6,112
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              01/25/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          01/31/19              134
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          02/07/19            1,168
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              02/08/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              02/22/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          02/27/19              134
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              03/08/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              03/22/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          04/04/19              134
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          04/05/19               15
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              04/05/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              04/19/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          04/29/19              134
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          05/02/19              866
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              05/03/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              05/17/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          05/30/19              134
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              05/31/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              06/14/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              06/28/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          07/02/19            1,034
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          07/02/19              134
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              07/12/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          07/25/19               18
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              07/26/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          07/31/19              134
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              08/09/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              08/23/19            6,286
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          08/26/19              147
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Expense Reimbursement          08/26/19              147
Hern, Elizabeth Bugg         926 Argonne Ave. NE                  Atlanta, GA 30309                 Director of Executive Admin.   Bi-Weekly Payroll              08/28/19            5,000
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Expense Reimbursement          09/06/18              809
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Bi-Weekly Payroll              09/07/18           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Bi-Weekly Payroll              09/21/18           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Phone Allowance                09/27/18               75
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Bi-Weekly Payroll              10/05/18           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Bi-Weekly Payroll              10/19/18           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Phone Allowance                10/30/18               75
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Bi-Weekly Payroll              11/02/18           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Bi-Weekly Payroll              11/16/18           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Phone Allowance                11/29/18               75
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Bi-Weekly Payroll              11/30/18           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Bi-Weekly Payroll              12/14/18           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Bi-Weekly Payroll              12/28/18           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Phone Allowance                12/31/18               75
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Year End Distributions         12/31/18          108,843
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                    Bi-Weekly Payroll              01/11/19           22,309




                                                                                            Page 19 of 50
         Case 19-34574-KRH                            Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                                            Document     Page 68 of 125

                                                                                                                                                                                   Exhibit SOFA 4
                                                                                            LeClairRyan, PPLC
                                                                                            Case 19-34574-KRH


                  SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                      or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                             Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                01/25/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Phone Allowance                  01/31/19               75
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                02/08/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                02/22/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Phone Allowance                  02/27/19               75
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Loan Payment                     02/28/19           26,598
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Expense Reimbursement            03/07/19               91
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                03/08/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                03/22/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Loan Payment                     03/31/19           26,598
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Phone Allowance                  04/04/19               75
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                04/05/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Expense Reimbursement            04/05/19            2,438
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                04/19/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Phone Allowance                  04/29/19               75
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Expense Reimbursement            04/30/19              564
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Expense Reimbursement            04/30/19              399
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Expense Reimbursement            04/30/19              227
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Expense Reimbursement            04/30/19               36
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Loan Payment                     04/30/19           26,598
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                05/03/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                05/17/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Phone Allowance                  05/30/19               75
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                05/31/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Loan Payment                     05/31/19           26,598
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Loan Payment                     06/04/19           25,871
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                06/14/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Expense Reimbursement            06/14/19              296
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Loan Payment                     06/17/19           25,871
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                06/28/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Phone Allowance                  07/02/19               75
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                07/12/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Loan Payment                     07/18/19           25,871
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                07/26/19           22,309
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Phone Allowance                  07/31/19               75
Hern, Micheal L              420 N. Stafford Avenue               Richmond, VA 23220                Firm Member                  Bi-Weekly Payroll                08/09/19           22,309
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            09/06/18              163
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                09/07/18           11,842
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                09/21/18           11,842
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Phone Allowance                  09/27/18               75
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                10/05/18           11,842
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                10/19/18           11,842
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Phone Allowance                  10/30/18               75
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                11/02/18           11,842
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            11/15/18               73
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                11/16/18           11,842
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            11/29/18              419
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            11/29/18              352
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Phone Allowance                  11/29/18               75
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                11/30/18           11,842
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            12/13/18              328
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                12/14/18           11,842
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            12/27/18            1,068
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                12/28/18           11,842
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Year End Distributions           12/31/18           12,239
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Phone Allowance                  12/31/18               75
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            01/10/19              227
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                01/11/19            9,655
Hill, Katja H                17 Rio Vista Lane                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                01/25/19            5,160
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                09/07/18            6,991
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Expense Reimbursement            09/20/18            2,219
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                09/21/18            6,991
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Phone Allowance                  09/27/18               75
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                10/05/18            6,991
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Expense Reimbursement            10/18/18              436
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Expense Reimbursement            10/18/18               93
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                10/19/18            6,991
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Phone Allowance                  10/30/18               75
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                11/02/18            6,991
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                11/16/18            6,991
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Phone Allowance                  11/29/18               75
Holm, William M              6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                11/30/18            6,991




                                                                                            Page 20 of 50
         Case 19-34574-KRH                              Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                              Document     Page 69 of 125

                                                                                                                                                                                      Exhibit SOFA 4
                                                                                               LeClairRyan, PPLC
                                                                                               Case 19-34574-KRH


                     SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                         or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                               Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                12/14/18            6,991
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Expense Reimbursement            12/27/18              252
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                12/28/18            6,991
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Year End Distributions           12/31/18           14,399
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Phone Allowance                  12/31/18               75
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                01/11/19            6,991
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Expense Reimbursement            01/24/19               15
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                01/25/19            6,991
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Phone Allowance                  01/31/19               75
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Expense Reimbursement            02/07/19            1,680
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                02/08/19            6,991
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                02/22/19            6,991
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Phone Allowance                  02/27/19               75
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                03/08/19            6,991
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Expense Reimbursement            03/21/19              294
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                03/22/19            6,991
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Phone Allowance                  04/04/19               75
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                04/05/19            6,991
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                04/19/19            6,414
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Phone Allowance                  04/29/19               75
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                05/03/19            6,414
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                05/17/19            6,414
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Phone Allowance                  05/30/19               75
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                05/31/19            6,414
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                06/14/19            6,414
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Expense Reimbursement            06/14/19            1,826
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                06/28/19            6,414
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Phone Allowance                  07/02/19               75
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                07/12/19            6,414
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                07/26/19            6,414
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Phone Allowance                  07/31/19               75
Holm, William M                 6400 Boulevard View                  Alexandria, VA 22307              Firm Member                  Bi-Weekly Payroll                08/09/19            6,414
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                09/07/18            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                09/21/18            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Expense Reimbursement            09/27/18               75
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                10/05/18            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                10/19/18            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Expense Reimbursement            10/30/18               75
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                11/02/18            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                11/16/18            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Expense Reimbursement            11/29/18               75
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                11/30/18            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                12/14/18            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                12/28/18            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Expense Reimbursement            12/31/18               75
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                01/11/19            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                01/25/19            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Expense Reimbursement            01/31/19               75
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                02/08/19            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                02/22/19            7,350
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Expense Reimbursement            02/27/19               75
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                03/08/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                03/22/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Expense Reimbursement            04/04/19               75
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                04/05/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                04/19/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Expense Reimbursement            04/29/19               75
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                05/03/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                05/17/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Expense Reimbursement            05/30/19               75
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                05/31/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                06/14/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                06/28/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Expense Reimbursement            07/02/19               75
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                07/12/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                07/26/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Expense Reimbursement            07/31/19               75
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                08/09/19            7,805
Hopewell, Dwight F              13532 Reynard Lane                   Richmond, VA 23233                Asst. General Counsel        Bi-Weekly Payroll                08/23/19            7,350
Horn, Charles H                 2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                09/07/18           12,037
Horn, Charles H                 2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                09/21/18           12,037
Horn, Charles H                 2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Phone Allowance                  09/27/18               75




                                                                                               Page 21 of 50
        Case 19-34574-KRH                           Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 70 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Expense Reimbursement            10/04/18              183
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                10/05/18           12,037
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Expense Reimbursement            10/18/18                1
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                10/19/18           12,037
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Phone Allowance                  10/30/18               75
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                11/02/18           12,037
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                11/16/18           12,037
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Expense Reimbursement            11/29/18            1,135
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Expense Reimbursement            11/29/18              229
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Phone Allowance                  11/29/18               75
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                11/30/18           12,037
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Expense Reimbursement            12/13/18              780
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                12/14/18           12,037
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Expense Reimbursement            12/27/18            1,237
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                12/28/18           12,037
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Year End Distributions           12/31/18           76,905
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Phone Allowance                  12/31/18               75
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Expense Reimbursement            01/10/19              515
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                01/11/19           10,579
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                01/25/19           10,579
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Phone Allowance                  01/31/19               75
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                02/08/19           10,579
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                02/22/19           10,579
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Phone Allowance                  02/27/19               75
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                03/08/19           10,579
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Expense Reimbursement            03/21/19              648
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                03/22/19           10,579
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Phone Allowance                  04/04/19               75
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                04/05/19           10,579
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Expense Reimbursement            04/18/19            1,250
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                04/19/19            7,454
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Phone Allowance                  04/29/19               75
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                05/03/19            7,454
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                05/17/19            7,454
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Expense Reimbursement            05/30/19              776
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Phone Allowance                  05/30/19               75
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                05/31/19            7,454
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                06/14/19            7,454
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                06/28/19            7,454
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Phone Allowance                  07/02/19               75
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                07/12/19            7,454
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                07/26/19            7,454
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Expense Reimbursement            07/29/19            3,219
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Phone Allowance                  07/31/19               75
Horn, Charles H             2026 Lake Street                     San Francisco, CA 94121           Firm Member                  Bi-Weekly Payroll                08/09/19            3,462
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                09/07/18            8,213
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Expense Reimbursement            09/20/18              429
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                09/21/18            8,213
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Phone Allowance                  09/27/18               75
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                10/05/18            8,213
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                10/19/18            8,213
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Phone Allowance                  10/30/18               75
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                11/02/18            8,213
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                11/16/18            8,213
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Phone Allowance                  11/29/18               75
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                11/30/18            8,213
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                12/14/18            8,213
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Expense Reimbursement            12/27/18            2,477
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                12/28/18            7,921
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Year End Distributions           12/31/18           11,940
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Phone Allowance                  12/31/18               75
Hutchison, Warren D         250 Dean Road                        Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                01/11/19            6,958
Inge, Vernon E              1017 South Center Street             Ashland, VA 23005                 Firm Member                  Payroll                          10/19/18          134,015
Inge, Vernon E              1017 South Center Street             Ashland, VA 23005                 Firm Member                  Shareholder Redemption           12/28/18          162,206
Inge, Vernon E              1017 South Center Street             Ashland, VA 23005                 Firm Member                  Year End Distributions           12/31/18           53,734
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            09/06/18               73
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                09/07/18            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                09/21/18            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            09/27/18              175
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                10/05/18            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                10/19/18            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Phone Allowance                  10/30/18               75




                                                                                           Page 22 of 50
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 71 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            10/31/18              645
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                11/02/18            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            11/15/18              256
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                11/16/18            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            11/29/18              272
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Phone Allowance                  11/29/18               75
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                11/30/18            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            12/13/18              353
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                12/14/18            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            12/27/18              588
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                12/28/18            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Year End Distributions           12/31/18           12,239
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Phone Allowance                  12/31/18               75
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                01/11/19            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                01/25/19            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Phone Allowance                  01/31/19               75
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            02/07/19            1,861
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                02/08/19            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            02/21/19              219
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                02/22/19            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Phone Allowance                  02/27/19               75
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            03/07/19              174
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                03/08/19            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                03/22/19            5,620
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Phone Allowance                  04/04/19               75
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                04/05/19            6,120
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            04/05/19              157
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            04/18/19              874
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                04/19/19            6,812
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Phone Allowance                  04/29/19               75
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            05/02/19              499
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                05/03/19            6,812
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            05/16/19              197
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                05/17/19            6,812
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Phone Allowance                  05/30/19               75
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                05/31/19            6,812
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                06/14/19            6,812
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            06/14/19              765
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                06/28/19            6,812
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            07/02/19              569
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            07/02/19              145
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Phone Allowance                  07/02/19               75
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            07/11/19              749
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                07/12/19            6,812
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            07/25/19              355
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                07/26/19            6,812
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Phone Allowance                  07/31/19               75
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            08/08/19              232
Jackson, Gretchen A         1177 Redfields Road                  Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                08/09/19            6,812
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Expense Reimbursement            09/06/18            1,411
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                09/07/18           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Expense Reimbursement            09/20/18            1,288
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                09/21/18           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Expense Reimbursement            10/04/18              250
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                10/05/18           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Expense Reimbursement            10/18/18              714
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Expense Reimbursement            10/18/18               59
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                10/19/18           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                11/02/18           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Expense Reimbursement            11/15/18            1,579
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                11/16/18           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Expense Reimbursement            11/29/18            1,669
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                11/30/18           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                12/14/18           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                12/28/18           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                01/11/19           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Expense Reimbursement            01/24/19            4,161
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                01/25/19           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                02/08/19           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Expense Reimbursement            02/08/19            1,924
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                02/22/19           10,769
Janicki, William D.         1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                03/08/19           10,769




                                                                                           Page 23 of 50
          Case 19-34574-KRH                              Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                               Document     Page 72 of 125

                                                                                                                                                                                       Exhibit SOFA 4
                                                                                                LeClairRyan, PPLC
                                                                                                Case 19-34574-KRH


                      SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                          or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

           Name                               Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                03/22/19           10,769
Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                04/05/19           10,769
Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                04/19/19           10,769
Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                05/03/19           57,582
Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                05/17/19           10,769
Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                05/31/19           10,769
Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                06/14/19           10,769
Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                06/28/19           10,769
Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Expense Reimbursement            07/11/19              124
Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                07/12/19           10,769
Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                07/26/19           10,769
Janicki, William D.              1225 Macaulay Cir                    Carmichael, CA 95608              Firm Member                  Bi-Weekly Payroll                08/09/19           10,769
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            09/06/18            1,217
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                09/07/18            9,936
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            09/20/18              167
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                09/21/18            9,936
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Phone Allowance                  09/27/18               75
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            10/04/18              622
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                10/05/18            9,936
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            10/18/18            1,628
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                10/19/18            9,936
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Phone Allowance                  10/30/18               75
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            10/31/18              884
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                11/02/18            9,936
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            11/15/18              887
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            11/15/18               64
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                11/16/18            9,936
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            11/29/18              329
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Phone Allowance                  11/29/18               75
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                11/30/18            9,936
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            12/13/18              289
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                12/14/18            9,936
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            12/27/18              398
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                12/28/18            9,936
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Year End Distributions           12/31/18           38,495
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Phone Allowance                  12/31/18               75
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                01/11/19            9,353
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            01/24/19            1,546
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                01/25/19            9,353
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Phone Allowance                  01/31/19               75
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            02/07/19              684
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                02/08/19            9,353
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            02/21/19              260
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                02/22/19            9,353
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Phone Allowance                  02/27/19               75
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            02/28/19                0
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            03/07/19            1,496
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                03/08/19            9,353
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            03/21/19              289
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                03/22/19            9,353
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Phone Allowance                  04/04/19               75
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                04/05/19            9,353
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            04/05/19              550
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            04/18/19              164
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                04/19/19            6,824
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Phone Allowance                  04/29/19               75
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            05/02/19              799
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                05/03/19            6,824
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            05/16/19              328
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                05/17/19            6,824
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            05/30/19            2,375
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Phone Allowance                  05/30/19               75
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                05/31/19            6,824
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                06/14/19            6,824
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            06/14/19              555
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                06/28/19            6,824
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            07/02/19              594
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Phone Allowance                  07/02/19               75
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            07/11/19              295
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                07/12/19            6,824
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                07/26/19            6,824
Jessee, John T                   5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Phone Allowance                  07/31/19               75




                                                                                                Page 24 of 50
         Case 19-34574-KRH                              Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                              Document     Page 73 of 125

                                                                                                                                                                                      Exhibit SOFA 4
                                                                                               LeClairRyan, PPLC
                                                                                               Case 19-34574-KRH


                     SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                         or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                               Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Jessee, John T                  5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            08/08/19              760
Jessee, John T                  5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                08/09/19            6,824
Jessee, John T                  5008 Fox Ridge Road SW               Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            08/26/19            1,117
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                09/07/18            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                09/21/18            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            09/27/18               75
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                10/05/18            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                10/19/18            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            10/30/18               75
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                11/02/18            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                11/16/18            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            11/29/18               75
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                11/30/18            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                12/14/18            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                12/28/18            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            12/31/18               75
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                01/11/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            01/18/19                0
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                01/25/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            01/31/19               75
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                02/08/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                02/22/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            02/27/19               75
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                03/08/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                03/22/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            04/04/19               75
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                04/05/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                04/19/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            04/29/19               75
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                05/03/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            05/16/19              241
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                05/17/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            05/30/19               75
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                05/31/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                06/14/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                06/28/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            07/02/19               75
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                07/12/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                07/26/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            07/31/19               75
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                08/09/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                08/23/19            9,091
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Bi-Weekly Payroll                08/28/19            7,231
Jones, Dwight                   11829 Thomas Mill Drive              Glen Allen, VA 23059              CFO                          Expense Reimbursement            08/30/19                1
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                09/07/18           11,520
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Expense Reimbursement            09/20/18              833
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Expense Reimbursement            09/20/18              341
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                09/21/18           11,520
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Phone Allowance                  09/27/18               75
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Expense Reimbursement            10/04/18              236
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                10/05/18           11,520
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Expense Reimbursement            10/18/18              687
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                10/19/18           11,520
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Phone Allowance                  10/30/18               75
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Expense Reimbursement            10/31/18              823
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Expense Reimbursement            10/31/18              278
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                11/02/18           11,520
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Expense Reimbursement            11/15/18              108
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                11/16/18           11,520
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Expense Reimbursement            11/29/18              420
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Phone Allowance                  11/29/18               75
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                11/30/18           11,520
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Expense Reimbursement            12/13/18              528
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                12/14/18           11,520
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                12/28/18           11,228
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Year End Distributions           12/31/18           29,998
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Phone Allowance                  12/31/18               75
Kenneally, Kevin G              21 Charles Street                    Hingham, MA 02043                 Firm Member                  Bi-Weekly Payroll                01/11/19            8,653
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            09/06/18               11
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                09/07/18            6,793
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                09/21/18            6,793
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Phone Allowance                  09/27/18               75




                                                                                               Page 25 of 50
         Case 19-34574-KRH                              Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                              Document     Page 74 of 125

                                                                                                                                                                                      Exhibit SOFA 4
                                                                                               LeClairRyan, PPLC
                                                                                               Case 19-34574-KRH


                     SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                         or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                               Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            10/04/18               74
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                10/05/18            6,793
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            10/18/18              590
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                10/19/18            6,793
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Phone Allowance                  10/30/18               75
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            10/31/18               45
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                11/02/18            6,793
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                11/16/18            6,793
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Phone Allowance                  11/29/18               75
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            11/29/18               19
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                11/30/18            6,793
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                12/14/18            6,793
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            12/27/18               94
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                12/28/18            6,793
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Year End Distributions           12/31/18           11,926
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Phone Allowance                  12/31/18               75
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            01/10/19              424
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                01/11/19            6,210
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            01/24/19              117
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                01/25/19            6,210
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Phone Allowance                  01/31/19               75
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            02/07/19            1,565
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                02/08/19            6,210
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            02/21/19              592
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                02/22/19            6,210
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Phone Allowance                  02/27/19               75
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            03/07/19               75
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                03/08/19            6,210
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            03/21/19              604
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                03/22/19            6,210
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Phone Allowance                  04/04/19               75
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                04/05/19            6,210
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            04/05/19            4,651
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                04/19/19            6,267
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Phone Allowance                  04/29/19               75
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            05/02/19              178
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                05/03/19            6,267
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            05/16/19               94
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                05/17/19            6,267
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Phone Allowance                  05/30/19               75
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                05/31/19            6,267
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                06/14/19            6,267
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                06/28/19            6,267
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            07/02/19              406
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Phone Allowance                  07/02/19               75
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                07/12/19            6,267
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            07/25/19               15
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                07/26/19            6,267
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Phone Allowance                  07/31/19               75
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Expense Reimbursement            08/08/19              168
King, Ray W                     5608 Shenandoah Avenue               Norfolk, VA 23509                 Firm Member                  Bi-Weekly Payroll                08/09/19            6,267
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Expense Reimbursement            09/06/18              188
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Bi-Weekly Payroll                09/07/18            6,002
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Bi-Weekly Payroll                09/21/18            6,002
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Phone Allowance                  09/27/18               75
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Bi-Weekly Payroll                10/05/18            6,002
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Expense Reimbursement            10/18/18              150
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Bi-Weekly Payroll                10/19/18            6,002
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Phone Allowance                  10/30/18               75
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Bi-Weekly Payroll                11/02/18            6,002
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Expense Reimbursement            11/15/18              287
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Bi-Weekly Payroll                11/16/18            6,002
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Phone Allowance                  11/29/18               75
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Bi-Weekly Payroll                11/30/18            6,002
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Expense Reimbursement            12/13/18               75
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Bi-Weekly Payroll                12/14/18            6,002
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Expense Reimbursement            12/27/18              409
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Bi-Weekly Payroll                12/28/18            5,710
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Phone Allowance                  12/31/18               75
Kostich, Christy M              24169 Mentry Drive                   Newhall, CA 91321                 Firm Member                  Bi-Weekly Payroll                01/11/19            3,046
Kuhnel, Paul C                  223 North Broad Street               Salem, VA 24153                   Firm Member                  Expense Reimbursement            09/06/18              321
Kuhnel, Paul C                  223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                09/07/18            7,275




                                                                                               Page 26 of 50
         Case 19-34574-KRH                             Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                                             Document     Page 75 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                             Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Expense Reimbursement            09/20/18              105
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                09/21/18            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Phone Allowance                  09/27/18               75
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Expense Reimbursement            10/04/18              290
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                10/05/18            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Expense Reimbursement            10/18/18              347
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                10/19/18            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Phone Allowance                  10/30/18               75
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Expense Reimbursement            10/31/18              201
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                11/02/18            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                11/16/18            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Phone Allowance                  11/29/18               75
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                11/30/18            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Expense Reimbursement            12/11/18              538
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Expense Reimbursement            12/13/18              730
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                12/14/18            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                12/28/18            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Phone Allowance                  12/31/18               75
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                01/11/19            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                01/25/19            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Phone Allowance                  01/31/19               75
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                02/08/19            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                02/22/19            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Phone Allowance                  02/27/19               75
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                03/08/19            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Expense Reimbursement            03/21/19            1,617
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                03/22/19            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Phone Allowance                  04/04/19               75
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                04/05/19            7,275
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Expense Reimbursement            04/05/19              310
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Expense Reimbursement            04/18/19              406
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                04/19/19            6,170
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Phone Allowance                  04/29/19               75
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                05/03/19            6,170
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                05/17/19            6,170
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Phone Allowance                  05/30/19               75
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                05/31/19            6,170
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                06/14/19            6,170
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                06/28/19            6,170
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Phone Allowance                  07/02/19               75
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                07/12/19            6,170
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                07/26/19            6,170
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Phone Allowance                  07/31/19               75
Kuhnel, Paul C                223 North Broad Street               Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                08/09/19            6,170
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            09/06/18            4,433
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            09/06/18            2,231
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                09/07/18           18,974
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            09/20/18              705
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                09/21/18           18,974
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Phone Allowance                  09/27/18               75
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            10/04/18            3,569
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            10/04/18              552
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                10/05/18           18,974
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            10/18/18            5,499
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                10/19/18           18,974
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Phone Allowance                  10/30/18               75
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                11/02/18           18,974
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            11/15/18            2,172
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                11/16/18           18,974
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Phone Allowance                  11/29/18               75
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                11/30/18           18,974
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                12/14/18           18,974
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            12/27/18              602
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                12/28/18           18,974
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Year End Distributions           12/31/18           83,584
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Phone Allowance                  12/31/18               75
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            01/10/19            6,464
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                01/11/19           15,328
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            01/24/19              427
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                01/25/19           15,328
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Phone Allowance                  01/31/19               75
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                02/08/19           15,328




                                                                                             Page 27 of 50
         Case 19-34574-KRH                            Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                            Document     Page 76 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                             Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                02/22/19           15,328
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Phone Allowance                  02/27/19               75
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            03/07/19              118
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                03/08/19           15,328
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                03/22/19           15,328
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Phone Allowance                  04/04/19               75
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                04/05/19           20,328
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                04/19/19           19,944
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Phone Allowance                  04/29/19               75
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                05/03/19           19,944
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            05/16/19              322
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                05/17/19           19,944
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Phone Allowance                  05/30/19               75
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                05/31/19           19,944
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                06/14/19           19,944
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            06/14/19               23
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                06/28/19           19,944
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Expense Reimbursement            07/02/19              905
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Phone Allowance                  07/02/19               75
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                07/12/19           19,944
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                07/26/19           19,944
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Phone Allowance                  07/31/19               75
Lagrotteria, Joseph F         6 Cambridge Court                    Eatontown, NJ 07724               Firm Member                  Bi-Weekly Payroll                08/09/19           19,944
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                09/07/18            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Expense Reimbursement            09/20/18              163
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                09/21/18            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Phone Allowance                  09/27/18               75
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Expense Reimbursement            10/04/18              122
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                10/05/18            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Expense Reimbursement            10/18/18              165
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                10/19/18            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Phone Allowance                  10/30/18               75
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                11/02/18            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Expense Reimbursement            11/15/18               32
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                11/16/18            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Phone Allowance                  11/29/18               75
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                11/30/18            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Expense Reimbursement            12/13/18              141
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                12/14/18            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                12/28/18            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Year End Distributions           12/31/18           13,353
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Phone Allowance                  12/31/18               75
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                01/11/19            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                01/25/19            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Phone Allowance                  01/31/19               75
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                02/08/19            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Expense Reimbursement            02/21/19              301
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                02/22/19            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Phone Allowance                  02/27/19               75
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                03/08/19            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                03/22/19            7,737
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Phone Allowance                  04/04/19               75
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                04/05/19            8,237
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                04/19/19            6,920
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Phone Allowance                  04/29/19               75
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                05/03/19            6,920
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                05/17/19            6,920
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Phone Allowance                  05/30/19               75
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                05/31/19            6,920
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                06/14/19            6,920
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                06/28/19            6,920
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Phone Allowance                  07/02/19               75
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                07/12/19            6,920
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                07/26/19            6,920
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Phone Allowance                  07/31/19               75
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Bi-Weekly Payroll                08/09/19            6,920
Lange, Christopher J          5615 Riverside Drive                 Richmond, VA 23225                Firm Member, DC Member       Fees                             08/27/19           14,000
Lay, David M                  100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                09/07/18            9,712
Lay, David M                  100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                09/21/18            9,712
Lay, David M                  100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Phone Allowance                  09/27/18               75
Lay, David M                  100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                10/05/18            9,712
Lay, David M                  100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                10/19/18            9,712




                                                                                             Page 28 of 50
         Case 19-34574-KRH                           Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                           Document     Page 77 of 125

                                                                                                                                                                                   Exhibit SOFA 4
                                                                                            LeClairRyan, PPLC
                                                                                            Case 19-34574-KRH


                  SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                      or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Phone Allowance                  10/30/18               75
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Expense Reimbursement            10/31/18               91
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                11/02/18            9,712
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                11/16/18            9,712
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Phone Allowance                  11/29/18               75
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                11/30/18            9,712
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                12/14/18            9,712
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Expense Reimbursement            12/27/18              199
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                12/28/18            9,712
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Year End Distributions           12/31/18           12,239
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Phone Allowance                  12/31/18               75
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                01/11/19            7,524
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Expense Reimbursement            01/24/19               68
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                01/25/19            7,524
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Phone Allowance                  01/31/19               75
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                02/08/19            7,524
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                02/22/19            7,524
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Phone Allowance                  02/27/19               75
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Expense Reimbursement            03/07/19               30
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                03/08/19            7,524
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                03/22/19            7,524
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Phone Allowance                  04/04/19               75
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                04/05/19            8,524
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Expense Reimbursement            04/05/19               55
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                04/19/19            8,111
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Phone Allowance                  04/29/19               75
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                05/03/19            8,111
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                05/17/19            8,111
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Phone Allowance                  05/30/19               75
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                05/31/19            8,111
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                06/14/19            8,111
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                06/28/19            8,111
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Expense Reimbursement            07/02/19              130
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Phone Allowance                  07/02/19               75
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                07/12/19            8,111
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                07/26/19            8,111
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Phone Allowance                  07/31/19               75
Lay, David M                 100 Woodhall Drive                   Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                08/09/19            5,169
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            09/06/18               36
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                09/07/18           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            09/20/18              150
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            09/20/18              133
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                09/21/18           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            10/04/18               40
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            10/04/18               10
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                10/05/18           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            10/18/18              143
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                10/19/18           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                11/02/18           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            11/15/18              129
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            11/15/18               52
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                11/16/18           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            11/29/18              343
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                11/30/18           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            12/13/18               20
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                12/14/18           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            12/27/18               99
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                12/28/18           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Year End Distributions           12/31/18          172,504
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                01/11/19           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                01/25/19           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Phone Allowance                  02/07/19               75
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                02/08/19           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            02/21/19              106
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                02/22/19           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Loan Payment                     02/28/19           41,186
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                03/08/19           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            03/21/19              437
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                03/22/19           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Loan Payment                     03/31/19           41,186
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                04/05/19           22,476
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            04/18/19              104




                                                                                            Page 29 of 50
         Case 19-34574-KRH                           Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                           Document     Page 78 of 125

                                                                                                                                                                                   Exhibit SOFA 4
                                                                                            LeClairRyan, PPLC
                                                                                            Case 19-34574-KRH


                  SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                      or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                04/19/19           18,560
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Loan Payment                     04/30/19           41,186
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            05/02/19              300
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                05/03/19           18,560
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            05/16/19               44
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                05/17/19           18,560
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                05/31/19           18,560
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Loan Payment                     05/31/19           41,186
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Loan Payment                     06/04/19           40,052
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                06/14/19           18,560
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Expense Reimbursement            06/14/19               78
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Loan Payment                     06/17/19           40,052
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                06/28/19           18,560
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                07/12/19           18,560
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Loan Payment                     07/18/19           40,052
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                07/26/19           18,560
LeClair, Gary D              326 Wickham Glen Dr                  Richmond, VA 23238                Firm Member                  Bi-Weekly Payroll                08/09/19           14,406
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Expense Reimbursement            09/06/18              261
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                09/07/18           16,292
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Expense Reimbursement            09/20/18              210
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                09/21/18           16,292
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Phone Allowance                  09/27/18               75
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                10/05/18           16,292
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Expense Reimbursement            10/18/18            2,955
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                10/19/18           16,292
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Phone Allowance                  10/30/18               75
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Expense Reimbursement            10/31/18            1,195
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                11/02/18           16,292
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                11/16/18           16,292
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Expense Reimbursement            11/29/18              776
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Phone Allowance                  11/29/18               75
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                11/30/18           16,292
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                12/14/18           16,292
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Expense Reimbursement            12/27/18              128
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                12/28/18           16,292
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Year End Distributions           12/31/18           60,735
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Phone Allowance                  12/31/18               75
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                01/11/19           13,375
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                01/25/19           13,375
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Phone Allowance                  01/31/19               75
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                02/08/19           13,375
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Bi-Weekly Payroll                02/22/19           13,375
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Phone Allowance                  02/27/19               75
Leinberg, Gunnar G.          27 Cedarbrook Circle                 Penfield, NY 14526                Firm Member                  Phone Allowance                  04/04/19               75
Leitch, Powell M             2802 Carolina Avenue                 Roanoke, VA 24014                 Firm Member                  Shareholder Redemption           12/28/18           33,296
Leitch, Powell M             2802 Carolina Avenue                 Roanoke, VA 24014                 Firm Member                  Year End Distributions           12/31/18           12,239
Lynch, Christopher J         122 Westminster Drive                West Hartford, CT 06107           Firm Member                  Year End Distributions           12/31/18            6,933
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            09/06/18               45
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            09/06/18               26
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                09/07/18            8,107
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            09/20/18               93
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                09/21/18            8,107
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Phone Allowance                  09/27/18               75
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                10/05/18            8,107
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                10/19/18            8,107
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Phone Allowance                  10/30/18               75
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            10/31/18              320
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            10/31/18              200
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                11/02/18            8,107
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            11/15/18              346
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                11/16/18            8,107
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Phone Allowance                  11/29/18               75
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                11/30/18            8,107
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                12/14/18            8,107
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            12/27/18              787
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                12/28/18            8,107
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Year End Distributions           12/31/18           15,050
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Phone Allowance                  12/31/18               75
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            01/10/19              345
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                01/11/19            7,524
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            01/24/19              514
Markus, Ilan                 1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                01/25/19            7,524




                                                                                            Page 30 of 50
          Case 19-34574-KRH                              Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                               Document     Page 79 of 125

                                                                                                                                                                                       Exhibit SOFA 4
                                                                                                LeClairRyan, PPLC
                                                                                                Case 19-34574-KRH


                      SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                          or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

           Name                               Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Phone Allowance                  01/31/19               75
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            02/07/19              200
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                02/08/19            7,524
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            02/08/19              125
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                02/22/19            7,524
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Phone Allowance                  02/27/19               75
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            03/07/19              805
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                03/08/19            7,524
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            03/21/19            1,295
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                03/22/19            7,524
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Phone Allowance                  04/04/19               75
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                04/05/19            7,524
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            04/05/19              411
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                04/19/19            6,418
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Phone Allowance                  04/29/19               75
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            05/02/19               38
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                05/03/19            6,418
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            05/16/19            2,302
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                05/17/19            6,418
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            05/30/19            1,134
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Phone Allowance                  05/30/19               75
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                05/31/19            6,418
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                06/14/19            6,418
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                06/28/19            6,418
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            07/02/19               78
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Phone Allowance                  07/02/19               75
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                07/12/19            6,418
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            07/25/19            1,444
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                07/26/19            6,418
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Phone Allowance                  07/31/19               75
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            08/08/19              273
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Bi-Weekly Payroll                08/09/19            6,418
Markus, Ilan                     1348 Stillson Road                   Fairfield, CT 06824               Firm Member                  Expense Reimbursement            08/26/19              125
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            09/06/18               69
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                09/07/18            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                09/21/18            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  09/27/18               75
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            10/04/18            1,537
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                10/05/18            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            10/18/18              145
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                10/19/18            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  10/30/18               75
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                11/02/18            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                11/16/18            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  11/29/18               75
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                11/30/18            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                12/14/18            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            12/27/18              212
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                12/28/18            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Year End Distributions           12/31/18            7,940
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  12/31/18               75
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                01/11/19            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                01/25/19            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  01/31/19               75
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            02/07/19            1,008
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                02/08/19            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            02/08/19               59
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            02/21/19            1,318
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                02/22/19            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  02/27/19               75
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            03/07/19              379
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                03/08/19            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            03/21/19            1,138
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                03/22/19            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  04/04/19               75
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                04/05/19            7,476
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            04/18/19            1,400
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                04/19/19            5,842
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            05/02/19              131
Mascitti, Gregory J              29 Cricket Hill Dr                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                05/03/19            4,688
Mason, Diane J                   1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                09/07/18            6,221
Mason, Diane J                   1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                09/21/18            6,221




                                                                                                Page 31 of 50
        Case 19-34574-KRH                             Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                            Document     Page 80 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                              Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                10/05/18            6,221
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                10/19/18            6,221
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                11/02/18            6,221
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                11/16/18            6,221
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Expense Reimbursement            11/19/18           10,679
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Expense Reimbursement            11/28/18              233
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                11/30/18            6,221
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Expense Reimbursement            11/30/18              233
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Expense Reimbursement            11/30/18              232
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                12/14/18            6,221
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                12/28/18            6,221
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                01/11/19            5,419
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                01/25/19            5,419
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                02/08/19            5,419
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                02/22/19            5,419
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                03/08/19            5,419
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                03/22/19            5,419
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                04/05/19            5,419
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                04/19/19            6,323
Mason, Diane J                1464 23rd Avenue                     San Francisco, CA 94122           Firm Member                  Bi-Weekly Payroll                05/03/19           10,892
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                09/07/18            2,321
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                09/21/18            2,321
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Expense Reimbursement            09/27/18               75
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                10/05/18            2,321
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                10/19/18            2,321
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Expense Reimbursement            10/30/18               75
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                11/02/18            2,321
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                11/16/18            2,321
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Expense Reimbursement            11/29/18               75
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                11/30/18            2,321
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                12/14/18            2,321
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                12/28/18            2,321
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Year End Distributions           12/31/18          509,261
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Expense Reimbursement            12/31/18               75
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                01/11/19           11,117
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                01/25/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Expense Reimbursement            01/31/19               75
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                02/08/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                02/22/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Expense Reimbursement            02/27/19               75
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                03/08/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                03/22/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Expense Reimbursement            04/04/19               75
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                04/05/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                04/19/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Expense Reimbursement            04/29/19               75
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                05/03/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                05/17/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Expense Reimbursement            05/30/19               75
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                05/31/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                06/14/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                06/28/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Expense Reimbursement            07/02/19               75
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                07/12/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                07/26/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Expense Reimbursement            07/31/19               75
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                08/09/19           13,886
Matson, Bruce H               117 Thomashire Court                 Richmond, VA 23229                Chief Legal Officer          Bi-Weekly Payroll                08/23/19            6,963
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            09/06/18              172
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            09/06/18               41
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                09/07/18           12,874
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            09/20/18              288
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            09/20/18              122
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                09/21/18           12,874
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Phone Allowance                  09/27/18               75
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            10/04/18              395
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            10/04/18               12
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                10/05/18           12,874
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            10/18/18              219
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                10/19/18           12,874
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Phone Allowance                  10/30/18               75
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            10/31/18              655




                                                                                             Page 32 of 50
        Case 19-34574-KRH                             Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                            Document     Page 81 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                              Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                11/02/18           12,874
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            11/15/18            1,802
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                11/16/18           12,874
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            11/29/18            2,224
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            11/29/18              175
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            11/29/18               85
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                11/30/18           12,874
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            12/13/18            1,615
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                12/14/18           12,874
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            12/27/18            1,661
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                12/28/18           12,874
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Phone Allowance                  12/31/18               75
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            01/10/19            1,622
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                01/11/19           11,415
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            01/24/19            2,925
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                01/25/19           11,415
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Phone Allowance                  01/31/19               75
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            02/07/19            5,255
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                02/08/19           11,415
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            02/21/19              316
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                02/22/19           11,415
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Phone Allowance                  02/27/19               75
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            03/07/19              229
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                03/08/19           10,673
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            03/21/19            1,351
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                03/22/19           10,673
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Phone Allowance                  04/04/19               75
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                04/05/19           13,173
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            04/05/19              327
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                04/19/19           12,211
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Phone Allowance                  04/29/19               75
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            05/02/19            3,559
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                05/03/19           12,211
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            05/16/19            3,068
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                05/17/19           12,211
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Phone Allowance                  05/30/19               75
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                05/31/19           12,211
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                06/14/19           12,211
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            06/14/19            1,176
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                06/28/19           12,211
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            07/02/19            1,533
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Phone Allowance                  07/02/19               75
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            07/11/19              472
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                07/12/19           12,211
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            07/25/19              357
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                07/26/19           12,211
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            07/29/19              384
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Phone Allowance                  07/31/19               75
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            08/08/19            1,944
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Bi-Weekly Payroll                08/09/19           12,211
Medley, Jason M.              2652 Westgate Street                 Houston, TX 77098                 Firm Member                  Expense Reimbursement            08/26/19               51
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                09/07/18            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            09/20/18              311
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            09/20/18               72
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                09/21/18            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  09/27/18               75
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                10/05/18            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                10/19/18            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  10/30/18               75
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                11/02/18            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                11/16/18            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            11/29/18              362
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  11/29/18               75
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                11/30/18            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                12/14/18            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Expense Reimbursement            12/27/18              328
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                12/28/18            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Year End Distributions           12/31/18           12,239
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  12/31/18               75
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                01/11/19            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                01/25/19            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  01/31/19               75




                                                                                             Page 33 of 50
         Case 19-34574-KRH                            Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                            Document     Page 82 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                             Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                02/08/19            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Bi-Weekly Payroll                02/22/19            5,130
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  02/27/19               75
Merkel, Edwin V.              33 Sturbridge Lane                   Pittsford, NY 14534               Firm Member                  Phone Allowance                  04/04/19               75
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            09/06/18               22
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                09/07/18           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            09/20/18              581
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                09/21/18           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Phone Allowance                  09/27/18               75
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            09/30/18            2,029
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            09/30/18                0
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            09/30/18                0
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            10/04/18               20
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                10/05/18           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                10/19/18           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Phone Allowance                  10/30/18               75
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            10/31/18            1,343
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            10/31/18              142
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                11/02/18           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                11/16/18           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            11/29/18              718
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Phone Allowance                  11/29/18               75
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                11/30/18           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            12/13/18            2,076
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                12/14/18           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            12/27/18              653
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                12/28/18           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Year End Distributions           12/31/18           14,137
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Phone Allowance                  12/31/18               75
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            01/10/19                7
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                01/11/19           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                01/25/19           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Phone Allowance                  01/31/19               75
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Expense Reimbursement            02/07/19            2,745
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                02/08/19           11,249
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Bi-Weekly Payroll                02/22/19            4,902
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Phone Allowance                  02/27/19               75
Mills, Laurin H               2759 Marshall Lake Drive             Oakton, VA 22124                  Firm Member                  Phone Allowance                  04/05/19               75
Murphy, Lisa M                1616 Dey Cove Drive                  Virginia Beach, VA 23454          Firm Member                  Shareholder Redemption           12/28/18          103,402
Murphy, Lisa M                1616 Dey Cove Drive                  Virginia Beach, VA 23454          Firm Member                  Year End Distributions           12/31/18           50,324
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                09/07/18            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Expense Reimbursement            09/20/18            3,515
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                09/21/18            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Phone Allowance                  09/27/18               75
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Expense Reimbursement            10/04/18              658
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                10/05/18            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Expense Reimbursement            10/18/18               86
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                10/19/18            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Phone Allowance                  10/30/18               75
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Expense Reimbursement            10/31/18            5,670
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                11/02/18            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                11/16/18            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Expense Reimbursement            11/29/18            3,203
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Phone Allowance                  11/29/18               75
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                11/30/18            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Expense Reimbursement            12/13/18               99
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                12/14/18            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Expense Reimbursement            12/27/18            2,219
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                12/28/18            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Year End Distributions           12/31/18           16,350
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Phone Allowance                  12/31/18               75
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Expense Reimbursement            01/10/19               74
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                01/11/19            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                01/25/19            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Phone Allowance                  01/31/19               75
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                02/08/19            6,991
North, Susan C                224 Kings Grant Drive                Yorktown, VA 23692                Firm Member                  Bi-Weekly Payroll                02/22/19            6,991
Oddo, Kevin P                 5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                09/07/18            7,712
Oddo, Kevin P                 5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                09/21/18            7,712
Oddo, Kevin P                 5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Phone Allowance                  09/27/18               75
Oddo, Kevin P                 5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            10/04/18               60
Oddo, Kevin P                 5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            10/04/18               29




                                                                                             Page 34 of 50
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 83 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                10/05/18            7,712
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            10/18/18               57
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                10/19/18            7,712
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Phone Allowance                  10/30/18               75
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            10/31/18               60
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                11/02/18            7,712
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            11/15/18              155
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                11/16/18            7,712
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            11/29/18              143
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Phone Allowance                  11/29/18               75
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                11/30/18            7,712
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                12/14/18            7,712
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            12/27/18              328
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                12/28/18            7,712
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Year End Distributions           12/31/18           13,980
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Phone Allowance                  12/31/18               75
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                01/11/19            6,982
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                01/25/19            6,982
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Phone Allowance                  01/31/19               75
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                02/08/19            6,982
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Expense Reimbursement            02/21/19               16
Oddo, Kevin P               5501 Wales Court                     Roanoke, VA 24018                 Firm Member                  Bi-Weekly Payroll                02/22/19            6,982
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            09/06/18              308
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            09/06/18               31
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                09/07/18           21,371
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            09/20/18              921
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                09/21/18           21,371
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Phone Allowance                  09/27/18               75
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            10/04/18            1,176
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            10/04/18              750
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                10/05/18           21,371
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                10/19/18           21,371
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Phone Allowance                  10/30/18               75
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            10/31/18              391
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                11/02/18           21,371
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            11/15/18              239
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            11/15/18               40
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                11/16/18           21,371
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            11/29/18            2,259
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Phone Allowance                  11/29/18               75
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                11/30/18           21,371
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                12/14/18           21,371
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                12/28/18           21,371
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Year End Distributions           12/31/18          153,243
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Phone Allowance                  12/31/18               75
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            01/10/19              936
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                01/11/19           19,184
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            01/24/19              578
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                01/25/19           19,184
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Phone Allowance                  01/31/19               75
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            02/07/19              268
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                02/08/19           19,184
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            02/21/19            1,240
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                02/22/19           19,184
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Phone Allowance                  02/27/19               75
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                03/08/19           19,184
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                03/22/19           19,184
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Phone Allowance                  04/04/19               75
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                04/05/19           22,684
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            04/18/19           14,171
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                04/19/19           19,030
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Phone Allowance                  04/29/19               75
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            05/02/19               60
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                05/03/19           19,030
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            05/16/19              261
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                05/17/19           19,030
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Expense Reimbursement            05/30/19            2,861
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Phone Allowance                  05/30/19               75
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                05/31/19           19,030
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                06/14/19           15,530
Ognibene, Charles A         91 Walpole Street                    Dover, MA 02030                   Firm Member                  Bi-Weekly Payroll                06/28/19            7,838
O'Hara, Jeffrey L.          159 Wild Azalea Lane                 Skillman, NJ 08558                Firm Member                  Year End Distributions           12/31/18          120,550




                                                                                           Page 35 of 50
         Case 19-34574-KRH                            Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                            Document     Page 84 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                             Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Paranac, Joseph P             191 Union Street                     Montclair, NJ 07042               Firm Member                  Bi-Weekly Payroll                09/07/18            9,805
Paranac, Joseph P             191 Union Street                     Montclair, NJ 07042               Firm Member                  Bi-Weekly Payroll                09/21/18            9,805
Paranac, Joseph P             191 Union Street                     Montclair, NJ 07042               Firm Member                  Phone Allowance                  09/27/18               75
Paranac, Joseph P             191 Union Street                     Montclair, NJ 07042               Firm Member                  Bi-Weekly Payroll                10/05/18            9,805
Paranac, Joseph P             191 Union Street                     Montclair, NJ 07042               Firm Member                  Bi-Weekly Payroll                10/19/18            9,805
Paranac, Joseph P             191 Union Street                     Montclair, NJ 07042               Firm Member                  Phone Allowance                  10/30/18               75
Paranac, Joseph P             191 Union Street                     Montclair, NJ 07042               Firm Member                  Bi-Weekly Payroll                11/02/18            9,805
Paranac, Joseph P             191 Union Street                     Montclair, NJ 07042               Firm Member                  Bi-Weekly Payroll                11/16/18            2,697
Paranac, Joseph P             191 Union Street                     Montclair, NJ 07042               Firm Member                  Year End Distributions           12/28/18           85,004
Paranac, Joseph P             191 Union Street                     Montclair, NJ 07042               Firm Member                  Year End Distributions           12/31/18           30,334
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Expense Reimbursement            09/06/18              214
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                09/07/18            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                09/21/18            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Phone Allowance                  09/27/18               75
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                10/05/18            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Expense Reimbursement            10/18/18            2,683
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                10/19/18            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Phone Allowance                  10/30/18               75
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                11/02/18            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                11/16/18            5,198
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Phone Allowance                  11/29/18               75
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                11/30/18            5,685
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                12/14/18            5,685
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                12/28/18            7,429
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Phone Allowance                  12/31/18               75
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                01/11/19            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Expense Reimbursement            01/24/19               23
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                01/25/19            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Phone Allowance                  01/31/19               75
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Expense Reimbursement            02/07/19              538
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                02/08/19            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Expense Reimbursement            02/21/19              624
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                02/22/19            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Phone Allowance                  02/27/19               75
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Expense Reimbursement            03/07/19              810
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                03/08/19            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                03/22/19            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Phone Allowance                  04/04/19               75
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                04/05/19            8,117
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                04/19/19            7,175
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Phone Allowance                  04/29/19               75
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Expense Reimbursement            05/02/19               69
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                05/03/19            7,175
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                05/17/19            7,175
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Phone Allowance                  05/30/19               75
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                05/31/19            7,175
Peden, Patricia L.            34 Blair Avenue                      Piedmont, CA 94611                Firm Member                  Bi-Weekly Payroll                06/14/19           11,118
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            09/06/18              614
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                09/07/18            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            09/20/18               70
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                09/21/18            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Phone Allowance                  09/27/18               75
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            10/04/18              173
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                10/05/18            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                10/19/18            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Phone Allowance                  10/30/18               75
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            10/31/18              300
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                11/02/18            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            11/15/18                7
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                11/16/18            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Phone Allowance                  11/29/18               75
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                11/30/18            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                12/14/18            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            12/27/18              402
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                12/28/18            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Phone Allowance                  12/31/18               75
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            01/10/19              576
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                01/11/19            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            01/24/19              137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                01/25/19            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Phone Allowance                  01/31/19               75
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            02/07/19              419




                                                                                             Page 36 of 50
         Case 19-34574-KRH                            Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                            Document     Page 85 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                             Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                02/08/19            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            02/21/19               56
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                02/22/19            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Phone Allowance                  02/27/19               75
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            03/07/19              128
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                03/08/19            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            03/21/19              140
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                03/22/19            6,137
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Phone Allowance                  04/04/19               75
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                04/05/19            6,887
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            04/05/19               37
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            04/18/19                5
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                04/19/19            7,157
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Phone Allowance                  04/29/19               75
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            05/02/19              132
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                05/03/19            7,157
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            05/16/19               81
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                05/17/19            7,157
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Phone Allowance                  05/30/19               75
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                05/31/19            7,157
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                06/14/19            7,157
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            06/14/19              448
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                06/28/19            7,157
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Phone Allowance                  07/02/19               75
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            07/11/19            1,778
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                07/12/19            7,157
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                07/26/19            7,157
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Phone Allowance                  07/31/19               75
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Expense Reimbursement            08/08/19            1,781
Perkins, Christopher L        513 Libbie Avenue                    Richmond, VA 23226                Firm Member                  Bi-Weekly Payroll                08/09/19            7,157
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                09/07/18            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                09/21/18            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Phone Allowance                  09/27/18               75
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                10/05/18            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                10/19/18            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Phone Allowance                  10/30/18               75
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                11/02/18            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                11/16/18            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Phone Allowance                  11/29/18               75
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                11/30/18            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Expense Reimbursement            12/13/18              567
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                12/14/18            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                12/28/18            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Phone Allowance                  12/31/18               75
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Expense Reimbursement            01/10/19              941
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                01/11/19            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                01/25/19            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Phone Allowance                  01/31/19               75
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                02/08/19            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                02/22/19            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Phone Allowance                  02/27/19               75
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                03/08/19            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                03/22/19            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Phone Allowance                  04/04/19               75
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                04/05/19            5,479
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Expense Reimbursement            04/05/19              438
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                04/19/19            6,172
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Phone Allowance                  04/29/19               75
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                05/03/19            6,172
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                05/17/19            6,172
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Phone Allowance                  05/30/19               75
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                05/31/19            6,172
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                06/14/19            6,172
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                06/28/19            6,172
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Phone Allowance                  07/02/19               75
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                07/12/19            6,172
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                07/26/19            6,172
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Phone Allowance                  07/31/19               75
Phillips, David W             78 Beckwith Pl                       Rutherford, NJ 07070              Firm Member                  Bi-Weekly Payroll                08/09/19            6,172
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                09/07/18           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                09/21/18           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                10/05/18           13,379




                                                                                             Page 37 of 50
         Case 19-34574-KRH                            Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                            Document     Page 86 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                             Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                10/19/18           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                11/02/18           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                11/16/18           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                11/30/18           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                12/14/18           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                12/28/18           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                01/11/19           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                01/25/19           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                02/08/19           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                02/22/19           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                03/08/19           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                03/22/19           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                04/05/19           13,379
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                04/19/19            7,149
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                05/03/19            7,149
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                05/17/19            7,149
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                05/31/19            7,149
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                06/14/19            7,149
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                06/28/19            7,149
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Expense Reimbursement            07/02/19              265
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                07/12/19            7,149
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Expense Reimbursement            07/25/19              835
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                07/26/19            7,149
Pizzo, Christopher Louis      3433 NE 31st Avenue                  Lighthouse Point, FL 33064        Firm Member                  Bi-Weekly Payroll                08/09/19            7,149
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            09/06/18              241
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                09/07/18           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            09/20/18            1,009
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            09/20/18              153
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                09/21/18           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Phone Allowance                  09/27/18               75
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            10/04/18              745
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            10/04/18              465
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                10/05/18           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            10/18/18              163
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                10/19/18           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Phone Allowance                  10/30/18               75
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            10/31/18              298
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                11/02/18           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            11/15/18              529
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            11/15/18              459
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                11/16/18           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            11/29/18              254
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Phone Allowance                  11/29/18               75
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            11/29/18               21
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                11/30/18           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            12/13/18            2,601
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                12/14/18           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            12/27/18            1,500
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                12/28/18           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Phone Allowance                  12/31/18               75
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                01/11/19           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            01/24/19            3,783
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            01/24/19            1,083
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                01/25/19           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Phone Allowance                  01/31/19               75
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            02/07/19              204
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                02/08/19           13,379
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            02/08/19               92
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            02/21/19            2,429
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                02/22/19           40,629
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Phone Allowance                  02/27/19               75
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            03/07/19            1,448
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                03/08/19           40,629
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            03/21/19              583
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                03/22/19           40,629
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Phone Allowance                  04/04/19               75
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                04/05/19           40,629
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            04/05/19              707
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            04/18/19              402
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                04/19/19           10,783
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Phone Allowance                  04/29/19               75
Regan, Thomas C               111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            05/02/19            2,466




                                                                                             Page 38 of 50
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 87 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                05/03/19           10,783
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            05/16/19            1,373
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                05/17/19           10,783
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            05/30/19            1,803
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Phone Allowance                  05/30/19               75
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                05/31/19           10,783
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                06/14/19           10,783
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            06/14/19            1,161
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                06/28/19           10,783
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            06/28/19              641
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Expense Reimbursement            07/11/19              980
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                07/12/19           10,783
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                07/26/19           10,783
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Phone Allowance                  07/31/19               75
Regan, Thomas C             111 Hansell Road                     New Providence, NJ 07974          Firm Member                  Bi-Weekly Payroll                08/09/19           10,783
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                09/07/18            8,042
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                09/21/18            8,042
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Phone Allowance                  09/27/18               75
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Expense Reimbursement            10/04/18               40
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                10/05/18            8,042
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Expense Reimbursement            10/18/18              825
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                10/19/18            8,042
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Phone Allowance                  10/30/18               75
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Expense Reimbursement            10/31/18            1,400
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                11/02/18            8,042
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Expense Reimbursement            11/15/18            1,549
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                11/16/18            8,042
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Phone Allowance                  11/29/18               75
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                11/30/18            8,042
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                12/14/18            8,042
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                12/28/18            7,750
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Year End Distributions           12/31/18           13,907
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Phone Allowance                  12/31/18               75
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Expense Reimbursement            01/10/19               14
Reimer, Nancy M             77 Pond Avenue, #406                 Brookline, MA 02445               Firm Member                  Bi-Weekly Payroll                01/11/19            6,068
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                09/07/18            4,411
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Expense Reimbursement            09/20/18              996
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                09/21/18            4,411
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Phone Allowance                  09/27/18               75
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                10/05/18            4,411
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Expense Reimbursement            10/18/18              350
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                10/19/18            4,411
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Phone Allowance                  10/30/18               75
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Expense Reimbursement            10/31/18              233
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                11/02/18            4,411
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Expense Reimbursement            11/15/18              434
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                11/16/18            4,411
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Phone Allowance                  11/29/18               75
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Bi-Weekly Payroll                11/30/18            1,206
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Expense Reimbursement            12/27/18               29
Reynolds, Nancy F           925 Saddle Drive                     Salem, VA 24153                   Firm Member                  Phone Allowance                  12/31/18               75
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Bi-Weekly Payroll                09/07/18            4,404
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Bi-Weekly Payroll                09/21/18            4,404
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Phone Allowance                  09/27/18               75
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Expense Reimbursement            10/04/18               47
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Bi-Weekly Payroll                10/05/18            4,404
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Bi-Weekly Payroll                10/19/18            4,404
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Phone Allowance                  10/30/18               75
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Bi-Weekly Payroll                11/02/18            4,404
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Expense Reimbursement            11/15/18               67
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Expense Reimbursement            11/15/18               26
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Bi-Weekly Payroll                11/16/18            4,404
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Phone Allowance                  11/29/18               75
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Bi-Weekly Payroll                11/30/18            4,404
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Bi-Weekly Payroll                12/14/18            4,404
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Bi-Weekly Payroll                12/28/18            4,404
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Phone Allowance                  12/31/18               75
Rice, Burtis Stephen        4506 Ivanhoe Street                  HOUSTON, TX 77027                 Firm Member                  Bi-Weekly Payroll                01/11/19            2,285
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                09/07/18            5,491
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                09/21/18            5,491
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Phone Allowance                  09/27/18               75
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Expense Reimbursement            10/04/18              130




                                                                                           Page 39 of 50
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 88 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                10/05/18            5,491
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                10/19/18            5,491
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Phone Allowance                  10/30/18               75
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                11/02/18            5,491
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                11/16/18            5,491
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Phone Allowance                  11/29/18               75
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                11/30/18            5,491
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Bi-Weekly Payroll                12/14/18            2,433
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Phone Allowance                  12/31/18               75
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Phone Allowance                  01/31/19               75
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Expense Reimbursement            02/21/19               43
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Phone Allowance                  02/27/19               75
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Expense Reimbursement            03/07/19               24
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Expense Reimbursement            03/21/19               22
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Phone Allowance                  04/04/19               75
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Phone Allowance                  04/29/19               75
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Phone Allowance                  05/30/19               75
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Expense Reimbursement            07/02/19            1,170
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Phone Allowance                  07/02/19               75
Rogers, N. Pendleton        21 Charnwood Road                    Richmond, VA 23229                Firm Member                  Phone Allowance                  07/31/19               75
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            09/06/18              643
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                09/07/18           19,005
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            09/20/18              145
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                09/21/18           19,005
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Phone Allowance                  09/27/18               75
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            10/04/18            2,234
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            10/04/18              393
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                10/05/18           19,005
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            10/18/18            1,011
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                10/19/18           19,005
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Phone Allowance                  10/30/18               75
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            10/31/18            4,119
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            10/31/18              205
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                11/02/18           19,005
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                11/16/18           19,005
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            11/29/18              836
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            11/29/18              582
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Phone Allowance                  11/29/18               75
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                11/30/18           19,005
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            12/13/18              301
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                12/14/18           19,005
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            12/27/18              626
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                12/28/18           19,005
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Year End Distributions           12/31/18          237,782
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Phone Allowance                  12/31/18               75
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                01/11/19           15,360
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            01/24/19               75
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                01/25/19           15,360
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Phone Allowance                  01/31/19               75
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Expense Reimbursement            02/07/19              167
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Bi-Weekly Payroll                02/08/19           13,327
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Phone Allowance                  02/27/19               75
Romine, Stephen R           3052 Lynndale Road                   Virginia Beach, VA 23452          Firm Member                  Phone Allowance                  04/04/19               75
Rosenfeld, Josh             652 Lombard Street                   San Francisco, CA 94133           Chief Operating Officer      Expense Reimbursement            10/04/18            4,904
Rosenfeld, Josh             652 Lombard Street                   San Francisco, CA 94133           Chief Operating Officer      Expense Reimbursement            10/31/18            6,938
Rosenfeld, Josh             652 Lombard Street                   San Francisco, CA 94133           Chief Operating Officer      Expense Reimbursement            12/13/18            5,392
Rosenfeld, Josh             652 Lombard Street                   San Francisco, CA 94133           Chief Operating Officer      Expense Reimbursement            01/10/19            1,257
Rosenfeld, Josh             652 Lombard Street                   San Francisco, CA 94133           Chief Operating Officer      Expense Reimbursement            02/14/19            3,410
Rosenfeld, Josh             652 Lombard Street                   San Francisco, CA 94133           Chief Operating Officer      Expense Reimbursement            08/26/19            2,463
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            09/06/18              304
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                09/07/18            6,137
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            09/20/18              181
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            09/20/18              166
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                09/21/18            6,137
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Phone Allowance                  09/27/18               75
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            10/04/18              255
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                10/05/18            6,137
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            10/18/18              267
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            10/18/18               78
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                10/19/18            6,137
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Phone Allowance                  10/30/18               75
Schweller, J. Lori H        5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            10/31/18               36




                                                                                           Page 40 of 50
         Case 19-34574-KRH                            Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                            Document     Page 89 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                             Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                11/02/18            6,137
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            11/15/18              274
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                11/16/18            6,137
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            11/29/18              352
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Phone Allowance                  11/29/18               75
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                11/30/18            6,137
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            12/13/18              153
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                12/14/18            6,137
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            12/27/18              452
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                12/28/18            6,137
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Year End Distributions           12/31/18            3,182
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Phone Allowance                  12/31/18               75
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            01/10/19               54
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                01/11/19            6,137
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Expense Reimbursement            01/24/19              105
Schweller, J. Lori H          5303 Little Fox Lane                 Charlottesville, VA 22903         Firm Member                  Bi-Weekly Payroll                01/25/19            5,587
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Expense Reimbursement            09/06/18              439
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Expense Reimbursement            09/06/18              119
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Bi-Weekly Payroll                09/07/18           11,265
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Expense Reimbursement            09/20/18              172
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Bi-Weekly Payroll                09/21/18           11,265
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Phone Allowance                  09/27/18               75
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Expense Reimbursement            10/04/18              342
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Bi-Weekly Payroll                10/05/18           11,265
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Expense Reimbursement            10/18/18            1,066
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Expense Reimbursement            10/18/18              980
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Bi-Weekly Payroll                10/19/18           11,265
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Phone Allowance                  10/30/18               75
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Expense Reimbursement            10/31/18            6,856
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Bi-Weekly Payroll                11/02/18           11,265
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Bi-Weekly Payroll                11/16/18           11,265
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Expense Reimbursement            11/29/18            2,089
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Phone Allowance                  11/29/18               75
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Bi-Weekly Payroll                11/30/18           11,265
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Expense Reimbursement            12/13/18            2,374
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Bi-Weekly Payroll                12/14/18           11,265
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Expense Reimbursement            12/27/18              549
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Bi-Weekly Payroll                12/28/18           11,265
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Phone Allowance                  12/31/18               75
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Expense Reimbursement            01/10/19              552
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Bi-Weekly Payroll                01/11/19            9,806
Selbach, John C               3821 Thamesford Way                  Richmond, VA 23233                Firm Member                  Bi-Weekly Payroll                01/25/19            5,311
Seyfarth, Charles K           6325 Ridgeway Road                   Richmond, VA 23226                Firm Member                  Year End Distributions           12/31/18            6,452
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Bi-Weekly Payroll                09/07/18           12,938
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Expense Reimbursement            09/20/18            1,440
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Expense Reimbursement            09/20/18              595
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Bi-Weekly Payroll                09/21/18           12,938
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Phone Allowance                  09/27/18               75
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Expense Reimbursement            10/04/18              127
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Expense Reimbursement            10/04/18               32
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Bi-Weekly Payroll                10/05/18           12,938
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Expense Reimbursement            10/18/18              607
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Expense Reimbursement            10/18/18               37
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Bi-Weekly Payroll                10/19/18           12,938
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Phone Allowance                  10/30/18               75
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Expense Reimbursement            10/31/18            1,617
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Expense Reimbursement            10/31/18              128
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Bi-Weekly Payroll                11/02/18           12,938
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Expense Reimbursement            11/15/18               56
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Bi-Weekly Payroll                11/16/18           12,938
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Expense Reimbursement            11/29/18              211
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Expense Reimbursement            11/29/18              141
Sleeth, William W [1]         3727 Waterloo Place                  Williamsburg, VA 23188            Firm Member                  Phone Allowance                  11/29/18               75
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                09/07/18            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                09/21/18            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Phone Allowance                  09/27/18               75
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                10/05/18            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                10/19/18            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Phone Allowance                  10/30/18               75
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Expense Reimbursement            10/31/18              162
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                11/02/18            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                11/16/18            6,727




                                                                                             Page 41 of 50
        Case 19-34574-KRH                             Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                            Document     Page 90 of 125

                                                                                                                                                                                    Exhibit SOFA 4
                                                                                             LeClairRyan, PPLC
                                                                                             Case 19-34574-KRH


                   SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                       or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                              Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Phone Allowance                  11/29/18               75
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                11/30/18            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                12/14/18            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Expense Reimbursement            12/27/18              171
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                12/28/18            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Phone Allowance                  12/31/18               75
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                01/11/19            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                01/25/19            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Phone Allowance                  01/31/19               75
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                02/08/19            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                02/22/19            6,727
Smith, David S                2619 Mulberry Row Road               Midlothian, VA 23113              Firm Member                  Bi-Weekly Payroll                03/08/19            2,962
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                09/07/18           24,122
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                09/21/18           24,122
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Phone Allowance                  09/27/18               75
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                10/05/18           24,122
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                10/19/18           24,122
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Phone Allowance                  10/30/18               75
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Expense Reimbursement            10/31/18            1,377
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                11/02/18           24,122
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                11/16/18           24,122
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Phone Allowance                  11/29/18               75
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                11/30/18           24,122
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                12/14/18           24,122
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                12/28/18           24,122
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Year End Distributions           12/31/18           49,383
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Phone Allowance                  12/31/18               75
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                01/11/19           19,163
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                01/25/19           19,163
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Phone Allowance                  01/31/19               75
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                02/08/19           19,163
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                02/22/19           19,163
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Phone Allowance                  02/27/19               75
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                03/08/19           19,163
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                03/22/19           19,163
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Phone Allowance                  04/04/19               75
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                04/05/19           27,163
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                04/19/19           25,432
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Phone Allowance                  04/29/19               75
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                05/03/19           25,432
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                05/17/19           25,432
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Phone Allowance                  05/30/19               75
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                05/31/19           25,432
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                06/14/19           25,432
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Expense Reimbursement            06/14/19              828
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                06/28/19           25,432
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Phone Allowance                  07/02/19               75
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                07/12/19           25,432
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Expense Reimbursement            07/25/19              900
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                07/26/19           25,432
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Phone Allowance                  07/31/19               75
Teskin, Robin L.              12724 Ox Meadow Drive                Herndon, VA 20171                 Firm Member                  Bi-Weekly Payroll                08/09/19           25,432
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            09/06/18            1,371
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            09/06/18              206
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                09/07/18            6,133
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            09/20/18              424
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                09/21/18            6,133
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Phone Allowance                  09/27/18               75
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                10/05/18            6,133
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            10/18/18              446
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                10/19/18            6,133
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Phone Allowance                  10/30/18               75
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            10/31/18            3,252
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                11/02/18            6,133
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                11/16/18            6,133
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Phone Allowance                  11/29/18               75
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                11/30/18            6,133
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            12/13/18            1,357
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                12/14/18            6,133
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                12/28/18            8,633
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Year End Distributions           12/31/18           12,239
Thompson, Lori D              5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Phone Allowance                  12/31/18               75




                                                                                             Page 42 of 50
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 91 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                01/11/19            6,133
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            01/24/19            1,666
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                01/25/19            6,133
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Phone Allowance                  01/31/19               75
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            02/07/19            2,315
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                02/08/19            6,133
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                02/22/19            6,133
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Phone Allowance                  02/27/19               75
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            03/07/19            1,118
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                03/08/19            6,133
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            03/21/19            4,309
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                03/22/19            6,133
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Phone Allowance                  04/04/19               75
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                04/05/19            6,633
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            04/05/19              108
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            04/18/19              505
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                04/19/19            6,902
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Phone Allowance                  04/29/19               75
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            05/02/19            2,733
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                05/03/19            6,902
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            05/16/19            1,936
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                05/17/19            6,902
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            05/30/19            1,555
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Phone Allowance                  05/30/19               75
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                05/31/19            6,902
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                06/14/19            6,902
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            06/14/19               77
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                06/28/19            6,902
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            07/02/19              825
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Phone Allowance                  07/02/19               75
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            07/11/19               62
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                07/12/19            6,902
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            07/25/19              336
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                07/26/19            6,902
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Phone Allowance                  07/31/19               75
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Expense Reimbursement            08/08/19              333
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Bi-Weekly Payroll                08/09/19            6,902
Thompson, Lori D            5542 Valley Drive                    Roanoke, VA 24018                 Firm Member, DC Chair        Fees                             08/27/19            8,000
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                09/07/18            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Expense Reimbursement            09/20/18               16
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                09/21/18            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Phone Allowance                  09/27/18               75
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                10/05/18            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Expense Reimbursement            10/18/18              700
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Expense Reimbursement            10/18/18              564
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                10/19/18            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Phone Allowance                  10/30/18               75
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                11/02/18            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                11/16/18            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Phone Allowance                  11/29/18               75
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                11/30/18            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                12/14/18            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Expense Reimbursement            12/27/18               16
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                12/28/18            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Phone Allowance                  12/31/18               75
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                01/11/19            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Expense Reimbursement            01/24/19              206
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                01/25/19            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Phone Allowance                  01/31/19               75
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                02/08/19            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Bi-Weekly Payroll                02/22/19            6,137
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Phone Allowance                  02/27/19               75
Tischner, Tate L.           71 Fuller Avenue                     Webster, NY 14580                 Firm Member                  Phone Allowance                  04/05/19               75
UnitedLex Corporation       6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211       Related Entity               Other Trade Debt                 12/28/18              576
UnitedLex Corporation       6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211       Related Entity               Other Trade Debt                 01/23/19            3,500
UnitedLex Corporation       6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211       Related Entity               Other Trade Debt                 02/25/19            1,626
UnitedLex Corporation       6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211       Related Entity               Other Trade Debt                 03/29/19              171
UnitedLex Corporation       6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211       Related Entity               Other Trade Debt                 05/03/19            1,509
UnitedLex Corporation       6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211       Related Entity               Other Trade Debt                 05/03/19            2,626
UnitedLex Corporation       6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211       Related Entity               Other Trade Debt                 05/23/19              161
UnitedLex Corporation       6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211       Related Entity               Other Trade Debt                 05/23/19              161
UnitedLex Corporation       6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211       Related Entity               Other Trade Debt                 07/29/19            4,913




                                                                                           Page 43 of 50
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 92 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

          Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

UnitedLex Corporation       6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211       Related Entity               Other Trade Debt                 07/29/19            3,503
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                09/07/18            5,638
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                09/21/18            5,638
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Phone Allowance                  09/27/18               75
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            10/04/18            3,217
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            10/04/18            1,907
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            10/04/18            1,706
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                10/05/18            5,638
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            10/18/18            1,391
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                10/19/18            5,638
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Phone Allowance                  10/30/18               75
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            10/31/18            1,679
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                11/02/18            5,638
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            11/15/18            3,251
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                11/16/18            5,638
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            11/29/18            1,300
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Phone Allowance                  11/29/18               75
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                11/30/18            5,638
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            12/13/18              871
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                12/14/18            5,638
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            12/27/18            2,025
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                12/28/18            5,638
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Phone Allowance                  12/31/18               75
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            01/10/19            1,468
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                01/11/19            5,347
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                01/25/19            5,347
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Phone Allowance                  01/31/19               75
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                02/08/19            5,347
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            02/21/19            1,638
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                02/22/19            5,347
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Phone Allowance                  02/27/19               75
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            03/07/19            3,891
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                03/08/19            5,347
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                03/22/19            5,347
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Phone Allowance                  04/04/19               75
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                04/05/19            5,347
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            04/05/19            8,995
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            04/18/19            1,868
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                04/19/19            6,251
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Phone Allowance                  04/29/19               75
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                05/03/19            6,251
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                05/17/19            6,251
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            05/30/19            1,994
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Phone Allowance                  05/30/19               75
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                05/31/19            6,251
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                06/14/19            6,251
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                06/28/19            6,251
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            07/02/19              309
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Phone Allowance                  07/02/19               75
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                07/12/19            6,251
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                07/26/19            6,251
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Expense Reimbursement            07/29/19            2,469
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Phone Allowance                  07/31/19               75
Van Zandt, Peter J          80 Burlwood Dr.                      San Francisco, CA 94127           Firm Member                  Bi-Weekly Payroll                08/09/19            6,251
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                09/07/18           12,039
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Expense Reimbursement            09/20/18              875
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Expense Reimbursement            09/20/18              154
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                09/21/18           12,039
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Phone Allowance                  09/27/18               75
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                10/05/18           12,039
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Expense Reimbursement            10/18/18              690
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                10/19/18           12,039
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Phone Allowance                  10/30/18               75
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Expense Reimbursement            10/31/18              243
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                11/02/18           12,039
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Expense Reimbursement            11/15/18               40
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                11/16/18           12,039
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Phone Allowance                  11/29/18               75
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                11/30/18           12,039
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                12/14/18           12,039
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                12/28/18            9,817
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Phone Allowance                  12/31/18               75




                                                                                           Page 44 of 50
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 93 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                01/11/19            9,817
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Expense Reimbursement            01/24/19              523
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                01/25/19           12,039
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Phone Allowance                  01/31/19               75
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                02/08/19            9,817
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Expense Reimbursement            02/21/19               10
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                02/22/19            9,817
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Phone Allowance                  02/27/19               75
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                03/08/19            9,817
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Expense Reimbursement            03/21/19               83
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                03/22/19            9,817
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Phone Allowance                  04/04/19               75
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                04/05/19            9,817
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                04/19/19            7,288
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Phone Allowance                  04/29/19               75
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Expense Reimbursement            05/02/19              996
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                05/03/19            7,288
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Expense Reimbursement            05/16/19              330
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                05/17/19            7,288
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Phone Allowance                  05/30/19               75
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                05/31/19            7,288
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                06/14/19            7,288
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Expense Reimbursement            06/14/19              209
Voke, Patrick T             41 Rocky Lane                        Cohasset, MA 02025                Firm Member                  Bi-Weekly Payroll                06/28/19            4,058
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                09/07/18            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Expense Reimbursement            09/20/18              741
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                09/21/18            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Phone Allowance                  09/27/18               75
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                10/05/18            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Expense Reimbursement            10/18/18              125
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                10/19/18            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Phone Allowance                  10/30/18               75
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                11/02/18            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                11/16/18            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Phone Allowance                  11/29/18               75
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                11/30/18            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Expense Reimbursement            12/13/18              355
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                12/14/18            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                12/28/18            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Phone Allowance                  12/31/18               75
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                01/11/19            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                01/25/19            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Phone Allowance                  01/31/19               75
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Expense Reimbursement            02/07/19              534
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                02/08/19            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                02/22/19            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Phone Allowance                  02/27/19               75
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Expense Reimbursement            03/07/19            2,188
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                03/08/19            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Expense Reimbursement            03/21/19              454
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                03/22/19            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                04/05/19            5,044
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Expense Reimbursement            04/18/19            1,042
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                04/19/19            5,217
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Phone Allowance                  04/29/19               75
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                05/03/19            5,217
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                05/17/19            5,217
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Phone Allowance                  05/30/19               75
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                05/31/19            5,217
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                06/14/19            5,217
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                06/28/19            5,217
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Phone Allowance                  07/02/19               75
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                07/12/19            5,217
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                07/26/19            5,217
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Phone Allowance                  07/31/19               75
Wayne, Robert A             4832 Chamal Circle                   Boca Raton, FL 33487              Firm Member                  Bi-Weekly Payroll                08/09/19            5,217
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Expense Reimbursement            09/06/18               23
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Bi-Weekly Payroll                09/07/18            3,455
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Bi-Weekly Payroll                09/21/18            3,455
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Phone Allowance                  09/27/18               75
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Bi-Weekly Payroll                10/05/18            3,455
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Expense Reimbursement            10/18/18              109




                                                                                           Page 45 of 50
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                          Document     Page 94 of 125

                                                                                                                                                                                  Exhibit SOFA 4
                                                                                           LeClairRyan, PPLC
                                                                                           Case 19-34574-KRH


                 SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                     or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                            Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Bi-Weekly Payroll                10/19/18            3,455
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Phone Allowance                  10/30/18               75
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Expense Reimbursement            10/31/18              187
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Bi-Weekly Payroll                11/02/18            3,455
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Bi-Weekly Payroll                11/16/18            3,455
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Phone Allowance                  11/29/18               75
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Bi-Weekly Payroll                11/30/18            3,455
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Bi-Weekly Payroll                12/14/18            3,455
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Bi-Weekly Payroll                12/28/18            3,455
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Year End Distributions           12/31/18            2,826
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Phone Allowance                  12/31/18               75
Weinberg, Michael B         44 Dracut Street                     Dorchester, MA 02124              Firm Member                  Bi-Weekly Payroll                01/11/19            2,848
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                09/07/18            7,425
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Expense Reimbursement            09/20/18              219
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                09/21/18            7,425
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Phone Allowance                  09/27/18               75
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Expense Reimbursement            10/04/18              262
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                10/05/18            7,425
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                10/19/18            7,425
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Phone Allowance                  10/30/18               75
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                11/02/18            7,425
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                11/16/18            7,425
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Phone Allowance                  11/29/18               75
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                11/30/18            7,425
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                12/14/18            7,425
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                12/28/18            7,425
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Year End Distributions           12/31/18            2,939
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Phone Allowance                  12/31/18               75
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                01/11/19            6,258
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                01/25/19            6,258
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Phone Allowance                  01/31/19               75
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                02/08/19            6,258
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                02/22/19            6,258
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Phone Allowance                  02/27/19               75
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                03/08/19            6,258
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                03/22/19            6,258
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Phone Allowance                  04/04/19               75
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                04/05/19            9,008
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                04/19/19            9,547
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Phone Allowance                  04/29/19               75
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Expense Reimbursement            05/02/19              331
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                05/03/19            9,547
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                05/17/19            9,547
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Phone Allowance                  05/30/19               75
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                05/31/19            9,547
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                06/14/19            9,547
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                06/28/19            9,547
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Expense Reimbursement            07/02/19               99
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Phone Allowance                  07/02/19               75
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                07/12/19            9,547
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                07/26/19            9,547
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Phone Allowance                  07/31/19               75
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Expense Reimbursement            08/08/19              164
White, Andrew W             1480 Windsor Way                     Manakin Sabot, VA 23102           Firm Member                  Bi-Weekly Payroll                08/09/19            5,169
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                09/07/18            6,565
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            09/20/18            3,185
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            09/20/18              309
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                09/21/18            6,565
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            10/04/18              573
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                10/05/18            6,565
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            10/18/18              108
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                10/19/18            6,565
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            10/31/18              497
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                11/02/18            6,565
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                11/16/18            6,565
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            11/29/18               43
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                11/30/18            6,565
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            12/13/18            4,560
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                12/14/18            6,565
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            12/27/18              702
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                12/28/18            6,565
White, Edward T             6 Windsor Way                        Richmond, VA 23221                Firm Member                  Year End Distributions           12/31/18            1,591




                                                                                           Page 46 of 50
        Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                         Document     Page 95 of 125

                                                                                                                                                                                 Exhibit SOFA 4
                                                                                          LeClairRyan, PPLC
                                                                                          Case 19-34574-KRH


                SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                    or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                01/11/19            6,565
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                01/25/19            6,565
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            02/07/19              729
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                02/08/19            6,565
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            02/21/19              617
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                02/22/19            6,565
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            03/07/19              177
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                03/08/19            6,565
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                03/22/19            6,565
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                04/05/19            6,565
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Expense Reimbursement            04/05/19               54
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                04/19/19            6,411
White, Edward T            6 Windsor Way                        Richmond, VA 23221                Firm Member                  Bi-Weekly Payroll                05/03/19            6,411
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            09/06/18            1,232
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            09/06/18              951
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                09/07/18           11,995
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            09/20/18            1,576
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            09/20/18              637
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                09/21/18           11,995
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Phone Allowance                  09/27/18               75
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            10/04/18              590
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                10/05/18           11,995
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                10/19/18           11,995
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Phone Allowance                  10/30/18               75
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            10/31/18            2,916
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            10/31/18            1,003
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                11/02/18           11,995
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            11/15/18               35
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                11/16/18           11,995
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            11/29/18               80
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Phone Allowance                  11/29/18               75
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                11/30/18           11,935
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            12/13/18            2,196
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                12/14/18           11,995
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            12/27/18            5,400
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                12/28/18           11,995
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Phone Allowance                  12/31/18               75
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                01/11/19           10,733
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            01/24/19            1,613
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                01/25/19           10,733
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Phone Allowance                  01/31/19               75
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            02/07/19              280
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                02/08/19           10,733
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            02/08/19              792
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            02/21/19              254
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                02/22/19           10,733
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Phone Allowance                  02/27/19               75
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            03/07/19              467
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                03/08/19           10,733
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                03/22/19           10,733
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Phone Allowance                  04/04/19               75
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                04/05/19           10,733
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            04/05/19              586
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            04/18/19            1,213
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                04/19/19           10,733
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Phone Allowance                  04/29/19               75
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            05/02/19              408
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                05/03/19          159,771
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            05/16/19              895
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                05/17/19            9,771
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            05/30/19              926
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Phone Allowance                  05/30/19               75
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                05/31/19            9,771
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                06/14/19            9,771
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            06/14/19              144
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                06/28/19            9,771
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            07/02/19            3,980
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Phone Allowance                  07/02/19               75
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Expense Reimbursement            07/11/19              234
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                07/12/19            9,771
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                07/26/19            9,771
Wilson, Diane Westwood     19 Four Winds Lane                   New Canaan, CT 06840              Firm Member                  Bi-Weekly Payroll                08/09/19            9,771




                                                                                          Page 47 of 50
        Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                         Document     Page 96 of 125

                                                                                                                                                                                 Exhibit SOFA 4
                                                                                          LeClairRyan, PPLC
                                                                                          Case 19-34574-KRH


                SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                    or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                09/07/18           14,500
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                09/21/18           14,500
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Phone Allowance                  09/27/18               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                10/05/18           14,500
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            10/18/18              365
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                10/19/18           14,500
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Phone Allowance                  10/30/18               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            10/31/18              189
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            10/31/18               67
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                11/02/18           14,500
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            11/15/18              123
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            11/15/18              113
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                11/16/18           14,500
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Phone Allowance                  11/29/18               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                11/30/18           14,500
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            12/11/18               57
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            12/13/18                3
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                12/14/18           14,500
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                12/28/18           14,500
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Year End Distributions           12/31/18           56,915
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Phone Allowance                  12/31/18               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            01/10/19            1,241
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            01/10/19               41
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                01/11/19           12,312
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            01/24/19              942
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                01/25/19           12,312
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Phone Allowance                  01/31/19               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            02/07/19               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                02/08/19           12,312
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                02/22/19           12,312
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Phone Allowance                  02/27/19               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                03/08/19           12,312
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            03/21/19              188
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                03/22/19           12,312
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Phone Allowance                  04/04/19               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                04/05/19           15,812
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            04/05/19              388
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            04/18/19              750
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                04/19/19           15,716
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Phone Allowance                  04/29/19               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                05/03/19           15,716
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            05/16/19              297
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                05/17/19           15,716
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            05/30/19               90
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Phone Allowance                  05/30/19               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                05/31/19           15,716
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                06/14/19           15,716
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            06/14/19              100
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                06/28/19           15,716
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Phone Allowance                  07/02/19               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            07/11/19               21
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                07/12/19           15,716
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            07/25/19            1,873
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                07/26/19           15,716
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Phone Allowance                  07/31/19               75
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Expense Reimbursement            08/08/19            1,097
Wolf, Thomas M             3810 Seminary Avenue                 Richmond, VA 23227                Firm Member                  Bi-Weekly Payroll                08/09/19           15,716
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                09/07/18            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Expense Reimbursement            09/20/18              286
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                09/21/18            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Phone Allowance                  09/27/18               75
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                10/05/18            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                10/19/18            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Expense Reimbursement            10/23/18            2,867
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Phone Allowance                  10/30/18               75
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                11/02/18            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Expense Reimbursement            11/15/18               44
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                11/16/18            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Phone Allowance                  11/29/18               75
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Expense Reimbursement            11/29/18               53
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                11/30/18            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                12/14/18            7,389




                                                                                          Page 48 of 50
        Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                              Desc Main
                                                         Document     Page 97 of 125

                                                                                                                                                                                 Exhibit SOFA 4
                                                                                          LeClairRyan, PPLC
                                                                                          Case 19-34574-KRH


                SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                    or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

         Name                           Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date         Amount

Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Expense Reimbursement            12/27/18            1,027
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                12/28/18            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Year End Distributions           12/31/18           21,556
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Phone Allowance                  12/31/18               75
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                01/11/19            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                01/25/19            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Phone Allowance                  01/31/19               75
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                02/08/19            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Expense Reimbursement            02/08/19              708
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                02/22/19            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Phone Allowance                  02/27/19               75
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Expense Reimbursement            03/07/19               69
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                03/08/19            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                03/22/19            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                04/05/19            7,389
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Expense Reimbursement            04/05/19               12
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                04/19/19            6,283
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Phone Allowance                  04/29/19               75
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                05/03/19            6,283
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Expense Reimbursement            05/16/19              116
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                05/17/19            6,283
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Phone Allowance                  05/30/19               75
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                05/31/19            6,283
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                06/14/19            6,283
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                06/28/19            6,283
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Expense Reimbursement            07/02/19              612
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Phone Allowance                  07/02/19               75
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                07/12/19            6,283
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                07/26/19            6,283
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Phone Allowance                  07/31/19               75
Wonneberger, Robert M      322 Woodruff Road                    Milford, CT 06461                 Firm Member                  Bi-Weekly Payroll                08/09/19            6,283
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                09/07/18            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                09/21/18            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Phone Allowance                  09/27/18               75
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            10/04/18            1,100
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                10/05/18            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                10/19/18            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Phone Allowance                  10/30/18               75
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            10/31/18              411
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                11/02/18            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            11/15/18            1,014
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                11/16/18            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            11/29/18              206
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Phone Allowance                  11/29/18               75
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                11/30/18            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            12/13/18               39
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                12/14/18            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            12/27/18            3,043
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                12/28/18            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Phone Allowance                  12/31/18               75
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            01/10/19               39
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                01/11/19            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                01/25/19            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Phone Allowance                  01/31/19               75
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                02/08/19            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            02/21/19              666
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                02/22/19            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Phone Allowance                  02/27/19               75
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            03/07/19              158
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                03/08/19            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            03/21/19              430
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                03/22/19            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                04/05/19            7,754
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                04/19/19            6,812
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Phone Allowance                  04/29/19               75
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            05/02/19              975
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                05/03/19            6,812
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            05/16/19              317
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                05/17/19            6,812
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            05/30/19              521
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Phone Allowance                  05/30/19               75
Yates, Karen E.            28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                05/31/19            6,812




                                                                                          Page 49 of 50
              Case 19-34574-KRH                             Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                             Desc Main
                                                                  Document     Page 98 of 125

                                                                                                                                                                                             Exhibit SOFA 4
                                                                                                  LeClairRyan, PPLC
                                                                                                  Case 19-34574-KRH


                        SOFA Part 2, Question 4. List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider
                            or guarantee or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.

               Name                             Address                         City, State Zip                   Relation to Debtor             Reason                Pay Date             Amount

    Yates, Karen E.                28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                06/14/19                6,812
    Yates, Karen E.                28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            06/14/19                  755
    Yates, Karen E.                28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                06/28/19                6,812
    Yates, Karen E.                28 Forest Court South                Hamden, CT 06518                  Firm Member                  Phone Allowance                  07/02/19                   75
    Yates, Karen E.                28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            07/02/19                   60
    Yates, Karen E.                28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                07/12/19                6,812
    Yates, Karen E.                28 Forest Court South                Hamden, CT 06518                  Firm Member                  Expense Reimbursement            07/25/19                1,930
    Yates, Karen E.                28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                07/26/19                6,812
    Yates, Karen E.                28 Forest Court South                Hamden, CT 06518                  Firm Member                  Phone Allowance                  07/31/19                   75
    Yates, Karen E.                28 Forest Court South                Hamden, CT 06518                  Firm Member                  Bi-Weekly Payroll                08/09/19                6,812
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                09/07/18               11,769
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            09/20/18                2,104
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            09/20/18                   55
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                09/21/18               11,769
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Phone Allowance                  09/27/18                   75
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            10/04/18                  628
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                10/05/18               11,769
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            10/12/18                1,800
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            10/18/18                  851
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            10/18/18                   32
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                10/19/18               11,769
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Phone Allowance                  10/30/18                   75
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            10/31/18                  612
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            10/31/18                  470
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                11/02/18               11,769
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            11/15/18                  393
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            11/15/18                  277
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                11/16/18               11,769
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            11/29/18                  421
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Phone Allowance                  11/29/18                   75
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                11/30/18               11,769
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            12/13/18                   28
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                12/14/18               11,769
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            12/27/18                  303
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                12/28/18               11,769
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Year End Distributions           12/31/18               58,707
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Phone Allowance                  12/31/18                   75
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                01/11/19               11,040
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            01/24/19                1,114
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                01/25/19               11,040
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Phone Allowance                  01/31/19                   75
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            02/07/19                  723
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                02/08/19               11,040
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Expense Reimbursement            02/21/19                1,209
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Bi-Weekly Payroll                02/22/19               11,040
    Zappia, Andrew P               95 Wheatstone Circle                 Fairport, NY 14450                Firm Member                  Phone Allowance                  02/27/19                   75

    Total Payments made in the 1 Year Period Prior to the Petition Date (Insiders)                                                                                                      $   22,215,166

[1] Individual was a member in title only from approximately Jan-18 to Nov-18. This exhibit captures his disbursements within
    the 1 year prior to bankruptcy filing while he had the title of member.




                                                                                                  Page 50 of 50
Case 19-34574-KRH       Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                             Desc Main
                              Document     Page 99 of 125
                                                                                    Exhibit SOFA 20

                                           LeClairRyan PLLC
                                            Case 19-34574

         SOFA Part 10, Question 20. List any property kept in storage units or warehouses
          within 1 year before filing this case. Do not include facilities that are in a part of a
                              building which the debtor does business.

                                                  Iron Mountain Box Inventory
                                                             Box Inventory Date Range
              Office               # of Boxes             Beginning               End

        Alexandria                          2,152            01/31/00                08/27/19
        Blacksburg                            186            08/02/12                08/22/13
        Boston                              4,658            08/09/07                08/27/19
        Charlottesville                       335            11/09/05                10/23/18
        Connecticut                           789            01/12/09                04/10/19
        Detroit                               754            03/22/05                05/23/19
        Glen Allen                            632            01/24/07                10/14/19
        Hartford                              739            06/07/13                08/20/19
        Houston                             8,890            05/26/05                09/25/19
        Los Angeles                         2,216            10/08/12                09/04/19
        Master Division                    36,290            09/14/98                08/09/19
        New York                            1,732            12/01/03                08/30/19
        Newark                              5,147            09/30/09                09/17/19
        Norfolk                             1,656            01/24/01                09/11/19
        Richmond                           48,034            09/14/98                09/04/19
        Roanoke                             3,223            02/01/09                08/28/19
        Rochester                           2,097            01/09/12                03/29/19
        Sacramento                            364            01/11/11                09/18/19
        San Francisco                       5,828            04/09/12                09/11/19
        South Carolina                        691            03/17/16                03/17/16
        Washington, DC                        485            05/10/12                05/22/19
        Williamsburg                          420            02/15/13                01/15/19
        Other                               1,771            11/15/00                09/03/19

                                          129,089
            Case 19-34574-KRH                      Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                         Document    Page 100 of 125
                                                                                                                                                                                         Exhibit SOFA 30
                                                                                         LeClairRyan PLLC
                                                                                        Case 19-34574-KRH



                          SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                         other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

           Name                     Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date       Amount

Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    09/07/18   $       8,152
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    09/21/18           8,152
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    10/05/18           8,152
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    10/19/18           8,152
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    11/02/18           8,152
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    11/16/18           8,152
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    11/30/18           8,152
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    12/14/18           8,152
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    12/28/18           8,152
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Year End Distributions               12/31/18           6,119
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    01/11/19           7,860
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    01/25/19           7,860
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    02/08/19           7,860
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    02/22/19           7,860
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    03/08/19           7,860
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    03/22/19           7,860
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    04/05/19           9,860
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    04/19/19           8,918
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    05/03/19           8,918
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    05/17/19           8,918
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    05/31/19           8,918
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    06/14/19           8,918
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    06/28/19           8,918
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    07/12/19           8,918
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    07/26/19           8,918
Acee, Elizabeth K       216 Totoket Rd                       Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    08/09/19           8,918
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    09/07/18           4,855
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    09/21/18           4,855
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    10/05/18           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    10/19/18           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    11/02/18           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    11/16/18           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    11/30/18           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    12/14/18           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    12/28/18           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Year End Distributions               12/31/18         291,445
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    01/11/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    01/25/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    02/08/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    02/22/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    03/08/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    03/22/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    04/05/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    04/19/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    05/03/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    05/17/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    05/31/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    06/14/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    06/28/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    07/12/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    07/26/19           4,470
Adams, Rodney K         700 Lakewater Drive                  Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    08/09/19           4,470
Albert, Alan D          703 Walnut Hill Road                 Hockessin, DE 19707                 Firm Member                         Bi-Weekly Payroll                    09/07/18           5,192
Albert, Alan D          703 Walnut Hill Road                 Hockessin, DE 19707                 Firm Member                         Bi-Weekly Payroll                    09/21/18           5,192
Albert, Alan D          703 Walnut Hill Road                 Hockessin, DE 19707                 Firm Member                         Bi-Weekly Payroll                    10/05/18           5,192
Albert, Alan D          703 Walnut Hill Road                 Hockessin, DE 19707                 Firm Member                         Bi-Weekly Payroll                    10/19/18           5,192
Albert, Alan D          703 Walnut Hill Road                 Hockessin, DE 19707                 Firm Member                         Bi-Weekly Payroll                    11/02/18           5,192
Albert, Alan D          703 Walnut Hill Road                 Hockessin, DE 19707                 Firm Member                         Bi-Weekly Payroll                    11/16/18           3,403
Albert, Alan D          703 Walnut Hill Road                 Hockessin, DE 19707                 Firm Member                         Year End Distributions               12/31/18         102,430
Alitz, Jeffrey L        24 Mt. Vernon St.                    Charlestown, MA 02129               Firm Member                         Bi-Weekly Payroll                    09/07/18          10,723
Alitz, Jeffrey L        24 Mt. Vernon St.                    Charlestown, MA 02129               Firm Member                         Bi-Weekly Payroll                    09/21/18          10,723
Alitz, Jeffrey L        24 Mt. Vernon St.                    Charlestown, MA 02129               Firm Member                         Bi-Weekly Payroll                    10/05/18          10,723
Alitz, Jeffrey L        24 Mt. Vernon St.                    Charlestown, MA 02129               Firm Member                         Bi-Weekly Payroll                    10/19/18          10,723
Alitz, Jeffrey L        24 Mt. Vernon St.                    Charlestown, MA 02129               Firm Member                         Bi-Weekly Payroll                    11/02/18          10,723
Alitz, Jeffrey L        24 Mt. Vernon St.                    Charlestown, MA 02129               Firm Member                         Bi-Weekly Payroll                    11/16/18          10,723
Alitz, Jeffrey L        24 Mt. Vernon St.                    Charlestown, MA 02129               Firm Member                         Bi-Weekly Payroll                    11/30/18          10,723
Alitz, Jeffrey L        24 Mt. Vernon St.                    Charlestown, MA 02129               Firm Member                         Bi-Weekly Payroll                    12/14/18          10,723
Alitz, Jeffrey L        24 Mt. Vernon St.                    Charlestown, MA 02129               Firm Member                         Bi-Weekly Payroll                    12/28/18          10,140
Alitz, Jeffrey L        24 Mt. Vernon St.                    Charlestown, MA 02129               Firm Member                         Year End Distributions               12/31/18          39,819
Alitz, Jeffrey L        24 Mt. Vernon St.                    Charlestown, MA 02129               Firm Member                         Bi-Weekly Payroll                    01/11/19           8,222
Allen III, Everette G   206 Hanover Avenue                   Ashland, VA 23005                   Firm Member                         Bi-Weekly Payroll                    09/07/18           5,176
Allen III, Everette G   206 Hanover Avenue                   Ashland, VA 23005                   Firm Member                         Bi-Weekly Payroll                    09/21/18           5,176
Allen III, Everette G   206 Hanover Avenue                   Ashland, VA 23005                   Firm Member                         Bi-Weekly Payroll                    10/05/18           5,176
Allen III, Everette G   206 Hanover Avenue                   Ashland, VA 23005                   Firm Member                         Bi-Weekly Payroll                    10/19/18           5,176




                                                                                           Page 1 of 26
            Case 19-34574-KRH                      Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                         Document    Page 101 of 125
                                                                                                                                                                                     Exhibit SOFA 30
                                                                                         LeClairRyan PLLC
                                                                                        Case 19-34574-KRH



                          SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                         other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

           Name                     Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Allen III, Everette G   206 Hanover Avenue                   Ashland, VA 23005                   Firm Member                         Bi-Weekly Payroll                    11/02/18       5,176
Allen III, Everette G   206 Hanover Avenue                   Ashland, VA 23005                   Firm Member                         Bi-Weekly Payroll                    11/16/18       1,364
Anelli, James P         431 Fox Chase Rd                     Chester, NJ 07930                   Firm Member                         Bi-Weekly Payroll                    09/07/18      10,088
Anelli, James P         431 Fox Chase Rd                     Chester, NJ 07930                   Firm Member                         Bi-Weekly Payroll                    09/21/18      10,088
Anelli, James P         431 Fox Chase Rd                     Chester, NJ 07930                   Firm Member                         Bi-Weekly Payroll                    10/05/18      10,088
Anelli, James P         431 Fox Chase Rd                     Chester, NJ 07930                   Firm Member                         Bi-Weekly Payroll                    10/19/18      10,088
Anelli, James P         431 Fox Chase Rd                     Chester, NJ 07930                   Firm Member                         Bi-Weekly Payroll                    11/02/18      10,088
Anelli, James P         431 Fox Chase Rd                     Chester, NJ 07930                   Firm Member                         Bi-Weekly Payroll                    11/16/18       2,697
Anelli, James P         431 Fox Chase Rd                     Chester, NJ 07930                   Firm Member                         Year End Distributions               12/28/18     100,194
Anelli, James P         431 Fox Chase Rd                     Chester, NJ 07930                   Firm Member                         Year End Distributions               12/31/18      18,824
Baker, LeeAnn M.        38 Robbins Road                      Arlington, MA 02476                 Firm Member                         Bi-Weekly Payroll                    09/07/18       6,660
Baker, LeeAnn M.        38 Robbins Road                      Arlington, MA 02476                 Firm Member                         Bi-Weekly Payroll                    09/21/18       6,660
Baker, LeeAnn M.        38 Robbins Road                      Arlington, MA 02476                 Firm Member                         Bi-Weekly Payroll                    10/05/18       6,660
Baker, LeeAnn M.        38 Robbins Road                      Arlington, MA 02476                 Firm Member                         Bi-Weekly Payroll                    10/19/18       6,660
Baker, LeeAnn M.        38 Robbins Road                      Arlington, MA 02476                 Firm Member                         Bi-Weekly Payroll                    11/02/18       6,660
Baker, LeeAnn M.        38 Robbins Road                      Arlington, MA 02476                 Firm Member                         Bi-Weekly Payroll                    11/16/18       6,660
Baker, LeeAnn M.        38 Robbins Road                      Arlington, MA 02476                 Firm Member                         Bi-Weekly Payroll                    11/30/18       6,660
Baker, LeeAnn M.        38 Robbins Road                      Arlington, MA 02476                 Firm Member                         Bi-Weekly Payroll                    12/14/18       6,660
Barringer, Janet R.     12 Pilgrim Circle                    Wellesley, MA 02481                 Firm Member                         Bi-Weekly Payroll                    09/07/18       5,625
Barringer, Janet R.     12 Pilgrim Circle                    Wellesley, MA 02481                 Firm Member                         Bi-Weekly Payroll                    09/21/18       5,625
Barringer, Janet R.     12 Pilgrim Circle                    Wellesley, MA 02481                 Firm Member                         Bi-Weekly Payroll                    10/05/18       5,625
Barringer, Janet R.     12 Pilgrim Circle                    Wellesley, MA 02481                 Firm Member                         Bi-Weekly Payroll                    10/19/18       5,625
Barringer, Janet R.     12 Pilgrim Circle                    Wellesley, MA 02481                 Firm Member                         Bi-Weekly Payroll                    11/02/18       5,625
Barringer, Janet R.     12 Pilgrim Circle                    Wellesley, MA 02481                 Firm Member                         Bi-Weekly Payroll                    11/16/18       5,625
Barringer, Janet R.     12 Pilgrim Circle                    Wellesley, MA 02481                 Firm Member                         Bi-Weekly Payroll                    11/30/18       5,625
Barringer, Janet R.     12 Pilgrim Circle                    Wellesley, MA 02481                 Firm Member                         Bi-Weekly Payroll                    12/14/18       5,625
Barringer, Janet R.     12 Pilgrim Circle                    Wellesley, MA 02481                 Firm Member                         Bi-Weekly Payroll                    12/28/18       5,625
Barringer, Janet R.     12 Pilgrim Circle                    Wellesley, MA 02481                 Firm Member                         Bi-Weekly Payroll                    01/11/19       4,340
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    09/07/18       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    09/21/18       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    10/05/18       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    10/19/18       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    11/02/18       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    11/16/18       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    11/30/18       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    12/14/18       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    12/28/18       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Year End Distributions               12/31/18      12,239
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    01/11/19       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    01/25/19       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    02/08/19       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    02/22/19       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    03/08/19       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    03/22/19       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    04/05/19       5,596
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    04/19/19       5,865
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    05/03/19       5,865
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    05/17/19       5,865
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    05/31/19       5,865
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    06/14/19       5,865
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    06/28/19       5,865
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    07/12/19       5,865
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    07/26/19       5,865
Ben'Ary, Megan S        3712 Riverwood Road                  Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    08/09/19       5,865
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    09/07/18       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    09/21/18       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    10/05/18       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    10/19/18       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    11/02/18       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    11/16/18       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    11/30/18       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    12/14/18       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    12/28/18       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Year End Distributions               12/31/18      12,179
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    01/11/19       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    01/25/19       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    02/08/19       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    02/22/19       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    03/08/19       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    03/22/19       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    04/05/19       5,948
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    04/19/19       6,218
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    05/03/19       6,218
Blaine, Steven W        2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    05/17/19       6,218




                                                                                           Page 2 of 26
         Case 19-34574-KRH                       Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                       Document    Page 102 of 125
                                                                                                                                                                                   Exhibit SOFA 30
                                                                                       LeClairRyan PLLC
                                                                                      Case 19-34574-KRH



                        SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                       other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

         Name                     Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Blaine, Steven W      2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    05/31/19       6,218
Blaine, Steven W      2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    06/14/19       6,218
Blaine, Steven W      2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    06/28/19       6,218
Blaine, Steven W      2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    07/12/19       6,218
Blaine, Steven W      2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    07/26/19       6,218
Blaine, Steven W      2000 Lewis Mountain Road             Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    08/09/19       6,218
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    09/07/18       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    09/21/18       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    10/05/18       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    10/19/18       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    11/02/18       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    11/16/18       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    11/30/18       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    12/14/18       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    12/28/18       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    01/11/19       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    01/25/19       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    02/08/19       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    02/22/19       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    03/08/19       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    03/22/19       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    04/05/19       5,266
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    04/19/19       6,169
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    05/03/19       6,169
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    05/17/19       6,169
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    05/31/19       6,169
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    06/14/19       6,169
Boughton, Shanna M.   251 Montvale Avenue                  Woburn, MA 01801                    Firm Member                         Bi-Weekly Payroll                    06/28/19       6,169
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    09/07/18       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    09/21/18       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    10/05/18       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    10/19/18       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    11/02/18       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    11/16/18       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    11/30/18       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    12/14/18       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    12/28/18       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Year End Distributions               12/31/18      13,196
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    01/11/19       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    01/25/19       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    02/08/19       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    02/22/19       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    03/08/19       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    03/22/19       7,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    04/05/19       8,292
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    04/19/19       7,186
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    05/03/19       7,186
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    05/17/19       7,186
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    05/31/19       7,186
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    06/14/19       7,186
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    06/28/19       7,186
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    07/12/19       7,186
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    07/26/19       7,186
Bowerman, Richard W   216 Totoket Road                     Branford, CT 06405                  Firm Member                         Bi-Weekly Payroll                    08/09/19       7,186
Boylan, Paul G        78 Westwood Glen Road                Westwood, MA 02090                  Firm Member                         Bi-Weekly Payroll                    09/07/18       4,306
Boylan, Paul G        78 Westwood Glen Road                Westwood, MA 02090                  Firm Member                         Bi-Weekly Payroll                    09/21/18       4,306
Boylan, Paul G        78 Westwood Glen Road                Westwood, MA 02090                  Firm Member                         Bi-Weekly Payroll                    10/05/18       4,306
Boylan, Paul G        78 Westwood Glen Road                Westwood, MA 02090                  Firm Member                         Bi-Weekly Payroll                    10/19/18       4,306
Boylan, Paul G        78 Westwood Glen Road                Westwood, MA 02090                  Firm Member                         Bi-Weekly Payroll                    11/02/18       4,306
Boylan, Paul G        78 Westwood Glen Road                Westwood, MA 02090                  Firm Member                         Bi-Weekly Payroll                    11/16/18       4,306
Boylan, Paul G        78 Westwood Glen Road                Westwood, MA 02090                  Firm Member                         Bi-Weekly Payroll                    11/30/18       4,306
Boylan, Paul G        78 Westwood Glen Road                Westwood, MA 02090                  Firm Member                         Bi-Weekly Payroll                    12/14/18       4,306
Boylan, Paul G        78 Westwood Glen Road                Westwood, MA 02090                  Firm Member                         Bi-Weekly Payroll                    12/28/18       4,306
Boylan, Paul G        78 Westwood Glen Road                Westwood, MA 02090                  Firm Member                         Year End Distributions               12/31/18      11,302
Boylan, Paul G        78 Westwood Glen Road                Westwood, MA 02090                  Firm Member                         Bi-Weekly Payroll                    01/11/19       3,290
Brener, Robert J.     228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    09/07/18       5,343
Brener, Robert J.     228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    09/21/18       5,343
Brener, Robert J.     228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    10/05/18       5,343
Brener, Robert J.     228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    10/19/18       5,343
Brener, Robert J.     228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    11/02/18       5,343
Brener, Robert J.     228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    11/16/18       5,343
Brener, Robert J.     228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    11/30/18       5,343
Brener, Robert J.     228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    12/14/18       5,343
Brener, Robert J.     228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    12/28/18       5,343




                                                                                         Page 3 of 26
           Case 19-34574-KRH                      Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                        Document    Page 103 of 125
                                                                                                                                                                                    Exhibit SOFA 30
                                                                                        LeClairRyan PLLC
                                                                                       Case 19-34574-KRH



                         SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                        other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

           Name                    Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    01/11/19       5,343
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    01/25/19       5,343
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    02/08/19       5,343
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    02/22/19       5,343
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    03/08/19       5,343
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    03/22/19       5,343
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    04/05/19       5,343
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    04/19/19       5,824
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    05/03/19       5,824
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    05/17/19       5,824
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    05/31/19       5,824
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    06/14/19       5,824
Brener, Robert J.      228 Smull Avenue                     North Caldwell, NJ 07006            Firm Member                         Bi-Weekly Payroll                    06/28/19       2,939
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    09/07/18       8,057
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    09/21/18       8,057
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    10/05/18       8,057
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    10/19/18       8,057
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    11/02/18       8,057
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    11/16/18       8,057
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    11/30/18       8,057
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    12/14/18       8,057
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    12/28/18       8,057
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Year End Distributions               12/31/18      19,946
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    01/11/19       8,057
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    01/25/19       8,057
Brodsky, Neal P        1816 Tree Line Road                  Virginia Beach, VA 23454            Firm Member                         Bi-Weekly Payroll                    02/08/19       6,663
Burkholder, Evan A     3888 W North Territorial Road        Whitmore Lake, MI 48189             Firm Member                         Bi-Weekly Payroll                    09/07/18       3,978
Burkholder, Evan A     3888 W North Territorial Road        Whitmore Lake, MI 48189             Firm Member                         Bi-Weekly Payroll                    09/21/18       3,978
Burkholder, Evan A     3888 W North Territorial Road        Whitmore Lake, MI 48189             Firm Member                         Bi-Weekly Payroll                    10/05/18       3,978
Burkholder, Evan A     3888 W North Territorial Road        Whitmore Lake, MI 48189             Firm Member                         Bi-Weekly Payroll                    10/19/18       3,978
Burkholder, Evan A     3888 W North Territorial Road        Whitmore Lake, MI 48189             Firm Member                         Bi-Weekly Payroll                    11/02/18       3,978
Burkholder, Evan A     3888 W North Territorial Road        Whitmore Lake, MI 48189             Firm Member                         Bi-Weekly Payroll                    11/16/18       3,978
Burkholder, Evan A     3888 W North Territorial Road        Whitmore Lake, MI 48189             Firm Member                         Bi-Weekly Payroll                    11/30/18       3,978
Burkholder, Evan A     3888 W North Territorial Road        Whitmore Lake, MI 48189             Firm Member                         Bi-Weekly Payroll                    12/14/18       3,978
Burkholder, Evan A     3888 W North Territorial Road        Whitmore Lake, MI 48189             Firm Member                         Bi-Weekly Payroll                    12/28/18       3,978
Burkholder, Evan A     3888 W North Territorial Road        Whitmore Lake, MI 48189             Firm Member                         Year End Distributions               12/31/18      11,302
Burkholder, Evan A     3888 W North Territorial Road        Whitmore Lake, MI 48189             Firm Member                         Bi-Weekly Payroll                    01/11/19       2,158
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    09/07/18       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    09/21/18       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    10/05/18       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    10/19/18       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    11/02/18       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    11/16/18       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    11/30/18       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    12/14/18       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    12/28/18       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    01/11/19       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    01/25/19       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    02/08/19       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    02/22/19       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    03/08/19       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    03/22/19       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    04/05/19       4,855
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    04/19/19       6,393
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    05/03/19       6,393
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    05/17/19       6,393
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    05/31/19       6,393
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    06/14/19       6,393
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    06/28/19       6,393
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    07/12/19       6,393
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    07/26/19       6,393
Burleigh, Paul H       19777 Buckeye Meadow Lane            Northridge, CA 91326                Firm Member                         Bi-Weekly Payroll                    08/09/19       6,393
Cahill, John Patrick   7218 EDLOE St.                       HOUSTON, TX 77025                   Firm Member                         Bi-Weekly Payroll                    09/07/18       4,641
Cahill, John Patrick   7218 EDLOE St.                       HOUSTON, TX 77025                   Firm Member                         Bi-Weekly Payroll                    09/21/18       4,641
Cahill, John Patrick   7218 EDLOE St.                       HOUSTON, TX 77025                   Firm Member                         Bi-Weekly Payroll                    10/05/18       4,641
Cahill, John Patrick   7218 EDLOE St.                       HOUSTON, TX 77025                   Firm Member                         Bi-Weekly Payroll                    10/19/18       4,641
Cahill, John Patrick   7218 EDLOE St.                       HOUSTON, TX 77025                   Firm Member                         Bi-Weekly Payroll                    11/02/18       4,641
Cahill, John Patrick   7218 EDLOE St.                       HOUSTON, TX 77025                   Firm Member                         Bi-Weekly Payroll                    11/16/18       4,641
Cahill, John Patrick   7218 EDLOE St.                       HOUSTON, TX 77025                   Firm Member                         Bi-Weekly Payroll                    11/30/18       4,641
Cahill, John Patrick   7218 EDLOE St.                       HOUSTON, TX 77025                   Firm Member                         Bi-Weekly Payroll                    12/14/18       2,935
Carroll, James E       108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    09/07/18       9,418
Carroll, James E       108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    09/21/18       9,418
Carroll, James E       108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    10/05/18       9,418
Carroll, James E       108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    10/19/18       9,418




                                                                                          Page 4 of 26
          Case 19-34574-KRH                   Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                    Document    Page 104 of 125
                                                                                                                                                                                Exhibit SOFA 30
                                                                                    LeClairRyan PLLC
                                                                                   Case 19-34574-KRH



                     SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                    other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                 Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    11/02/18       9,418
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    11/16/18       9,418
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    11/30/18       9,418
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    12/14/18       9,418
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    12/28/18       9,418
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    01/11/19       9,418
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    01/25/19       9,418
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    02/08/19       9,418
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    02/22/19       9,418
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    03/08/19       9,418
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    03/22/19       9,418
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    04/05/19      11,918
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    04/19/19       9,389
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    05/03/19       9,389
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    05/17/19       9,389
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    05/31/19       9,389
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    06/14/19       9,389
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    06/28/19       9,389
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    07/12/19       9,389
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    07/26/19       9,389
Carroll, James E   108 Cairn Ridge Rd East              Falmouth, MA 02536                  Firm Member                         Bi-Weekly Payroll                    08/09/19       9,389
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    09/07/18       5,710
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    09/21/18       5,710
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    10/05/18       5,710
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    10/19/18       5,710
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    11/02/18       5,710
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    11/16/18       5,710
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    11/30/18       5,710
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    12/14/18       5,710
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    12/28/18       2,808
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Year End Distributions               12/31/18       3,060
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    01/11/19       5,710
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    01/25/19       5,130
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    02/08/19       5,130
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    02/22/19       5,130
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    03/08/19       5,130
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    03/22/19       5,130
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    04/05/19       5,130
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    04/19/19       5,822
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    05/03/19       5,822
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    05/17/19       5,822
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    05/31/19       5,822
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    06/14/19       5,822
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    06/28/19       5,822
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    07/12/19       5,822
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    07/26/19       5,822
Clark, Andrew K    3210 Seminary Ave                    Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    08/09/19       5,822
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    09/07/18       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    09/21/18       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    10/05/18       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    10/19/18       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    11/02/18       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    11/16/18       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    11/30/18       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    12/14/18       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    12/28/18       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    01/11/19       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    01/25/19       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    02/08/19       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    02/22/19       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    03/08/19       6,099
Cole, Andrew L.    212 Winchester Beach Dr              Annapolis, MD 21409                 Firm Member                         Bi-Weekly Payroll                    03/22/19       6,697
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    09/07/18       8,622
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    09/21/18       8,622
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    10/05/18       8,622
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    10/19/18       8,622
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    11/02/18       8,622
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    11/16/18       8,622
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    11/30/18       8,622
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    12/14/18       8,622
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    12/28/18       8,622
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    01/11/19       7,600
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    01/25/19       7,600
Cook, David L.     3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    02/08/19       7,600




                                                                                      Page 5 of 26
          Case 19-34574-KRH                        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                         Document    Page 105 of 125
                                                                                                                                                                                     Exhibit SOFA 30
                                                                                         LeClairRyan PLLC
                                                                                        Case 19-34574-KRH



                          SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                         other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                      Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Cook, David L.          3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    02/22/19       7,600
Cook, David L.          3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    03/08/19       7,600
Cook, David L.          3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    03/22/19       7,600
Cook, David L.          3 Hurlingham Dr.                     Honeoye Falls, NY 14472             Firm Member                         Bi-Weekly Payroll                    04/05/19       7,600
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    09/07/18       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    09/21/18       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    10/05/18       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    10/19/18       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    11/02/18       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    11/16/18       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    11/30/18       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    12/14/18       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    12/28/18       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Year End Distributions               12/31/18      47,536
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    01/11/19       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    01/25/19       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    02/08/19       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    02/22/19       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    03/08/19       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    03/22/19       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    04/05/19       7,504
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    04/19/19       6,562
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    05/03/19       6,562
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    05/17/19       6,562
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    05/31/19       6,562
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    06/14/19       6,562
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    06/28/19       6,562
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    07/12/19       6,562
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    07/26/19       6,562
Corbin Walker, Karol    24 Manor Dr                          Morris Township, NJ 07960           Firm Member                         Bi-Weekly Payroll                    08/09/19       6,562
Couch, Bryan P.         16 Emerson Street                    Cresskill, NJ 07626                 Firm Member                         Year End Distributions               12/31/18      12,239
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    09/07/18       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    09/21/18       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    10/05/18       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    10/19/18       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    11/02/18       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    11/16/18       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    11/30/18       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    12/14/18       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    12/28/18       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    01/11/19       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    01/25/19       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    02/08/19       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    02/22/19       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    03/08/19       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    03/22/19       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    04/05/19       6,991
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    04/19/19       6,414
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    05/03/19     139,383
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    05/17/19       6,414
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    05/31/19       6,414
Davis, Mary Elizabeth   5520 Old Gainsmill Lane              Mechanicsville, VA 23111            Firm Member                         Bi-Weekly Payroll                    06/14/19       5,906
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    09/07/18      31,318
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    09/21/18      31,318
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    10/05/18      31,318
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    10/19/18      31,318
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    11/02/18      31,318
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    11/16/18      31,318
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    11/30/18      31,318
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    12/14/18      31,318
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    12/28/18      31,318
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    01/11/19      28,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    01/25/19      28,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    02/08/19      38,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    02/22/19      28,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    03/08/19      28,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    03/22/19      28,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    04/05/19      28,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    04/19/19      28,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    05/03/19      18,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    05/17/19      18,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    05/31/19      18,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    06/14/19      28,036
Dombroff, Mark A        10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    06/28/19      18,036




                                                                                           Page 6 of 26
          Case 19-34574-KRH                     Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                      Document    Page 106 of 125
                                                                                                                                                                                  Exhibit SOFA 30
                                                                                      LeClairRyan PLLC
                                                                                     Case 19-34574-KRH



                       SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                      other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                   Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Dombroff, Mark A     10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    07/12/19      28,036
Dombroff, Mark A     10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    07/26/19      18,036
Dombroff, Mark A     10598 Hannah Farm Road               Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    08/09/19      18,036
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    09/07/18       9,555
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    09/21/18       9,555
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    10/05/18       9,555
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    10/19/18       9,555
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    11/02/18       9,555
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    11/16/18       9,555
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    11/30/18       9,555
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    12/14/18       9,555
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    12/28/18       9,555
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Year End Distributions               12/31/18       5,420
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    01/11/19       7,222
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    01/25/19       7,222
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    02/08/19       7,222
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    02/22/19       7,222
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    03/08/19       7,222
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    03/22/19       7,222
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    04/05/19       7,222
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    04/19/19       6,116
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    05/03/19       6,116
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    05/17/19       6,116
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    05/31/19       6,116
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    06/14/19       6,116
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    06/28/19       6,116
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    07/12/19       6,116
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    07/26/19       6,116
Donnell, Brian J     12 Cavendish Place                   Avon, CT 06001                      Firm Member                         Bi-Weekly Payroll                    08/09/19       6,116
Faraci, Stephen M    414 Hickory Drive                    Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    09/07/18       6,842
Faraci, Stephen M    414 Hickory Drive                    Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    09/21/18       6,842
Faraci, Stephen M    414 Hickory Drive                    Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    10/05/18       6,842
Faraci, Stephen M    414 Hickory Drive                    Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    10/19/18       6,842
Faraci, Stephen M    414 Hickory Drive                    Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    11/02/18       6,842
Faraci, Stephen M    414 Hickory Drive                    Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    11/16/18       3,975
Faraci, Stephen M    414 Hickory Drive                    Manakin Sabot, VA 23103             Firm Member                         Year End Distributions               12/28/18      59,466
Faraci, Stephen M    414 Hickory Drive                    Manakin Sabot, VA 23103             Firm Member                         Year End Distributions               12/31/18      12,239
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    09/07/18       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    09/21/18       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    10/05/18       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    10/19/18       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    11/02/18       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    11/16/18       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    11/30/18       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    12/14/18       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    12/28/18       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Year End Distributions               12/31/18      14,735
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    01/11/19       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    01/25/19       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    02/08/19       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    02/22/19       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    03/08/19       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    03/22/19       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    04/05/19       6,944
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    04/19/19       5,838
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    05/03/19       5,838
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    05/17/19       5,838
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    05/31/19       5,838
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    06/14/19       5,838
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    06/28/19       5,838
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    07/12/19       5,838
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    07/26/19       5,838
Ferland, Niclas A    50 Webster Point Road                Madison, CT 06443                   Firm Member                         Bi-Weekly Payroll                    08/09/19       5,838
Fletcher, Robert P   6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    09/07/18      14,371
Fletcher, Robert P   6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    09/21/18      14,371
Fletcher, Robert P   6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    10/05/18      14,371
Fletcher, Robert P   6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    10/19/18      14,371
Fletcher, Robert P   6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    11/02/18      14,371
Fletcher, Robert P   6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    11/16/18      14,371
Fletcher, Robert P   6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    11/30/18      14,371
Fletcher, Robert P   6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    12/14/18      14,371
Fletcher, Robert P   6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    12/28/18      14,371
Fletcher, Robert P   6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Year End Distributions               12/31/18      34,096
Fletcher, Robert P   6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    01/11/19      12,183




                                                                                        Page 7 of 26
          Case 19-34574-KRH                      Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                       Document    Page 107 of 125
                                                                                                                                                                                   Exhibit SOFA 30
                                                                                       LeClairRyan PLLC
                                                                                      Case 19-34574-KRH



                        SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                       other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                    Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    01/25/19      12,183
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    02/08/19      12,183
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    02/22/19      12,183
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    03/08/19      12,183
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    03/22/19      12,183
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    04/05/19      12,183
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    04/19/19      12,087
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    05/03/19      12,087
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    05/17/19      12,087
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    05/31/19      12,087
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    06/14/19      12,087
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    06/28/19      12,087
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    07/12/19      12,087
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    07/26/19      12,087
Fletcher, Robert P    6960 Birch Street                    Falls Church, VA 22046              Firm Member                         Bi-Weekly Payroll                    08/09/19      12,087
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    09/07/18      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    09/21/18      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    10/05/18      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    10/19/18      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    11/02/18      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    11/16/18      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    11/30/18      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    12/14/18      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    12/28/18      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Year End Distributions               12/31/18      93,278
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    01/11/19      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    01/25/19      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    02/08/19      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    02/22/19      14,226
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    03/08/19       5,303
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    03/22/19       5,303
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    04/05/19       5,303
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    04/19/19       6,456
Freinberg, David C    39 Greenview Way                     Montclair, NJ 07043                 Firm Member                         Bi-Weekly Payroll                    05/03/19       3,572
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    09/07/18       7,691
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    09/21/18       7,691
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    10/05/18       7,691
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    10/19/18       7,691
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    11/02/18       7,691
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    11/16/18       7,691
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    11/30/18       7,691
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    12/14/18       7,691
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    12/28/18       7,691
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    01/11/19       6,962
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    01/25/19       6,962
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    02/08/19       6,962
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    02/22/19       6,962
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    03/08/19       6,962
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    03/22/19       6,962
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    04/05/19       6,962
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    04/19/19       6,385
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    05/03/19       6,385
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    05/17/19       6,385
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    05/31/19       6,385
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    06/14/19       6,385
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    06/28/19       6,385
Gehlhar, Bernard      2613 Isabelle Avenue                 San Mateo, CA 94403                 Firm Member                         Bi-Weekly Payroll                    07/12/19      10,462
Giunta, Michael P     33 Tower Hill Rd                     North Reading, MA 01864             Firm Member                         Bi-Weekly Payroll                    09/07/18       5,841
Giunta, Michael P     33 Tower Hill Rd                     North Reading, MA 01864             Firm Member                         Bi-Weekly Payroll                    09/21/18       5,841
Giunta, Michael P     33 Tower Hill Rd                     North Reading, MA 01864             Firm Member                         Bi-Weekly Payroll                    10/05/18       5,841
Giunta, Michael P     33 Tower Hill Rd                     North Reading, MA 01864             Firm Member                         Bi-Weekly Payroll                    10/19/18       5,841
Giunta, Michael P     33 Tower Hill Rd                     North Reading, MA 01864             Firm Member                         Bi-Weekly Payroll                    11/02/18       5,841
Giunta, Michael P     33 Tower Hill Rd                     North Reading, MA 01864             Firm Member                         Bi-Weekly Payroll                    11/16/18       5,841
Giunta, Michael P     33 Tower Hill Rd                     North Reading, MA 01864             Firm Member                         Bi-Weekly Payroll                    11/30/18       5,841
Giunta, Michael P     33 Tower Hill Rd                     North Reading, MA 01864             Firm Member                         Bi-Weekly Payroll                    12/14/18       5,841
Giunta, Michael P     33 Tower Hill Rd                     North Reading, MA 01864             Firm Member                         Bi-Weekly Payroll                    12/28/18       5,550
Giunta, Michael P     33 Tower Hill Rd                     North Reading, MA 01864             Firm Member                         Bi-Weekly Payroll                    01/11/19       4,167
Goldman, Michael L.   6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    09/07/18      39,020
Goldman, Michael L.   6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    09/21/18      39,020
Goldman, Michael L.   6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    10/05/18      39,020
Goldman, Michael L.   6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    10/19/18      39,020
Goldman, Michael L.   6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    11/02/18      39,020
Goldman, Michael L.   6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    11/16/18      39,020
Goldman, Michael L.   6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    11/30/18      39,020




                                                                                         Page 8 of 26
          Case 19-34574-KRH                        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                         Document    Page 108 of 125
                                                                                                                                                                                     Exhibit SOFA 30
                                                                                         LeClairRyan PLLC
                                                                                        Case 19-34574-KRH



                          SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                         other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

         Name                       Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Goldman, Michael L.     6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    12/14/18      39,020
Goldman, Michael L.     6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    12/28/18      39,020
Goldman, Michael L.     6 White Briar                        Pittsford, NY 14534                 Firm Member                         Year End Distributions               12/31/18     204,352
Goldman, Michael L.     6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    01/11/19      30,686
Goldman, Michael L.     6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    01/25/19      30,686
Goldman, Michael L.     6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    02/08/19      30,686
Goldman, Michael L.     6 White Briar                        Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    02/22/19      30,686
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    09/07/18       8,733
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    09/21/18       8,733
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    10/05/18       8,733
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    10/19/18       8,733
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    11/02/18       8,733
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    11/16/18       8,733
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    11/30/18       8,660
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    12/14/18       8,733
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    12/28/18       8,733
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    01/11/19       8,441
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    01/25/19       8,441
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    02/08/19       8,441
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    02/22/19       8,441
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    03/08/19       8,441
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    03/22/19       8,441
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    04/05/19       8,441
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    04/19/19       6,970
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    05/03/19       6,970
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    05/17/19       6,970
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    05/31/19       6,970
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    06/14/19       6,970
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    06/28/19       6,970
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    07/12/19       6,970
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    07/26/19       6,970
Grubin, Janice B        652 Broadway, Apt 5                  New York, NY 10012                  Firm Member                         Bi-Weekly Payroll                    08/09/19       6,970
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    09/07/18      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    09/21/18      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    10/05/18      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    10/19/18      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    11/02/18      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    11/16/18      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    11/30/18      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    12/14/18      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    12/28/18      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Year End Distributions               12/31/18      33,911
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    01/11/19      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    01/25/19      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    02/08/19      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    02/22/19      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    03/08/19      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    03/22/19      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    04/05/19      10,183
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    04/19/19       7,587
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    05/03/19       7,587
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    05/17/19       7,587
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    05/31/19       7,587
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    06/14/19       7,587
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    06/28/19       7,587
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    07/12/19       7,587
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    07/26/19       7,587
Gustafson, Charles E    9312 Ludgate Drive                   Alexandria, VA 22309                Firm Member                         Bi-Weekly Payroll                    08/09/19       7,587
Haman, Benjamin Clark   30435 Passageway Place               Agoura Hills, CA 91301              Firm Member                         Bi-Weekly Payroll                    09/07/18       9,715
Haman, Benjamin Clark   30435 Passageway Place               Agoura Hills, CA 91301              Firm Member                         Bi-Weekly Payroll                    09/21/18       9,715
Haman, Benjamin Clark   30435 Passageway Place               Agoura Hills, CA 91301              Firm Member                         Bi-Weekly Payroll                    10/05/18       9,715
Haman, Benjamin Clark   30435 Passageway Place               Agoura Hills, CA 91301              Firm Member                         Bi-Weekly Payroll                    10/19/18       9,715
Haman, Benjamin Clark   30435 Passageway Place               Agoura Hills, CA 91301              Firm Member                         Bi-Weekly Payroll                    11/02/18       9,715
Haman, Benjamin Clark   30435 Passageway Place               Agoura Hills, CA 91301              Firm Member                         Bi-Weekly Payroll                    11/16/18       9,715
Haman, Benjamin Clark   30435 Passageway Place               Agoura Hills, CA 91301              Firm Member                         Bi-Weekly Payroll                    11/30/18       9,715
Haman, Benjamin Clark   30435 Passageway Place               Agoura Hills, CA 91301              Firm Member                         Bi-Weekly Payroll                    12/14/18       9,715
Haman, Benjamin Clark   30435 Passageway Place               Agoura Hills, CA 91301              Firm Member                         Bi-Weekly Payroll                    12/28/18       9,715
Haman, Benjamin Clark   30435 Passageway Place               Agoura Hills, CA 91301              Firm Member                         Bi-Weekly Payroll                    01/11/19       5,423
Harrison, Robert G      1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    09/07/18       4,855
Harrison, Robert G      1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    09/21/18       4,855
Harrison, Robert G      1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    10/05/18       4,855
Harrison, Robert G      1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    10/19/18       4,855
Harrison, Robert G      1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    11/02/18       4,855
Harrison, Robert G      1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    11/16/18       4,855




                                                                                           Page 9 of 26
          Case 19-34574-KRH                       Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                        Document    Page 109 of 125
                                                                                                                                                                                    Exhibit SOFA 30
                                                                                        LeClairRyan PLLC
                                                                                       Case 19-34574-KRH



                         SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                        other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                     Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    11/30/18       4,855
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    12/14/18       4,855
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    12/28/18       4,855
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    01/11/19       4,855
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    01/25/19       4,855
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    02/08/19       4,855
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    02/22/19       4,855
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    03/08/19       4,855
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    03/22/19       4,855
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    04/05/19       6,855
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    04/19/19       8,393
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    05/03/19       8,393
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    05/17/19       8,393
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    05/31/19       8,393
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    06/14/19       8,393
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    06/28/19       8,393
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    07/12/19       8,393
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    07/26/19       8,393
Harrison, Robert G     1819 Chantry Drive                   Arcadia, CA 91006                   Firm Member                         Bi-Weekly Payroll                    08/09/19       8,393
Hartzell, Andrew C     19 Franklin Rodgers Road             Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    09/07/18       7,520
Hartzell, Andrew C     19 Franklin Rodgers Road             Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    09/21/18       7,520
Hartzell, Andrew C     19 Franklin Rodgers Road             Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    10/05/18       7,520
Hartzell, Andrew C     19 Franklin Rodgers Road             Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    10/19/18       7,520
Hartzell, Andrew C     19 Franklin Rodgers Road             Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    11/02/18       7,520
Hartzell, Andrew C     19 Franklin Rodgers Road             Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    11/16/18       7,520
Hartzell, Andrew C     19 Franklin Rodgers Road             Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    11/30/18       7,520
Hartzell, Andrew C     19 Franklin Rodgers Road             Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    12/14/18       7,520
Hartzell, Andrew C     19 Franklin Rodgers Road             Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    12/28/18       7,520
Hartzell, Andrew C     19 Franklin Rodgers Road             Hingham, MA 02043                   Firm Member                         Year End Distributions               12/31/18      12,254
Hartzell, Andrew C     19 Franklin Rodgers Road             Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    01/11/19       5,637
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    09/07/18       6,112
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    09/21/18       6,112
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    10/05/18       6,112
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    10/19/18       6,112
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    11/02/18       6,112
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    11/16/18       6,112
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    11/30/18       6,112
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    12/14/18       6,112
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    12/28/18       6,112
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    01/11/19       6,112
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    01/25/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    02/08/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    02/22/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    03/08/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    03/22/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    04/05/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    04/19/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    05/03/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    05/17/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    05/31/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    06/14/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    06/28/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    07/12/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    07/26/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    08/09/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    08/23/19       6,286
Hern, Elizabeth Bugg   926 Argonne Ave. NE                  Atlanta, GA 30309                   Director of Executive Admin.        Bi-Weekly Payroll                    08/28/19       5,000
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    09/07/18      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    09/21/18      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    10/05/18      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    10/19/18      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    11/02/18      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    11/16/18      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    11/30/18      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    12/14/18      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    12/28/18      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Year End Distributions               12/31/18     108,843
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    01/11/19      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    01/25/19      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    02/08/19      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    02/22/19      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Loan Payment                         02/28/19      26,598
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    03/08/19      22,309
Hern, Micheal L        420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    03/22/19      22,309




                                                                                         Page 10 of 26
          Case 19-34574-KRH                     Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                      Document    Page 110 of 125
                                                                                                                                                                                  Exhibit SOFA 30
                                                                                      LeClairRyan PLLC
                                                                                     Case 19-34574-KRH



                       SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                      other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                   Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Loan Payment                         03/31/19      26,598
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    04/05/19      22,309
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    04/19/19      22,309
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Loan Payment                         04/30/19      26,598
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    05/03/19      22,309
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    05/17/19      22,309
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    05/31/19      22,309
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Loan Payment                         05/31/19      26,598
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Loan Payment                         06/04/19      25,871
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    06/14/19      22,309
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Loan Payment                         06/17/19      25,871
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    06/28/19      22,309
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    07/12/19      22,309
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Loan Payment                         07/18/19      25,871
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    07/26/19      22,309
Hern, Micheal L      420 N. Stafford Avenue               Richmond, VA 23220                  Firm Member                         Bi-Weekly Payroll                    08/09/19      22,309
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    09/07/18      11,842
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    09/21/18      11,842
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    10/05/18      11,842
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    10/19/18      11,842
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    11/02/18      11,842
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    11/16/18      11,842
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    11/30/18      11,842
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    12/14/18      11,842
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    12/28/18      11,842
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Year End Distributions               12/31/18      12,239
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    01/11/19       9,655
Hill, Katja H        17 Rio Vista Lane                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    01/25/19       5,160
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    09/07/18       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    09/21/18       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    10/05/18       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    10/19/18       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    11/02/18       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    11/16/18       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    11/30/18       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    12/14/18       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    12/28/18       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Year End Distributions               12/31/18      14,399
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    01/11/19       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    01/25/19       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    02/08/19       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    02/22/19       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    03/08/19       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    03/22/19       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    04/05/19       6,991
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    04/19/19       6,414
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    05/03/19       6,414
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    05/17/19       6,414
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    05/31/19       6,414
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    06/14/19       6,414
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    06/28/19       6,414
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    07/12/19       6,414
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    07/26/19       6,414
Holm, William M      6400 Boulevard View                  Alexandria, VA 22307                Firm Member                         Bi-Weekly Payroll                    08/09/19       6,414
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    09/07/18       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    09/21/18       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    10/05/18       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    10/19/18       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    11/02/18       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    11/16/18       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    11/30/18       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    12/14/18       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    12/28/18       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    01/11/19       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    01/25/19       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    02/08/19       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    02/22/19       7,350
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    03/08/19       7,805
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    03/22/19       7,805
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    04/05/19       7,805
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    04/19/19       7,805
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    05/03/19       7,805
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    05/17/19       7,805
Hopewell, Dwight F   13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    05/31/19       7,805




                                                                                       Page 11 of 26
          Case 19-34574-KRH                      Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                       Document    Page 111 of 125
                                                                                                                                                                                   Exhibit SOFA 30
                                                                                       LeClairRyan PLLC
                                                                                      Case 19-34574-KRH



                        SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                       other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

         Name                     Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Hopewell, Dwight F    13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    06/14/19       7,805
Hopewell, Dwight F    13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    06/28/19       7,805
Hopewell, Dwight F    13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    07/12/19       7,805
Hopewell, Dwight F    13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    07/26/19       7,805
Hopewell, Dwight F    13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    08/09/19       7,805
Hopewell, Dwight F    13532 Reynard Lane                   Richmond, VA 23233                  Asst. General Counsel               Bi-Weekly Payroll                    08/23/19       7,350
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    09/07/18      12,037
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    09/21/18      12,037
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    10/05/18      12,037
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    10/19/18      12,037
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    11/02/18      12,037
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    11/16/18      12,037
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    11/30/18      12,037
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    12/14/18      12,037
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    12/28/18      12,037
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Year End Distributions               12/31/18      76,905
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    01/11/19      10,579
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    01/25/19      10,579
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    02/08/19      10,579
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    02/22/19      10,579
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    03/08/19      10,579
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    03/22/19      10,579
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    04/05/19      10,579
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    04/19/19       7,454
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    05/03/19       7,454
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    05/17/19       7,454
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    05/31/19       7,454
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    06/14/19       7,454
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    06/28/19       7,454
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    07/12/19       7,454
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    07/26/19       7,454
Horn, Charles H       2026 Lake Street                     San Francisco, CA 94121             Firm Member                         Bi-Weekly Payroll                    08/09/19       3,462
Hutchison, Warren D   250 Dean Road                        Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    09/07/18       8,213
Hutchison, Warren D   250 Dean Road                        Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    09/21/18       8,213
Hutchison, Warren D   250 Dean Road                        Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    10/05/18       8,213
Hutchison, Warren D   250 Dean Road                        Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    10/19/18       8,213
Hutchison, Warren D   250 Dean Road                        Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    11/02/18       8,213
Hutchison, Warren D   250 Dean Road                        Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    11/16/18       8,213
Hutchison, Warren D   250 Dean Road                        Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    11/30/18       8,213
Hutchison, Warren D   250 Dean Road                        Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    12/14/18       8,213
Hutchison, Warren D   250 Dean Road                        Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    12/28/18       7,921
Hutchison, Warren D   250 Dean Road                        Brookline, MA 02445                 Firm Member                         Year End Distributions               12/31/18      11,940
Hutchison, Warren D   250 Dean Road                        Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    01/11/19       6,958
Inge, Vernon E        1017 South Center Street             Ashland, VA 23005                   Firm Member                         Payroll                              10/19/18     134,015
Inge, Vernon E        1017 South Center Street             Ashland, VA 23005                   Firm Member                         Shareholder Redemption               12/28/18     162,206
Inge, Vernon E        1017 South Center Street             Ashland, VA 23005                   Firm Member                         Year End Distributions               12/31/18      53,734
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    09/07/18       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    09/21/18       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    10/05/18       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    10/19/18       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    11/02/18       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    11/16/18       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    11/30/18       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    12/14/18       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    12/28/18       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Year End Distributions               12/31/18      12,239
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    01/11/19       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    01/25/19       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    02/08/19       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    02/22/19       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    03/08/19       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    03/22/19       5,620
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    04/05/19       6,120
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    04/19/19       6,812
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    05/03/19       6,812
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    05/17/19       6,812
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    05/31/19       6,812
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    06/14/19       6,812
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    06/28/19       6,812
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    07/12/19       6,812
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    07/26/19       6,812
Jackson, Gretchen A   1177 Redfields Road                  Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    08/09/19       6,812
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    09/07/18      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    09/21/18      10,769




                                                                                        Page 12 of 26
           Case 19-34574-KRH                     Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                       Document    Page 112 of 125
                                                                                                                                                                                   Exhibit SOFA 30
                                                                                       LeClairRyan PLLC
                                                                                      Case 19-34574-KRH



                        SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                       other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

           Name                   Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    10/05/18      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    10/19/18      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    11/02/18      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    11/16/18      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    11/30/18      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    12/14/18      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    12/28/18      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    01/11/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    01/25/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    02/08/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    02/22/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    03/08/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    03/22/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    04/05/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    04/19/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    05/03/19      57,582
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    05/17/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    05/31/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    06/14/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    06/28/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    07/12/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    07/26/19      10,769
Janicki, William D.   1225 Macaulay Cir                    Carmichael, CA 95608                Firm Member                         Bi-Weekly Payroll                    08/09/19      10,769
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    09/07/18       9,936
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    09/21/18       9,936
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    10/05/18       9,936
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    10/19/18       9,936
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    11/02/18       9,936
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    11/16/18       9,936
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    11/30/18       9,936
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    12/14/18       9,936
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    12/28/18       9,936
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Year End Distributions               12/31/18      38,495
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    01/11/19       9,353
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    01/25/19       9,353
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    02/08/19       9,353
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    02/22/19       9,353
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    03/08/19       9,353
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    03/22/19       9,353
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    04/05/19       9,353
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    04/19/19       6,824
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    05/03/19       6,824
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    05/17/19       6,824
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    05/31/19       6,824
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    06/14/19       6,824
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    06/28/19       6,824
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    07/12/19       6,824
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    07/26/19       6,824
Jessee, John T        5008 Fox Ridge Road SW               Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    08/09/19       6,824
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    09/07/18       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    09/21/18       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    10/05/18       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    10/19/18       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    11/02/18       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    11/16/18       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    11/30/18       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    12/14/18       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    12/28/18       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    01/11/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    01/25/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    02/08/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    02/22/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    03/08/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    03/22/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    04/05/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    04/19/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    05/03/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    05/17/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    05/31/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    06/14/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    06/28/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    07/12/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    07/26/19       9,091
Jones, Dwight         11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    08/09/19       9,091




                                                                                        Page 13 of 26
          Case 19-34574-KRH                     Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                      Document    Page 113 of 125
                                                                                                                                                                                  Exhibit SOFA 30
                                                                                      LeClairRyan PLLC
                                                                                     Case 19-34574-KRH



                       SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                      other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                   Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Jones, Dwight        11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    08/23/19       9,091
Jones, Dwight        11829 Thomas Mill Drive,             Glen Allen, VA, 23059               CFO                                 Bi-Weekly Payroll                    08/28/19       7,231
Kenneally, Kevin G   21 Charles Street                    Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    09/07/18      11,520
Kenneally, Kevin G   21 Charles Street                    Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    09/21/18      11,520
Kenneally, Kevin G   21 Charles Street                    Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    10/05/18      11,520
Kenneally, Kevin G   21 Charles Street                    Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    10/19/18      11,520
Kenneally, Kevin G   21 Charles Street                    Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    11/02/18      11,520
Kenneally, Kevin G   21 Charles Street                    Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    11/16/18      11,520
Kenneally, Kevin G   21 Charles Street                    Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    11/30/18      11,520
Kenneally, Kevin G   21 Charles Street                    Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    12/14/18      11,520
Kenneally, Kevin G   21 Charles Street                    Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    12/28/18      11,228
Kenneally, Kevin G   21 Charles Street                    Hingham, MA 02043                   Firm Member                         Year End Distributions               12/31/18      29,998
Kenneally, Kevin G   21 Charles Street                    Hingham, MA 02043                   Firm Member                         Bi-Weekly Payroll                    01/11/19       8,653
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    09/07/18       6,793
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    09/21/18       6,793
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    10/05/18       6,793
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    10/19/18       6,793
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    11/02/18       6,793
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    11/16/18       6,793
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    11/30/18       6,793
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    12/14/18       6,793
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    12/28/18       6,793
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Year End Distributions               12/31/18      11,926
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    01/11/19       6,210
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    01/25/19       6,210
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    02/08/19       6,210
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    02/22/19       6,210
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    03/08/19       6,210
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    03/22/19       6,210
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    04/05/19       6,210
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    04/19/19       6,267
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    05/03/19       6,267
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    05/17/19       6,267
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    05/31/19       6,267
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    06/14/19       6,267
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    06/28/19       6,267
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    07/12/19       6,267
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    07/26/19       6,267
King, Ray W          5608 Shenandoah Avenue               Norfolk, VA 23509                   Firm Member                         Bi-Weekly Payroll                    08/09/19       6,267
Kostich, Christy M   24169 Mentry Drive                   Newhall, CA 91321                   Firm Member                         Bi-Weekly Payroll                    09/07/18       6,002
Kostich, Christy M   24169 Mentry Drive                   Newhall, CA 91321                   Firm Member                         Bi-Weekly Payroll                    09/21/18       6,002
Kostich, Christy M   24169 Mentry Drive                   Newhall, CA 91321                   Firm Member                         Bi-Weekly Payroll                    10/05/18       6,002
Kostich, Christy M   24169 Mentry Drive                   Newhall, CA 91321                   Firm Member                         Bi-Weekly Payroll                    10/19/18       6,002
Kostich, Christy M   24169 Mentry Drive                   Newhall, CA 91321                   Firm Member                         Bi-Weekly Payroll                    11/02/18       6,002
Kostich, Christy M   24169 Mentry Drive                   Newhall, CA 91321                   Firm Member                         Bi-Weekly Payroll                    11/16/18       6,002
Kostich, Christy M   24169 Mentry Drive                   Newhall, CA 91321                   Firm Member                         Bi-Weekly Payroll                    11/30/18       6,002
Kostich, Christy M   24169 Mentry Drive                   Newhall, CA 91321                   Firm Member                         Bi-Weekly Payroll                    12/14/18       6,002
Kostich, Christy M   24169 Mentry Drive                   Newhall, CA 91321                   Firm Member                         Bi-Weekly Payroll                    12/28/18       5,710
Kostich, Christy M   24169 Mentry Drive                   Newhall, CA 91321                   Firm Member                         Bi-Weekly Payroll                    01/11/19       3,046
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    09/07/18       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    09/21/18       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    10/05/18       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    10/19/18       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    11/02/18       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    11/16/18       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    11/30/18       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    12/14/18       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    12/28/18       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    01/11/19       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    01/25/19       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    02/08/19       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    02/22/19       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    03/08/19       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    03/22/19       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    04/05/19       7,275
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    04/19/19       6,170
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    05/03/19       6,170
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    05/17/19       6,170
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    05/31/19       6,170
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    06/14/19       6,170
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    06/28/19       6,170
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    07/12/19       6,170
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    07/26/19       6,170
Kuhnel, Paul C       223 North Broad Street               Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    08/09/19       6,170




                                                                                       Page 14 of 26
           Case 19-34574-KRH                       Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                         Document    Page 114 of 125
                                                                                                                                                                                     Exhibit SOFA 30
                                                                                         LeClairRyan PLLC
                                                                                        Case 19-34574-KRH



                          SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                         other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                      Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    09/07/18      18,974
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    09/21/18      18,974
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    10/05/18      18,974
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    10/19/18      18,974
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    11/02/18      18,974
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    11/16/18      18,974
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    11/30/18      18,974
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    12/14/18      18,974
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    12/28/18      18,974
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Year End Distributions               12/31/18      83,584
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    01/11/19      15,328
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    01/25/19      15,328
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    02/08/19      15,328
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    02/22/19      15,328
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    03/08/19      15,328
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    03/22/19      15,328
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    04/05/19      20,328
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    04/19/19      19,944
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    05/03/19      19,944
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    05/17/19      19,944
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    05/31/19      19,944
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    06/14/19      19,944
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    06/28/19      19,944
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    07/12/19      19,944
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    07/26/19      19,944
Lagrotteria, Joseph F   6 Cambridge Court                    Eatontown, NJ 07724                 Firm Member                         Bi-Weekly Payroll                    08/09/19      19,944
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    09/07/18       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    09/21/18       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    10/05/18       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    10/19/18       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    11/02/18       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    11/16/18       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    11/30/18       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    12/14/18       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    12/28/18       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Year End Distributions               12/31/18      13,353
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    01/11/19       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    01/25/19       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    02/08/19       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    02/22/19       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    03/08/19       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    03/22/19       7,737
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    04/05/19       8,237
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    04/19/19       6,920
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    05/03/19       6,920
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    05/17/19       6,920
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    05/31/19       6,920
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    06/14/19       6,920
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    06/28/19       6,920
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    07/12/19       6,920
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    07/26/19       6,920
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Bi-Weekly Payroll                    08/09/19       6,920
Lange, Christopher J    5615 Riverside Drive                 Richmond, VA 23225                  Firm Member, DC Member              Fees                                 08/27/19      14,000
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    09/07/18       9,712
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    09/21/18       9,712
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    10/05/18       9,712
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    10/19/18       9,712
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    11/02/18       9,712
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    11/16/18       9,712
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    11/30/18       9,712
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    12/14/18       9,712
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    12/28/18       9,712
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Year End Distributions               12/31/18      12,239
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    01/11/19       7,524
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    01/25/19       7,524
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    02/08/19       7,524
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    02/22/19       7,524
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    03/08/19       7,524
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    03/22/19       7,524
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    04/05/19       8,524
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    04/19/19       8,111
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    05/03/19       8,111
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    05/17/19       8,111
Lay, David M            100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    05/31/19       8,111




                                                                                          Page 15 of 26
          Case 19-34574-KRH                       Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                        Document    Page 115 of 125
                                                                                                                                                                                    Exhibit SOFA 30
                                                                                        LeClairRyan PLLC
                                                                                       Case 19-34574-KRH



                         SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                        other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                     Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Lay, David M           100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    06/14/19       8,111
Lay, David M           100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    06/28/19       8,111
Lay, David M           100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    07/12/19       8,111
Lay, David M           100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    07/26/19       8,111
Lay, David M           100 Woodhall Drive                   Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    08/09/19       5,169
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    09/07/18      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    09/21/18      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    10/05/18      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    10/19/18      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    11/02/18      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    11/16/18      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    11/30/18      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    12/14/18      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    12/28/18      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Year End Distributions               12/31/18     172,504
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    01/11/19      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    01/25/19      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    02/08/19      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    02/22/19      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Loan Payment                         02/28/19      41,186
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    03/08/19      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    03/22/19      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Loan Payment                         03/31/19      41,186
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    04/05/19      22,476
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    04/19/19      18,560
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Loan Payment                         04/30/19      41,186
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    05/03/19      18,560
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    05/17/19      18,560
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    05/31/19      18,560
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Loan Payment                         05/31/19      41,186
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Loan Payment                         06/04/19      40,052
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    06/14/19      18,560
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Loan Payment                         06/17/19      40,052
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    06/28/19      18,560
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    07/12/19      18,560
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Loan Payment                         07/18/19      40,052
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    07/26/19      18,560
LeClair, Gary D        326 Wickham Glen Dr                  Richmond, VA 23238                  Firm Member                         Bi-Weekly Payroll                    08/09/19      14,406
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    09/07/18      16,292
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    09/21/18      16,292
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    10/05/18      16,292
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    10/19/18      16,292
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    11/02/18      16,292
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    11/16/18      16,292
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    11/30/18      16,292
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    12/14/18      16,292
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    12/28/18      16,292
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Year End Distributions               12/31/18      60,735
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    01/11/19      13,375
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    01/25/19      13,375
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    02/08/19      13,375
Leinberg, Gunnar G.    27 Cedarbrook Circle                 Penfield, NY 14526                  Firm Member                         Bi-Weekly Payroll                    02/22/19      13,375
Leitch, Powell M       2802 Carolina Avenue                 Roanoke, VA 24014                   Firm Member                         Shareholder Redemption               12/28/18      33,296
Leitch, Powell M       2802 Carolina Avenue                 Roanoke, VA 24014                   Firm Member                         Year End Distributions               12/31/18      12,239
Lynch, Christopher J   122 Westminster Drive                West Hartford, CT 06107             Firm Member                         Year End Distributions               12/31/18       6,933
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    09/07/18       8,107
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    09/21/18       8,107
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    10/05/18       8,107
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    10/19/18       8,107
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    11/02/18       8,107
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    11/16/18       8,107
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    11/30/18       8,107
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    12/14/18       8,107
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    12/28/18       8,107
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Year End Distributions               12/31/18      15,050
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    01/11/19       7,524
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    01/25/19       7,524
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    02/08/19       7,524
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    02/22/19       7,524
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    03/08/19       7,524
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    03/22/19       7,524
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    04/05/19       7,524
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    04/19/19       6,418
Markus, Ilan           1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    05/03/19       6,418




                                                                                         Page 16 of 26
           Case 19-34574-KRH                     Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                       Document    Page 116 of 125
                                                                                                                                                                                   Exhibit SOFA 30
                                                                                       LeClairRyan PLLC
                                                                                      Case 19-34574-KRH



                        SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                       other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

           Name                   Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Markus, Ilan          1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    05/17/19       6,418
Markus, Ilan          1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    05/31/19       6,418
Markus, Ilan          1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    06/14/19       6,418
Markus, Ilan          1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    06/28/19       6,418
Markus, Ilan          1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    07/12/19       6,418
Markus, Ilan          1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    07/26/19       6,418
Markus, Ilan          1348 Stillson Road                   Fairfield, CT 06824                 Firm Member                         Bi-Weekly Payroll                    08/09/19       6,418
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    09/07/18       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    09/21/18       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    10/05/18       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    10/19/18       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    11/02/18       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    11/16/18       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    11/30/18       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    12/14/18       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    12/28/18       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Year End Distributions               12/31/18       7,940
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    01/11/19       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    01/25/19       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    02/08/19       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    02/22/19       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    03/08/19       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    03/22/19       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    04/05/19       7,476
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    04/19/19       5,842
Mascitti, Gregory J   29 Cricket Hill Dr                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    05/03/19       4,688
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    09/07/18       6,221
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    09/21/18       6,221
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    10/05/18       6,221
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    10/19/18       6,221
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    11/02/18       6,221
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    11/16/18       6,221
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    11/30/18       6,221
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    12/14/18       6,221
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    12/28/18       6,221
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    01/11/19       5,419
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    01/25/19       5,419
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    02/08/19       5,419
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    02/22/19       5,419
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    03/08/19       5,419
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    03/22/19       5,419
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    04/05/19       5,419
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    04/19/19       6,323
Mason, Diane J        1464 23rd Avenue                     San Francisco, CA 94122             Firm Member                         Bi-Weekly Payroll                    05/03/19      10,892
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    09/07/18       2,321
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    09/21/18       2,321
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    10/05/18       2,321
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    10/19/18       2,321
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    11/02/18       2,321
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    11/16/18       2,321
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    11/30/18       2,321
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    12/14/18       2,321
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    12/28/18       2,321
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Year End Distributions               12/31/18     509,261
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    01/11/19      11,117
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    01/25/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    02/08/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    02/22/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    03/08/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    03/22/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    04/05/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    04/19/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    05/03/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    05/17/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    05/31/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    06/14/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    06/28/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    07/12/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    07/26/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    08/09/19      13,886
Matson, Bruce H       117 Thomashire Court                 Richmond, VA 23229                  Chief Legal Officer                 Bi-Weekly Payroll                    08/23/19       6,963
Medley, Jason M.      2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    09/07/18      12,874
Medley, Jason M.      2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    09/21/18      12,874
Medley, Jason M.      2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    10/05/18      12,874




                                                                                        Page 17 of 26
          Case 19-34574-KRH                   Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                    Document    Page 117 of 125
                                                                                                                                                                                Exhibit SOFA 30
                                                                                    LeClairRyan PLLC
                                                                                   Case 19-34574-KRH



                     SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                    other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

         Name                  Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    10/19/18      12,874
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    11/02/18      12,874
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    11/16/18      12,874
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    11/30/18      12,874
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    12/14/18      12,874
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    12/28/18      12,874
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    01/11/19      11,415
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    01/25/19      11,415
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    02/08/19      11,415
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    02/22/19      11,415
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    03/08/19      10,673
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    03/22/19      10,673
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    04/05/19      13,173
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    04/19/19      12,211
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    05/03/19      12,211
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    05/17/19      12,211
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    05/31/19      12,211
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    06/14/19      12,211
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    06/28/19      12,211
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    07/12/19      12,211
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    07/26/19      12,211
Medley, Jason M.   2652 Westgate Street                 Houston, TX 77098                   Firm Member                         Bi-Weekly Payroll                    08/09/19      12,211
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    09/07/18       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    09/21/18       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    10/05/18       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    10/19/18       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    11/02/18       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    11/16/18       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    11/30/18       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    12/14/18       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    12/28/18       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Year End Distributions               12/31/18      12,239
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    01/11/19       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    01/25/19       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    02/08/19       5,130
Merkel, Edwin V.   33 Sturbridge Lane                   Pittsford, NY 14534                 Firm Member                         Bi-Weekly Payroll                    02/22/19       5,130
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    09/07/18      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    09/21/18      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    10/05/18      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    10/19/18      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    11/02/18      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    11/16/18      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    11/30/18      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    12/14/18      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    12/28/18      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Year End Distributions               12/31/18      14,137
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    01/11/19      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    01/25/19      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    02/08/19      11,249
Mills, Laurin H    2759 Marshall Lake Drive             Oakton, VA 22124                    Firm Member                         Bi-Weekly Payroll                    02/22/19       4,902
Murphy, Lisa M     1616 Dey Cove Drive                  Virginia Beach, VA 23454            Firm Member                         Shareholder Redemption               12/28/18     103,402
Murphy, Lisa M     1616 Dey Cove Drive                  Virginia Beach, VA 23454            Firm Member                         Year End Distributions               12/31/18      50,324
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    09/07/18       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    09/21/18       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    10/05/18       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    10/19/18       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    11/02/18       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    11/16/18       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    11/30/18       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    12/14/18       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    12/28/18       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Year End Distributions               12/31/18      16,350
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    01/11/19       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    01/25/19       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    02/08/19       6,991
North, Susan C     224 Kings Grant Drive                Yorktown, VA 23692                  Firm Member                         Bi-Weekly Payroll                    02/22/19       6,991
Oddo, Kevin P      5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    09/07/18       7,712
Oddo, Kevin P      5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    09/21/18       7,712
Oddo, Kevin P      5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    10/05/18       7,712
Oddo, Kevin P      5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    10/19/18       7,712
Oddo, Kevin P      5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    11/02/18       7,712
Oddo, Kevin P      5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    11/16/18       7,712
Oddo, Kevin P      5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    11/30/18       7,712
Oddo, Kevin P      5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    12/14/18       7,712




                                                                                     Page 18 of 26
           Case 19-34574-KRH                        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                          Document    Page 118 of 125
                                                                                                                                                                                      Exhibit SOFA 30
                                                                                          LeClairRyan PLLC
                                                                                         Case 19-34574-KRH



                           SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                          other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                       Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Oddo, Kevin P            5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    12/28/18       7,712
Oddo, Kevin P            5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Year End Distributions               12/31/18      13,980
Oddo, Kevin P            5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    01/11/19       6,982
Oddo, Kevin P            5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    01/25/19       6,982
Oddo, Kevin P            5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    02/08/19       6,982
Oddo, Kevin P            5501 Wales Court                     Roanoke, VA 24018                   Firm Member                         Bi-Weekly Payroll                    02/22/19       6,982
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    09/07/18      21,371
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    09/21/18      21,371
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    10/05/18      21,371
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    10/19/18      21,371
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    11/02/18      21,371
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    11/16/18      21,371
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    11/30/18      21,371
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    12/14/18      21,371
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    12/28/18      21,371
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Year End Distributions               12/31/18     153,243
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    01/11/19      19,184
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    01/25/19      19,184
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    02/08/19      19,184
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    02/22/19      19,184
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    03/08/19      19,184
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    03/22/19      19,184
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    04/05/19      22,684
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    04/19/19      19,030
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    05/03/19      19,030
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    05/17/19      19,030
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    05/31/19      19,030
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    06/14/19      15,530
Ognibene, Charles A      91 Walpole Street                    Dover, MA 02030                     Firm Member                         Bi-Weekly Payroll                    06/28/19       7,838
O'Hara, Jeffrey L.       159 Wild Azalea Lane                 Skillman, NJ 08558                  Firm Member                         Year End Distributions               12/31/18     120,550
Paranac, Joseph P        191 Union Street                     Montclair, NJ 07042                 Firm Member                         Bi-Weekly Payroll                    09/07/18       9,805
Paranac, Joseph P        191 Union Street                     Montclair, NJ 07042                 Firm Member                         Bi-Weekly Payroll                    09/21/18       9,805
Paranac, Joseph P        191 Union Street                     Montclair, NJ 07042                 Firm Member                         Bi-Weekly Payroll                    10/05/18       9,805
Paranac, Joseph P        191 Union Street                     Montclair, NJ 07042                 Firm Member                         Bi-Weekly Payroll                    10/19/18       9,805
Paranac, Joseph P        191 Union Street                     Montclair, NJ 07042                 Firm Member                         Bi-Weekly Payroll                    11/02/18       9,805
Paranac, Joseph P        191 Union Street                     Montclair, NJ 07042                 Firm Member                         Bi-Weekly Payroll                    11/16/18       2,697
Paranac, Joseph P        191 Union Street                     Montclair, NJ 07042                 Firm Member                         Year End Distributions               12/28/18      85,004
Paranac, Joseph P        191 Union Street                     Montclair, NJ 07042                 Firm Member                         Year End Distributions               12/31/18      30,334
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    09/07/18       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    09/21/18       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    10/05/18       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    10/19/18       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    11/02/18       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    11/16/18       5,198
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    11/30/18       5,685
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    12/14/18       5,685
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    12/28/18       7,429
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    01/11/19       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    01/25/19       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    02/08/19       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    02/22/19       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    03/08/19       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    03/22/19       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    04/05/19       8,117
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    04/19/19       7,175
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    05/03/19       7,175
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    05/17/19       7,175
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    05/31/19       7,175
Peden, Patricia L.       34 Blair Avenue                      Piedmont, CA 94611                  Firm Member                         Bi-Weekly Payroll                    06/14/19      11,118
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    09/07/18       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    09/21/18       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    10/05/18       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    10/19/18       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    11/02/18       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    11/16/18       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    11/30/18       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    12/14/18       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    12/28/18       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    01/11/19       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    01/25/19       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    02/08/19       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    02/22/19       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    03/08/19       6,137
Perkins, Christopher L   513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    03/22/19       6,137




                                                                                           Page 19 of 26
           Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                            Document    Page 119 of 125
                                                                                                                                                                                        Exhibit SOFA 30
                                                                                            LeClairRyan PLLC
                                                                                           Case 19-34574-KRH



                             SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                            other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                         Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Perkins, Christopher L     513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    04/05/19       6,887
Perkins, Christopher L     513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    04/19/19       7,157
Perkins, Christopher L     513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    05/03/19       7,157
Perkins, Christopher L     513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    05/17/19       7,157
Perkins, Christopher L     513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    05/31/19       7,157
Perkins, Christopher L     513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    06/14/19       7,157
Perkins, Christopher L     513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    06/28/19       7,157
Perkins, Christopher L     513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    07/12/19       7,157
Perkins, Christopher L     513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    07/26/19       7,157
Perkins, Christopher L     513 Libbie Avenue                    Richmond, VA 23226                  Firm Member                         Bi-Weekly Payroll                    08/09/19       7,157
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    09/07/18       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    09/21/18       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    10/05/18       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    10/19/18       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    11/02/18       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    11/16/18       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    11/30/18       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    12/14/18       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    12/28/18       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    01/11/19       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    01/25/19       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    02/08/19       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    02/22/19       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    03/08/19       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    03/22/19       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    04/05/19       5,479
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    04/19/19       6,172
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    05/03/19       6,172
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    05/17/19       6,172
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    05/31/19       6,172
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    06/14/19       6,172
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    06/28/19       6,172
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    07/12/19       6,172
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    07/26/19       6,172
Phillips, David W          78 Beckwith Pl                       Rutherford, NJ 07070                Firm Member                         Bi-Weekly Payroll                    08/09/19       6,172
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    09/07/18      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    09/21/18      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    10/05/18      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    10/19/18      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    11/02/18      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    11/16/18      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    11/30/18      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    12/14/18      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    12/28/18      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    01/11/19      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    01/25/19      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    02/08/19      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    02/22/19      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    03/08/19      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    03/22/19      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    04/05/19      13,379
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    04/19/19       7,149
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    05/03/19       7,149
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    05/17/19       7,149
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    05/31/19       7,149
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    06/14/19       7,149
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    06/28/19       7,149
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    07/12/19       7,149
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    07/26/19       7,149
Pizzo, Christopher Louis   3433 NE 31st Avenue                  Lighthouse Point, FL 33064          Firm Member                         Bi-Weekly Payroll                    08/09/19       7,149
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    09/07/18      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    09/21/18      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    10/05/18      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    10/19/18      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    11/02/18      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    11/16/18      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    11/30/18      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    12/14/18      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    12/28/18      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    01/11/19      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    01/25/19      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    02/08/19      13,379
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    02/22/19      40,629
Regan, Thomas C            111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    03/08/19      40,629




                                                                                             Page 20 of 26
          Case 19-34574-KRH                       Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                        Document    Page 120 of 125
                                                                                                                                                                                    Exhibit SOFA 30
                                                                                        LeClairRyan PLLC
                                                                                       Case 19-34574-KRH



                         SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                        other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                     Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Regan, Thomas C        111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    03/22/19      40,629
Regan, Thomas C        111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    04/05/19      40,629
Regan, Thomas C        111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    04/19/19      10,783
Regan, Thomas C        111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    05/03/19      10,783
Regan, Thomas C        111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    05/17/19      10,783
Regan, Thomas C        111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    05/31/19      10,783
Regan, Thomas C        111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    06/14/19      10,783
Regan, Thomas C        111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    06/28/19      10,783
Regan, Thomas C        111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    07/12/19      10,783
Regan, Thomas C        111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    07/26/19      10,783
Regan, Thomas C        111 Hansell Road                     New Providence, NJ 07974            Firm Member                         Bi-Weekly Payroll                    08/09/19      10,783
Reimer, Nancy M        77 Pond Avenue, #406                 Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    09/07/18       8,042
Reimer, Nancy M        77 Pond Avenue, #406                 Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    09/21/18       8,042
Reimer, Nancy M        77 Pond Avenue, #406                 Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    10/05/18       8,042
Reimer, Nancy M        77 Pond Avenue, #406                 Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    10/19/18       8,042
Reimer, Nancy M        77 Pond Avenue, #406                 Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    11/02/18       8,042
Reimer, Nancy M        77 Pond Avenue, #406                 Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    11/16/18       8,042
Reimer, Nancy M        77 Pond Avenue, #406                 Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    11/30/18       8,042
Reimer, Nancy M        77 Pond Avenue, #406                 Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    12/14/18       8,042
Reimer, Nancy M        77 Pond Avenue, #406                 Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    12/28/18       7,750
Reimer, Nancy M        77 Pond Avenue, #406                 Brookline, MA 02445                 Firm Member                         Year End Distributions               12/31/18      13,907
Reimer, Nancy M        77 Pond Avenue, #406                 Brookline, MA 02445                 Firm Member                         Bi-Weekly Payroll                    01/11/19       6,068
Reynolds, Nancy F      925 Saddle Drive                     Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    09/07/18       4,411
Reynolds, Nancy F      925 Saddle Drive                     Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    09/21/18       4,411
Reynolds, Nancy F      925 Saddle Drive                     Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    10/05/18       4,411
Reynolds, Nancy F      925 Saddle Drive                     Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    10/19/18       4,411
Reynolds, Nancy F      925 Saddle Drive                     Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    11/02/18       4,411
Reynolds, Nancy F      925 Saddle Drive                     Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    11/16/18       4,411
Reynolds, Nancy F      925 Saddle Drive                     Salem, VA 24153                     Firm Member                         Bi-Weekly Payroll                    11/30/18       1,206
Rice, Burtis Stephen   4506 Ivanhoe Street                  HOUSTON, TX 77027                   Firm Member                         Bi-Weekly Payroll                    09/07/18       4,404
Rice, Burtis Stephen   4506 Ivanhoe Street                  HOUSTON, TX 77027                   Firm Member                         Bi-Weekly Payroll                    09/21/18       4,404
Rice, Burtis Stephen   4506 Ivanhoe Street                  HOUSTON, TX 77027                   Firm Member                         Bi-Weekly Payroll                    10/05/18       4,404
Rice, Burtis Stephen   4506 Ivanhoe Street                  HOUSTON, TX 77027                   Firm Member                         Bi-Weekly Payroll                    10/19/18       4,404
Rice, Burtis Stephen   4506 Ivanhoe Street                  HOUSTON, TX 77027                   Firm Member                         Bi-Weekly Payroll                    11/02/18       4,404
Rice, Burtis Stephen   4506 Ivanhoe Street                  HOUSTON, TX 77027                   Firm Member                         Bi-Weekly Payroll                    11/16/18       4,404
Rice, Burtis Stephen   4506 Ivanhoe Street                  HOUSTON, TX 77027                   Firm Member                         Bi-Weekly Payroll                    11/30/18       4,404
Rice, Burtis Stephen   4506 Ivanhoe Street                  HOUSTON, TX 77027                   Firm Member                         Bi-Weekly Payroll                    12/14/18       4,404
Rice, Burtis Stephen   4506 Ivanhoe Street                  HOUSTON, TX 77027                   Firm Member                         Bi-Weekly Payroll                    12/28/18       4,404
Rice, Burtis Stephen   4506 Ivanhoe Street                  HOUSTON, TX 77027                   Firm Member                         Bi-Weekly Payroll                    01/11/19       2,285
Rogers, N. Pendleton   21 Charnwood Road                    Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    09/07/18       5,491
Rogers, N. Pendleton   21 Charnwood Road                    Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    09/21/18       5,491
Rogers, N. Pendleton   21 Charnwood Road                    Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    10/05/18       5,491
Rogers, N. Pendleton   21 Charnwood Road                    Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    10/19/18       5,491
Rogers, N. Pendleton   21 Charnwood Road                    Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    11/02/18       5,491
Rogers, N. Pendleton   21 Charnwood Road                    Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    11/16/18       5,491
Rogers, N. Pendleton   21 Charnwood Road                    Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    11/30/18       5,491
Rogers, N. Pendleton   21 Charnwood Road                    Richmond, VA 23229                  Firm Member                         Bi-Weekly Payroll                    12/14/18       2,433
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    09/07/18      19,005
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    09/21/18      19,005
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    10/05/18      19,005
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    10/19/18      19,005
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    11/02/18      19,005
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    11/16/18      19,005
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    11/30/18      19,005
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    12/14/18      19,005
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    12/28/18      19,005
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Year End Distributions               12/31/18     237,782
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    01/11/19      15,360
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    01/25/19      15,360
Romine, Stephen R      3052 Lynndale Road                   Virginia Beach, VA 23452            Firm Member                         Bi-Weekly Payroll                    02/08/19      13,327
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    09/07/18       6,137
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    09/21/18       6,137
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    10/05/18       6,137
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    10/19/18       6,137
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    11/02/18       6,137
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    11/16/18       6,137
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    11/30/18       6,137
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    12/14/18       6,137
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    12/28/18       6,137
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Year End Distributions               12/31/18       3,182
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    01/11/19       6,137
Schweller, J. Lori H   5303 Little Fox Lane                 Charlottesville, VA 22903           Firm Member                         Bi-Weekly Payroll                    01/25/19       5,587
Selbach, John C        3821 Thamesford Way                  Richmond, VA 23233                  Firm Member                         Bi-Weekly Payroll                    09/07/18      11,265
Selbach, John C        3821 Thamesford Way                  Richmond, VA 23233                  Firm Member                         Bi-Weekly Payroll                    09/21/18      11,265




                                                                                         Page 21 of 26
           Case 19-34574-KRH                       Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                         Document    Page 121 of 125
                                                                                                                                                                                     Exhibit SOFA 30
                                                                                         LeClairRyan PLLC
                                                                                        Case 19-34574-KRH



                          SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                         other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                      Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Selbach, John C         3821 Thamesford Way                  Richmond, VA 23233                  Firm Member                         Bi-Weekly Payroll                    10/05/18      11,265
Selbach, John C         3821 Thamesford Way                  Richmond, VA 23233                  Firm Member                         Bi-Weekly Payroll                    10/19/18      11,265
Selbach, John C         3821 Thamesford Way                  Richmond, VA 23233                  Firm Member                         Bi-Weekly Payroll                    11/02/18      11,265
Selbach, John C         3821 Thamesford Way                  Richmond, VA 23233                  Firm Member                         Bi-Weekly Payroll                    11/16/18      11,265
Selbach, John C         3821 Thamesford Way                  Richmond, VA 23233                  Firm Member                         Bi-Weekly Payroll                    11/30/18      11,265
Selbach, John C         3821 Thamesford Way                  Richmond, VA 23233                  Firm Member                         Bi-Weekly Payroll                    12/14/18      11,265
Selbach, John C         3821 Thamesford Way                  Richmond, VA 23233                  Firm Member                         Bi-Weekly Payroll                    12/28/18      11,265
Selbach, John C         3821 Thamesford Way                  Richmond, VA 23233                  Firm Member                         Bi-Weekly Payroll                    01/11/19       9,806
Selbach, John C         3821 Thamesford Way                  Richmond, VA 23233                  Firm Member                         Bi-Weekly Payroll                    01/25/19       5,311
Seyfarth, Charles K     6325 Ridgeway Road                   Richmond, VA 23226                  Firm Member                         Year End Distributions               12/31/18       6,452
Sleeth, William W [1]   3727 Waterloo Place                  Williamsburg, VA 23188              Firm Member                         Bi-Weekly Payroll                    09/07/18      12,938
Sleeth, William W [1]   3727 Waterloo Place                  Williamsburg, VA 23188              Firm Member                         Bi-Weekly Payroll                    09/21/18      12,938
Sleeth, William W [1]   3727 Waterloo Place                  Williamsburg, VA 23188              Firm Member                         Bi-Weekly Payroll                    10/05/18      12,938
Sleeth, William W [1]   3727 Waterloo Place                  Williamsburg, VA 23188              Firm Member                         Bi-Weekly Payroll                    10/19/18      12,938
Sleeth, William W [1]   3727 Waterloo Place                  Williamsburg, VA 23188              Firm Member                         Bi-Weekly Payroll                    11/02/18      12,938
Sleeth, William W [1]   3727 Waterloo Place                  Williamsburg, VA 23188              Firm Member                         Bi-Weekly Payroll                    11/16/18      12,938
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    09/07/18       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    09/21/18       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    10/05/18       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    10/19/18       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    11/02/18       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    11/16/18       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    11/30/18       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    12/14/18       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    12/28/18       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    01/11/19       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    01/25/19       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    02/08/19       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    02/22/19       6,727
Smith, David S          2619 Mulberry Row Road               Midlothian, VA 23113                Firm Member                         Bi-Weekly Payroll                    03/08/19       2,962
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    09/07/18      24,122
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    09/21/18      24,122
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    10/05/18      24,122
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    10/19/18      24,122
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    11/02/18      24,122
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    11/16/18      24,122
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    11/30/18      24,122
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    12/14/18      24,122
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    12/28/18      24,122
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Year End Distributions               12/31/18      49,383
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    01/11/19      19,163
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    01/25/19      19,163
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    02/08/19      19,163
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    02/22/19      19,163
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    03/08/19      19,163
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    03/22/19      19,163
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    04/05/19      27,163
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    04/19/19      25,432
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    05/03/19      25,432
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    05/17/19      25,432
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    05/31/19      25,432
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    06/14/19      25,432
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    06/28/19      25,432
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    07/12/19      25,432
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    07/26/19      25,432
Teskin, Robin L.        12724 Ox Meadow Drive                Herndon, VA 20171                   Firm Member                         Bi-Weekly Payroll                    08/09/19      25,432
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    09/07/18       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    09/21/18       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    10/05/18       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    10/19/18       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    11/02/18       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    11/16/18       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    11/30/18       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    12/14/18       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    12/28/18       8,633
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Year End Distributions               12/31/18      12,239
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    01/11/19       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    01/25/19       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    02/08/19       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    02/22/19       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    03/08/19       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    03/22/19       6,133
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    04/05/19       6,633
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    04/19/19       6,902




                                                                                          Page 22 of 26
          Case 19-34574-KRH                        Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                         Document    Page 122 of 125
                                                                                                                                                                                     Exhibit SOFA 30
                                                                                         LeClairRyan PLLC
                                                                                        Case 19-34574-KRH



                          SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                         other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

          Name                      Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    05/03/19       6,902
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    05/17/19       6,902
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    05/31/19       6,902
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    06/14/19       6,902
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    06/28/19       6,902
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    07/12/19       6,902
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    07/26/19       6,902
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Bi-Weekly Payroll                    08/09/19       6,902
Thompson, Lori D        5542 Valley Drive                    Roanoke, VA 24018                   Firm Member, DC Chair               Fees                                 08/27/19       8,000
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    09/07/18       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    09/21/18       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    10/05/18       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    10/19/18       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    11/02/18       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    11/16/18       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    11/30/18       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    12/14/18       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    12/28/18       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    01/11/19       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    01/25/19       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    02/08/19       6,137
Tischner, Tate L.       71 Fuller Avenue                     Webster, NY 14580                   Firm Member                         Bi-Weekly Payroll                    02/22/19       6,137
UnitedLex Corporation   6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211         Related Entity                      Other Trade Debt                     12/28/18         576
UnitedLex Corporation   6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211         Related Entity                      Other Trade Debt                     01/23/19       3,500
UnitedLex Corporation   6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211         Related Entity                      Other Trade Debt                     02/25/19       1,626
UnitedLex Corporation   6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211         Related Entity                      Other Trade Debt                     03/29/19         171
UnitedLex Corporation   6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211         Related Entity                      Other Trade Debt                     05/03/19       1,509
UnitedLex Corporation   6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211         Related Entity                      Other Trade Debt                     05/03/19       2,626
UnitedLex Corporation   6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211         Related Entity                      Other Trade Debt                     05/23/19         161
UnitedLex Corporation   6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211         Related Entity                      Other Trade Debt                     05/23/19         161
UnitedLex Corporation   6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211         Related Entity                      Other Trade Debt                     07/29/19       4,913
UnitedLex Corporation   6130 Sprint Parkway, Suite 300       Overland Park, Kansas 66211         Related Entity                      Other Trade Debt                     07/29/19       3,503
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    09/07/18       5,638
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    09/21/18       5,638
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    10/05/18       5,638
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    10/19/18       5,638
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    11/02/18       5,638
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    11/16/18       5,638
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    11/30/18       5,638
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    12/14/18       5,638
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    12/28/18       5,638
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    01/11/19       5,347
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    01/25/19       5,347
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    02/08/19       5,347
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    02/22/19       5,347
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    03/08/19       5,347
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    03/22/19       5,347
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    04/05/19       5,347
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    04/19/19       6,251
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    05/03/19       6,251
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    05/17/19       6,251
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    05/31/19       6,251
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    06/14/19       6,251
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    06/28/19       6,251
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    07/12/19       6,251
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    07/26/19       6,251
Van Zandt, Peter J      80 Burlwood Dr.                      San Francisco, CA 94127             Firm Member                         Bi-Weekly Payroll                    08/09/19       6,251
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    09/07/18      12,039
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    09/21/18      12,039
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    10/05/18      12,039
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    10/19/18      12,039
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    11/02/18      12,039
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    11/16/18      12,039
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    11/30/18      12,039
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    12/14/18      12,039
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    12/28/18       9,817
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    01/11/19       9,817
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    01/25/19      12,039
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    02/08/19       9,817
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    02/22/19       9,817
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    03/08/19       9,817
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    03/22/19       9,817
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    04/05/19       9,817
Voke, Patrick T         41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    04/19/19       7,288




                                                                                          Page 23 of 26
          Case 19-34574-KRH                      Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                       Document    Page 123 of 125
                                                                                                                                                                                   Exhibit SOFA 30
                                                                                       LeClairRyan PLLC
                                                                                      Case 19-34574-KRH



                        SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                       other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

         Name                     Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

Voke, Patrick T       41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    05/03/19       7,288
Voke, Patrick T       41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    05/17/19       7,288
Voke, Patrick T       41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    05/31/19       7,288
Voke, Patrick T       41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    06/14/19       7,288
Voke, Patrick T       41 Rocky Lane                        Cohasset, MA 02025                  Firm Member                         Bi-Weekly Payroll                    06/28/19       4,058
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    09/07/18       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    09/21/18       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    10/05/18       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    10/19/18       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    11/02/18       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    11/16/18       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    11/30/18       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    12/14/18       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    12/28/18       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    01/11/19       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    01/25/19       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    02/08/19       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    02/22/19       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    03/08/19       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    03/22/19       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    04/05/19       5,044
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    04/19/19       5,217
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    05/03/19       5,217
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    05/17/19       5,217
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    05/31/19       5,217
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    06/14/19       5,217
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    06/28/19       5,217
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    07/12/19       5,217
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    07/26/19       5,217
Wayne, Robert A       4832 Chamal Circle                   Boca Raton, FL 33487                Firm Member                         Bi-Weekly Payroll                    08/09/19       5,217
Weinberg, Michael B   44 Dracut Street                     Dorchester, MA 02124                Firm Member                         Bi-Weekly Payroll                    09/07/18       3,455
Weinberg, Michael B   44 Dracut Street                     Dorchester, MA 02124                Firm Member                         Bi-Weekly Payroll                    09/21/18       3,455
Weinberg, Michael B   44 Dracut Street                     Dorchester, MA 02124                Firm Member                         Bi-Weekly Payroll                    10/05/18       3,455
Weinberg, Michael B   44 Dracut Street                     Dorchester, MA 02124                Firm Member                         Bi-Weekly Payroll                    10/19/18       3,455
Weinberg, Michael B   44 Dracut Street                     Dorchester, MA 02124                Firm Member                         Bi-Weekly Payroll                    11/02/18       3,455
Weinberg, Michael B   44 Dracut Street                     Dorchester, MA 02124                Firm Member                         Bi-Weekly Payroll                    11/16/18       3,455
Weinberg, Michael B   44 Dracut Street                     Dorchester, MA 02124                Firm Member                         Bi-Weekly Payroll                    11/30/18       3,455
Weinberg, Michael B   44 Dracut Street                     Dorchester, MA 02124                Firm Member                         Bi-Weekly Payroll                    12/14/18       3,455
Weinberg, Michael B   44 Dracut Street                     Dorchester, MA 02124                Firm Member                         Bi-Weekly Payroll                    12/28/18       3,455
Weinberg, Michael B   44 Dracut Street                     Dorchester, MA 02124                Firm Member                         Year End Distributions               12/31/18       2,826
Weinberg, Michael B   44 Dracut Street                     Dorchester, MA 02124                Firm Member                         Bi-Weekly Payroll                    01/11/19       2,848
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    09/07/18       7,425
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    09/21/18       7,425
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    10/05/18       7,425
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    10/19/18       7,425
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    11/02/18       7,425
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    11/16/18       7,425
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    11/30/18       7,425
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    12/14/18       7,425
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    12/28/18       7,425
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Year End Distributions               12/31/18       2,939
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    01/11/19       6,258
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    01/25/19       6,258
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    02/08/19       6,258
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    02/22/19       6,258
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    03/08/19       6,258
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    03/22/19       6,258
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    04/05/19       9,008
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    04/19/19       9,547
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    05/03/19       9,547
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    05/17/19       9,547
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    05/31/19       9,547
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    06/14/19       9,547
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    06/28/19       9,547
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    07/12/19       9,547
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    07/26/19       9,547
White, Andrew W       1480 Windsor Way                     Manakin Sabot, VA 23103             Firm Member                         Bi-Weekly Payroll                    08/09/19       5,169
White, Edward T       6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    09/07/18       6,565
White, Edward T       6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    09/21/18       6,565
White, Edward T       6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    10/05/18       6,565
White, Edward T       6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    10/19/18       6,565
White, Edward T       6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    11/02/18       6,565
White, Edward T       6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    11/16/18       6,565
White, Edward T       6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    11/30/18       6,565




                                                                                        Page 24 of 26
         Case 19-34574-KRH                          Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                          Document    Page 124 of 125
                                                                                                                                                                                      Exhibit SOFA 30
                                                                                          LeClairRyan PLLC
                                                                                         Case 19-34574-KRH



                           SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                          other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

         Name                        Address                           City, State Zip                     Relation to Debtor                    Reason                    Pay Date   Amount

White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    12/14/18       6,565
White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    12/28/18       6,565
White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Year End Distributions               12/31/18       1,591
White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    01/11/19       6,565
White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    01/25/19       6,565
White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    02/08/19       6,565
White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    02/22/19       6,565
White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    03/08/19       6,565
White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    03/22/19       6,565
White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    04/05/19       6,565
White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    04/19/19       6,411
White, Edward T          6 Windsor Way                        Richmond, VA 23221                  Firm Member                         Bi-Weekly Payroll                    05/03/19       6,411
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    09/07/18      11,995
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    09/21/18      11,995
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    10/05/18      11,995
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    10/19/18      11,995
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    11/02/18      11,995
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    11/16/18      11,995
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    11/30/18      11,935
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    12/14/18      11,995
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    12/28/18      11,995
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    01/11/19      10,733
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    01/25/19      10,733
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    02/08/19      10,733
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    02/22/19      10,733
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    03/08/19      10,733
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    03/22/19      10,733
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    04/05/19      10,733
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    04/19/19      10,733
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    05/03/19     159,771
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    05/17/19       9,771
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    05/31/19       9,771
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    06/14/19       9,771
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    06/28/19       9,771
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    07/12/19       9,771
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    07/26/19       9,771
Wilson, Diane Westwood   19 Four Winds Lane                   New Canaan, CT 06840                Firm Member                         Bi-Weekly Payroll                    08/09/19       9,771
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    09/07/18      14,500
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    09/21/18      14,500
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    10/05/18      14,500
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    10/19/18      14,500
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    11/02/18      14,500
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    11/16/18      14,500
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    11/30/18      14,500
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    12/14/18      14,500
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    12/28/18      14,500
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Year End Distributions               12/31/18      56,915
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    01/11/19      12,312
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    01/25/19      12,312
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    02/08/19      12,312
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    02/22/19      12,312
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    03/08/19      12,312
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    03/22/19      12,312
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    04/05/19      15,812
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    04/19/19      15,716
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    05/03/19      15,716
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    05/17/19      15,716
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    05/31/19      15,716
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    06/14/19      15,716
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    06/28/19      15,716
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    07/12/19      15,716
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    07/26/19      15,716
Wolf, Thomas M           3810 Seminary Avenue                 Richmond, VA 23227                  Firm Member                         Bi-Weekly Payroll                    08/09/19      15,716
Wonneberger, Robert M    322 Woodruff Road                    Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    09/07/18       7,389
Wonneberger, Robert M    322 Woodruff Road                    Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    09/21/18       7,389
Wonneberger, Robert M    322 Woodruff Road                    Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    10/05/18       7,389
Wonneberger, Robert M    322 Woodruff Road                    Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    10/19/18       7,389
Wonneberger, Robert M    322 Woodruff Road                    Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    11/02/18       7,389
Wonneberger, Robert M    322 Woodruff Road                    Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    11/16/18       7,389
Wonneberger, Robert M    322 Woodruff Road                    Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    11/30/18       7,389
Wonneberger, Robert M    322 Woodruff Road                    Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    12/14/18       7,389
Wonneberger, Robert M    322 Woodruff Road                    Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    12/28/18       7,389
Wonneberger, Robert M    322 Woodruff Road                    Milford, CT 06461                   Firm Member                         Year End Distributions               12/31/18      21,556
Wonneberger, Robert M    322 Woodruff Road                    Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    01/11/19       7,389




                                                                                           Page 25 of 26
                 Case 19-34574-KRH                              Doc 209 Filed 10/31/19 Entered 10/31/19 17:11:44                                                                       Desc Main
                                                                      Document    Page 125 of 125
                                                                                                                                                                                                      Exhibit SOFA 30
                                                                                                      LeClairRyan PLLC
                                                                                                     Case 19-34574-KRH



                                       SOFA Part 13, Question 30. Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
                                                      other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?

                 Name                             Address                          City, State Zip                     Relation to Debtor                    Reason                    Pay Date       Amount

      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    01/25/19           7,389
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    02/08/19           7,389
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    02/22/19           7,389
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    03/08/19           7,389
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    03/22/19           7,389
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    04/05/19           7,389
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    04/19/19           6,283
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    05/03/19           6,283
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    05/17/19           6,283
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    05/31/19           6,283
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    06/14/19           6,283
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    06/28/19           6,283
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    07/12/19           6,283
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    07/26/19           6,283
      Wonneberger, Robert M         322 Woodruff Road                     Milford, CT 06461                   Firm Member                         Bi-Weekly Payroll                    08/09/19           6,283
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    09/07/18           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    09/21/18           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    10/05/18           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    10/19/18           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    11/02/18           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    11/16/18           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    11/30/18           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    12/14/18           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    12/28/18           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    01/11/19           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    01/25/19           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    02/08/19           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    02/22/19           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    03/08/19           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    03/22/19           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    04/05/19           7,754
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    04/19/19           6,812
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    05/03/19           6,812
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    05/17/19           6,812
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    05/31/19           6,812
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    06/14/19           6,812
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    06/28/19           6,812
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    07/12/19           6,812
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    07/26/19           6,812
      Yates, Karen E.               28 Forest Court South                 Hamden, CT 06518                    Firm Member                         Bi-Weekly Payroll                    08/09/19           6,812
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    09/07/18          11,769
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    09/21/18          11,769
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    10/05/18          11,769
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    10/19/18          11,769
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    11/02/18          11,769
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    11/16/18          11,769
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    11/30/18          11,769
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    12/14/18          11,769
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    12/28/18          11,769
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Year End Distributions               12/31/18          58,707
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    01/11/19          11,040
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    01/25/19          11,040
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    02/08/19          11,040
      Zappia, Andrew P              95 Wheatstone Circle                  Fairport, NY 14450                  Firm Member                         Bi-Weekly Payroll                    02/22/19          11,040

      Total Payments made in the 1 Year Period Prior to the Petition Date (Insiders)                                                                                                              $   21,447,012

[1]   Individual was a member in title only from approximately Jan-18 to Nov-18. This exhibit captures his payroll within
      the 1 year prior to bankruptcy filing while he had the title of member.




                                                                                                       Page 26 of 26
